Exhibit 10.1

 

Execution Version

 

SENIOR SECURED CREDIT AGREEMENT

 

Dated as of October 21, 2016

 

among

 

MIDSTATES PETROLEUM COMPANY, INC.,

as Parent,

 

MIDSTATES PETROLEUM COMPANY LLC,

as Borrower,

 

SUNTRUST BANK,

as Administrative Agent, Swing Line Lender, an Issuing Lender and a Lender,

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Sole Bookrunner

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I.

DEFINITIONS

2

1.01

Certain Defined Terms

2

1.02

Other Interpretive Provisions

32

1.03

Accounting Terms and Principles

32

 

 

 

ARTICLE II.

THE CREDIT

33

2.01

Amounts and Terms of the Commitments

33

2.02

Procedure for Borrowing

38

2.03

Conversion and Continuation Elections

39

2.04

Borrowing Base Determinations, Mandatory Prepayments of Loans

40

2.05

Repayment

48

2.06

Fees

49

2.07

Computation of Fees and Interest

50

2.08

Payments by Borrower; Borrowings Pro Rata

50

2.09

Issuing the Letters of Credit

51

2.10

Payments by the Lenders to Administrative Agent

54

2.11

Sharing of Payments, Etc.

55

2.12

Termination and Reduction of Commitments

55

2.13

Letter of Credit Cash Collateral

56

2.14

Defaulting Lenders

57

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

59

3.01

Taxes

59

3.02

Illegality

63

3.03

Increased Costs and Reduction of Return

63

3.04

Funding Losses

64

3.05

Inability to Determine Rates

65

3.06

Contents of Notice

65

3.07

[Reserved]

65

3.08

Survival

65

3.09

Mitigation Obligations

66

 

 

 

ARTICLE IV.

SECURITY

67

4.01

The Security

67

4.02

Agreement to Deliver Security Documents

67

4.03

Perfection and Protection of Security Interests and Liens

69

4.04

Letters in Lieu/Power of Attorney

69

4.05

Assignment of Production/As-Extracted Collateral

69

4.06

Authorization to File Financing Statements

70

4.07

Exclusion of Flood Properties

70

 

 

 

ARTICLE V.

CONDITIONS PRECEDENT

71

5.01

Conditions of Initial Credit Extensions

71

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.02

Conditions to All Loans

74

 

 

 

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

75

6.01

Corporate Existence and Power

75

6.02

Corporate Authorization; No Contravention

75

6.03

Authorization

75

6.04

Binding Effect

75

6.05

Litigation

76

6.06

[Reserved]

76

6.07

ERISA

76

6.08

Margin Regulations

76

6.09

Title to Mortgaged Properties

76

6.10

Compliance with Laws and Obligations

77

6.11

Relationship of Loan Parties

77

6.12

Gas Imbalances

77

6.13

Taxes

77

6.14

Financial Condition

78

6.15

Environmental Matters

78

6.16

Regulated Entities

79

6.17

Solvency

79

6.18

Subsidiaries/Investments

79

6.19

Insurance

79

6.20

Full Disclosure

79

6.21

No Default

79

6.22

Sanctions

79

6.23

Patriot Act

80

6.24

Marketing of Production

80

6.25

Derivative Contracts

80

6.26

Excluded Accounts

80

 

 

 

ARTICLE VII.

AFFIRMATIVE COVENANTS

81

7.01

Financial Statements

81

7.02

Certificates; Other Production and Reserve Information

82

7.03

Notices

86

7.04

Preservation of Corporate Existence, Etc.

87

7.05

Maintenance of Property

87

7.06

Insurance

87

7.07

Payment of Obligations

88

7.08

Compliance with Laws

88

7.09

Inspection of Property and Books and Records

88

7.10

Environmental Laws

88

7.11

Use of Proceeds

89

7.12

Further Assurances

89

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.13

Compliance with ERISA

89

7.14

Subsidiary Guarantors

89

7.15

Accounts

89

7.16

Title Information

90

7.17

Keepwell

90

7.18

Collateral Account

91

 

 

 

ARTICLE VIII.

NEGATIVE COVENANTS

91

8.01

Limitation on Liens

91

8.02

Disposition of Assets

93

8.03

Consolidations and Mergers

95

8.04

Loans and Investments

96

8.05

Limitation on Indebtedness

97

8.06

Transactions with Affiliates

99

8.07

Margin Stock

99

8.08

Contingent Obligations

100

8.09

Restricted Payments

100

8.10

Change in Business

101

8.11

Prepayment or Redemption of Other Indebtedness

101

8.12

Derivative Transactions

101

8.13

Sales and Leasebacks

104

8.14

Limitations on Leases

104

8.15

Subsidiaries

104

8.16

Restrictive Agreements

104

8.17

Take-or-Pay or Other Prepayments

104

8.18

Sanctions and Anti-Corruption Laws

105

8.19

Curtailment Covenant

105

8.20

Marketing Activities

105

8.21

Amendments to Organizational Documents

105

8.22

Changes in Fiscal Periods

106

 

 

 

ARTICLE IX.

FINANCIAL COVENANTS

106

9.01

Financial Covenants

106

 

 

 

ARTICLE X.

EVENTS OF DEFAULT

106

10.01

Event of Default

106

10.02

Remedies

108

10.03

Set-off

108

10.04

Payments Set Aside

109

10.05

Rights Not Exclusive

109

10.06

Application of Proceeds

109

 

 

 

ARTICLE XI.

ADMINISTRATIVE AGENT

111

11.01

Appointment and Authorization

111

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

11.02

Certain Rights of Administrative Agent

111

11.03

Liability of Administrative Agent

112

11.04

Reliance by Administrative Agent

112

11.05

Withholding Tax

113

11.06

Credit Decisions

113

11.07

INDEMNIFICATION

113

11.08

Administrative Agent in Individual Capacity

114

11.09

Successor Administrative Agent

114

11.10

Authority of Administrative Agent to Release Collateral and Liens

115

11.11

Posting of Approved Electronic Communications

115

11.12

Filing of Proof of Claims

117

 

 

 

ARTICLE XII.

MISCELLANEOUS

117

12.01

Amendments and Waivers

117

12.02

Notices

119

12.03

No Waiver; Cumulative Remedies

120

12.04

Costs and Expenses

120

12.05

INDEMNITY

121

12.06

ENVIRONMENTAL INDEMNIFICATION

122

12.07

Successors and Assigns

123

12.08

Assignments, Participations, etc.

123

12.09

Interest

126

12.10

Counterparts and Facsimile or Electronic Signatures

127

12.11

Severability

127

12.12

No Third Parties Benefited

127

12.13

Governing Law

127

12.14

SUBMISSION TO JURISDICTION

127

12.15

Confidentiality

128

12.16

USA PATRIOT Act Notice

129

12.17

NO ORAL AGREEMENTS

129

12.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

129

12.19

No Fiduciary Relationship

130

12.20

Collateral Matters

130

12.21

Effect and Mechanics of Agreement

131

12.22

Release

132

12.23

Waiver of Jury Trial

132

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

APPENDIX

 

 

 

 

 

APPENDIX I

Specific Terms, Fees and Conditions

 

APPENDIX II

Financial Covenants

 

APPENDIX III

Permitted Holders

 

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

Security Documents

 

SCHEDULE II

Existing Letters of Credit

 

SCHEDULE 2.01

Commitments and Pro Rata Shares

 

SCHEDULE 6.01

Subsidiaries and Equity Investments

 

SCHEDULE 6.05

Litigation and Title Matters

 

SCHEDULE 6.12

Closing Date Gas Imbalances

 

SCHEDULE 6.14

Closing Date Liabilities

 

SCHEDULE 6.24

Marketing Contracts

 

SCHEDULE 6.25

Derivative Contracts

 

SCHEDULE 6.26

Excluded Accounts

 

SCHEDULE 8.01(a)

Outstanding Liens

 

SCHEDULE 8.05(h)

Indebtedness

 

SCHEDULE 8.06

Transactions with Affiliates

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Revolving Credit Note

 

Exhibit B

Form of Notice of Borrowing

 

Exhibit C

Form of Notice of Conversion/Continuation

 

Exhibit D

Form of Compliance Certificate

 

Exhibit E

Form of Assignment and Acceptance

 

Exhibit F

Form of Guaranty

 

Exhibit G

Letters in Lieu

 

Exhibit H-1

Form of U.S. Tax Compliance Certificate

 

Exhibit H-2

Form of U.S. Tax Compliance Certificate

 

Exhibit H-3

Form of U.S. Tax Compliance Certificate

 

Exhibit H-4

Form of U.S. Tax Compliance Certificate

 

Exhibit I

Form of 13-Week Cash Flow Statement

 

Exhibit J

Releases

 

Exhibit K

April 2016 Business Plan

 

 

v

--------------------------------------------------------------------------------


 

SENIOR SECURED CREDIT AGREEMENT

 

This SENIOR SECURED CREDIT AGREEMENT (this “Agreement”) is dated as of
October 21, 2016, among MIDSTATES PETROLEUM COMPANY, INC., a Delaware
corporation (“Parent”), MIDSTATES PETROLEUM COMPANY LLC, a Delaware limited
liability company (“Borrower”), each of the financial institutions that is or
that may from time to time become a signatory hereto as a Lender or an Issuing
Lender and SUNTRUST BANK, a national banking association, as an Issuing Lender,
as Swing Line Lender (in such capacity, together with its successors in such
capacity, “Swing Line Lender”), as Administrative Agent for the benefit of the
Lenders (in such capacity, together with its successors in such capacity,
“Administrative Agent”) and as a Lender.

 

RECITALS

 

A.            Borrower, Parent, SunTrust Bank, as administrative agent (the
“Existing Administrative Agent”) and issuing lender and the lenders (the
“Existing Lenders”) party thereto entered into that certain Second Amended and
Restated Credit Agreement dated as of June 8, 2012 (as heretofore amended,
supplemented or otherwise modified, the “Pre-Petition RBL”);

 

B.            On April 30, 2016 (the “Petition Date”), the Parent, the Borrower
and certain of their respective Affiliates filed voluntary petitions with the
United States Bankruptcy Court for the Southern District of Texas, Houston
Division, initiating cases under Chapter 11 of the United States Bankruptcy
Code, consolidated administratively under Case No. 16-32237 (the “Chapter 11
Cases”), and continued in the possession of their assets and in the management
of their businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

 

C.            The Debtors filed the Plan of Reorganization (as defined herein)
with the Bankruptcy Court on May 14, 2016, Dkt. No. 144, and the Disclosure
Statement on July 13, 2016, Dkt. No. 382; and in support of the Plan of
Reorganization the Debtors filed Plan Supplements, and amendments and
supplements thereto, from August 3, 2016 through August 18, 2016, Dkt. Nos. 438,
455, 476, 509 and 511;

 

D.            Following certain revisions thereto, the Debtors proceeded to a
confirmation hearing on their First Amended Plan of Reorganization, filed on
September 28, 2016, Dkt. No. 690, and on September 28, 2016, the Bankruptcy
Court entered the Confirmation Order confirming the Plan of Reorganization,
which Confirmation Order inter alia authorized and approved the Debtors’ entry
into and performance under this Agreement;

 

E.            On the Closing Date, $81,324,387.00 of the outstanding principal
amount of loans plus accrued interest under the Pre-Petition RBL shall be repaid
in cash, $168,059,253.00 of the outstanding principal amount of loans under the
Pre-Petition RBL shall be continued as Revolving Credit Loans under this
Agreement, and $1,940,747.00 aggregate face amount of Existing Letters of Credit
shall be deemed Letters of Credit issued and outstanding hereunder;

 

F.             The Borrower has requested that the Revolving Lenders provide
certain revolving loans to and extensions of credit on behalf of the Borrower
and the Issuing Lender provide Letters of Credit; and

 

--------------------------------------------------------------------------------


 

G.            The Revolving Lenders have indicated their willingness to lend and
participate in Letters of Credit and the Issuing Lender has indicated its
willingness to issue Letters of Credit, in each case subject to the terms and
conditions of this Agreement;

 

H.            NOW, THEREFORE, in consideration of the foregoing recitals, of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.01        Certain Defined Terms.  The following terms have the following
meanings:

 

“Acceptable Counterparty” means (i) any Revolving Lender, (ii) any Affiliate of
any Revolving Lender, or (iii) any other counterparty who has, or arranges for a
guarantor of the obligation of the counterparty who has, at the time the
contract is made, long-term obligations rated BBB or Baa2 or better,
respectively, by Standard & Poor’s Rating Group, a division of McGraw
Hill, Inc., or Moody’s Investors Service, Inc. (or a successor credit rating
agency).

 

“Act” shall have the meaning assigned such term in Section 12.16.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party
(a) acquires any assets of any Person (other than a Loan Party), or division
thereof, whether through a purchase of assets, merger or otherwise or
(b) directly or indirectly acquires Equity Interests of a Person who after
giving effect to such investment becomes a Subsidiary of such Loan Party, in
each case pursuant to Section 8.04(j).

 

“Administrative Agent” is defined in the preamble.

 

“Administrative Agent’s Payment Office” means the principal office of
Administrative Agent set forth in Appendix I or such other address as
Administrative Agent may from time to time specify.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
provided by Administrative Agent to any Lender and submitted to Administrative
Agent duly completed by such Lender.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Agent-Related Person” as to Administrative Agent, means Administrative Agent,
its Affiliates, and the officers, directors, employees, agents, and
attorneys-in-fact of Administrative Agent and its Affiliates.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Commitment Amount” means the aggregate Commitment Amounts of all
Revolving Lenders (which on the Closing Date equals $170,000,000), as such
Commitments Amounts may be terminated and/or reduced or otherwise adjusted from
time to time in accordance with the provisions hereof.

 

“Agreement” means this Credit Agreement including all Appendices, Schedules and
Exhibits attached hereto, as same may be amended in writing from time to time.

 

“Alternative Swing Line Procedures” shall have the meaning assigned such term in
Section 2.01(c)(vii).

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to either Parent or Borrower, or their respective
Subsidiaries, concerning or relating to bribery or corruption.

 

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

 

“Applicable Margin” means, with respect to LIBOR Loans and Base Rate Loans of a
Class, and with respect to Commitment Fees, the respective percentages set forth
on the Pricing Grid.

 

“April 2016 Business Plan” means the Business Plan delivered to the
Administrative Agent in connection with the initial plan support agreement in
April 2016, a copy of which is attached hereto as Exhibit K.

 

“April 2018 Notice Date” means the date of receipt by Borrower of the notice
from the Administrative Agent pursuant to Section 2.04(a) with respect to the
Scheduled Borrowing Base Determination on or about April 1, 2018.

 

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Revolving Lender, (b) an Affiliate
of a Revolving Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Revolving Lender.

 

“Approved Petroleum Engineer” means (a) Cawley Gillespie & Associates,
(b) Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company Petroleum
Consultants, L.P., (d) DeGolyer and MacNaughton or (e) another independent
petroleum engineering firm reasonably acceptable to the Administrative Agent and
the Borrower.

 

“Arranger” means SunTrust Robinson Humphrey, Inc.

 

“Asset Swap” means the substantially contemporaneous trade or exchange, whether
in one or a series of transactions, by the Parent, Borrower or any Subsidiary of
any of its Hydrocarbon Interests for Hydrocarbon Interests of another Person,
including any cash or cash equivalents necessary in order to achieve an exchange
of equivalent value; provided, however, that the value of the Hydrocarbon
Interests received by the Parent, Borrower or any Subsidiary in

 

3

--------------------------------------------------------------------------------


 

such trade or exchange (including any cash or cash equivalents) is at least
equal to the fair market value (as determined in good faith by the Board of
Directors or a Responsible Officer, which determination shall, if requested by
the Administrative Agent, be evidenced in a written certification delivered to
the Administrative Agent) of the Hydrocarbon Interests (including any cash or
cash equivalents) so traded or exchanged.

 

“Assignee” has the meaning specified in Section 12.08(b).

 

“Assignment and Acceptance Agreement” has the meaning specified in
Section 12.08(b).

 

“Available Commitment” means, at the particular time in question, subject to
Section 7.18, the aggregate Commitments of all Revolving Lenders then in effect
minus the Credit Exposure at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Federal Bankruptcy Code (11 U.S.C. §101, et seq.).

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

 

“Base Rate” means the highest of (i) the rate which Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (ii) the Federal Funds Rate, as in effect from time to time, plus one-half
of one percent (0.50%) per annum and (iii) LIBOR determined on a daily basis for
an Interest Period of one (1) month, plus one percent (1.00%) per annum (any
changes in such rates to be effective as of the date of any change in such
rate); provided that if, in any case, such highest rate is less than 0.00%, such
highest rate shall be deemed to equal 0.00%.  Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.  Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below
Administrative Agent’s prime lending rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Credit Loans
made to Borrower by the Revolving Lenders under Article II.

 

“Borrowing Base” means, at any time, (a) from the Closing Date until the Initial
Borrowing Base Termination Date, the Initial Borrowing Base, as the same may be
adjusted from time to time in accordance with Section 2.04(f) and (b) from and
after the Initial Borrowing

 

4

--------------------------------------------------------------------------------


 

Base Termination Date, the Borrowing Base determined in accordance with
Section 2.04, as the same may be adjusted from time to time pursuant to the
terms hereof.

 

“Borrowing Base Deficiency” means, at any time (including prior to the Initial
Borrowing Base Termination Date), the amount by which the Credit Exposures
exceeds the Borrowing Base then in effect, provided that, for purposes of
determining the existence and amount of any Borrowing Base Deficiency,
obligations under any Letter of Credit will not be deemed to be outstanding to
the extent such obligations are Cash Collateralized.

 

“Borrowing Base Period” means each six (6) month period commencing on the
“Scheduled Borrowing Base Determination Dates” set forth on Appendix I.

 

“Borrowing Base Value” means, with respect to (a) any Proved Reserves included
in the most recently delivered Reserve Report (regardless of whether the
Borrowing Base has been redetermined based on such Reserve Report or otherwise
since the Closing Date) that are (or are proposed to be) the subject of a
disposition or are the subject of a Casualty Event, or (b) any Derivative
Transaction that is (or is proposed to be) the subject of a Derivative
Liquidation, the amount determined in accordance with Section 2.04(c)(iii).

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.02.

 

“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks located in Oklahoma City, Oklahoma or Atlanta, Georgia
are authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a LIBOR Loan or a notice with respect to
any of the foregoing, any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

 

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which any of the obligations of such Person thereunder constitute
Capitalized Lease Obligations.

 

“Capitalized Lease Obligations” means all obligations of such Person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations
shall have been or should be, in conformity with GAAP, capitalized on the books
of such Person; provided that leases that are recharacterized as Capitalized
Lease Obligations due to a change in GAAP after the Closing Date shall not be
treated as Capitalized Lease Obligations for any purposes under this Agreement
and shall instead be treated as they would have been in accordance with GAAP as
in effect on the Closing Date

 

“Cash Collateralize” means to deposit in the LC Collateral Account or to
otherwise pledge and deposit with or deliver to Administrative Agent, for the
benefit of one or more of the Issuing Lenders or Revolving Lenders, as
collateral for the LC Obligation or obligations of Revolving Lenders to fund
participations in respect of the LC Obligation, cash or deposit account balances
or, if Administrative Agent and each applicable Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to Administrative Agent and
each applicable Issuing Lender.  “Cash

 

5

--------------------------------------------------------------------------------


 

Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than twenty
four (24) months from the date of acquisition; provided that, for the avoidance
of doubt, treasury securities issued by the United States Government or any
agency thereof shall be deemed to be Cash Equivalents for purposes of this
clause (a); (b) certificates of deposit, time deposits, Eurodollar time
deposits, or bankers’ acceptances having in each case a tenor of not more than
twelve (12) months from the date of acquisition issued by any Lender or any U.S.
commercial bank or any branch or agency of a non-U.S. commercial bank licensed
to conduct business in the U.S. having combined capital and surplus of not less
than Five Hundred Million Dollars ($500,000,000); (c) commercial paper of an
issuer rated at least A-1 by S&P or P-1 by Moody’s at the time of acquisition,
and in either case having a tenor of not more than twelve (12) months;
(d) Investments, classified in accordance with GAAP as current assets of the
Parent, the Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating assigned at
that time from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; (e) repurchase obligations with a
term of not more than one-hundred eighty (180) days for underlying securities of
the types described in clauses (a) and (b) entered into with any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (b) above and (f) deposits in money market funds and investments
investing at least 90% in investments described in clauses (a), (b), (c),
(d) and (e) above.

 

“Cash Management Agreement” means any agreement related to Cash Management
Services by and between Parent, Borrower or any of their respective Subsidiaries
and any Cash Management Bank.

 

“Cash Management Bank” means any Person that is a Revolving Lender or
Administrative Agent or an Affiliate of a Revolving Lender or Administrative
Agent at the time it provides Cash Management Services.

 

“Cash Management Obligations” means obligations owed by Parent, Borrower or any
Subsidiary to any Cash Management Bank in connection with, or in respect of, any
Cash Management Services.

 

“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, including non-card e-payables services, purchase card, electronic
funds transfer, automated clearing house fund transfer services and other cash
management services.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Loan Party.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means:

 

(a)           the ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Exchange Act as in effect on
the date hereof) other than Permitted Holders, of Equity Interests representing
(i) more than 35% of the aggregate ordinary voting power represented by the
issued and outstanding Equity Interests of Parent and (ii) more than the
aggregate percentage of ownership, directly or indirectly, beneficially or of
record, of the Permitted Holders;

 

(b)           during any period of 18 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals who are Continuing Directors;

 

(c)           Parent shall cease to own 100% of the Equity Interests of
Borrower; or

 

(d)           a “Change of Control” (or any other defined term having similar
purpose) shall have occurred under any indenture, credit agreement or other
agreement evidencing any Indebtedness having an aggregate outstanding principal
amount of more than the Threshold Amount.

 

“Chapter 11 Cases” has the meaning set forth in the recitals hereto.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swing Line Loan.

 

“Closing Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by Administrative Agent and the Revolving
Lenders.

 

“Code” means the Internal Revenue Code of 1986 and regulations promulgated
thereunder.

 

“Collateral” means Parent’s, Borrower’s and the Subsidiaries’ Oil and Gas
Properties, goods, equipment, accounts, general intangibles, inventory, as
extracted collateral, fixtures, and contract rights, and all equity interests in
each Borrower and Subsidiary now owned or hereafter acquired by Parent, Borrower
or any Subsidiary, in each case, as such assets are intended to be or

 

7

--------------------------------------------------------------------------------


 

are subject to a Lien created in favor of Administrative Agent for the benefit
of the Lenders (and others) pursuant to any Security Document.

 

“Collateral Account’ has the meaning set forth in Section 7.18.

 

“Combined Disposition/Derivative Threshold” means a combined threshold for sales
and dispositions of Oil and Gas interests pursuant to Section 8.02(d) (measured
by reference to the Borrowing Base Value of the Oil and Gas interests so sold or
disposed) and Derivative Liquidations of commodity-price Derivative Contracts
pursuant to Section 8.12(d) (measured by reference to the Borrowing Base Value,
if any, attributable to such Derivative Liquidations), during any period between
two successive Scheduled Borrowing Base Determinations (or, prior to the first
Scheduled Borrowing Base Determination, from the Closing Date until the first
Scheduled Borrowing Base Determination), in an aggregate amount equal to three
percent (3%) of the then effective Borrowing Base.

 

“Commitment” means, with respect to each Revolving Lender, such Revolving
Lender’s commitment to advance Revolving Credit Loans or participate in Letters
of Credit, in an amount equal to the lesser of (a) such Revolving Lender’s Pro
Rata Share of the Borrowing Base then in effect and (b) such Revolving Lender’s
Commitment Amount, as such Commitment may be terminated and/or reduced or
otherwise adjusted from time to time in accordance with the provisions hereof.

 

“Commitment Amount” means, with respect to each Revolving Lender, the amount set
forth opposite such Revolving Lender’s name on Schedule 2.01 or in the
Assignment and Acceptance Agreement pursuant to which such Revolving Lender
shall have assumed its Commitment, as applicable, in each case, as such
Commitment Amount may be terminated and/or reduced or otherwise adjusted from
time to time in accordance with the provisions hereof.

 

“Commitment Fee” has the meaning specified in Section 2.06(b).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Confirmation Order” has the meaning set forth in Section 5.01(j)(ii).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Cash Balances” means, at any time, (a) the aggregate amount of
cash and Cash Equivalents, in each case, held or owned by (either directly or
indirectly), credited to the account of, or that would otherwise be required to
be reflected as an asset on the balance sheet of, the Parent and its
Subsidiaries less (b) the sum of (i) any restricted cash or Cash Equivalents to
pay bona fide royalty obligations, working interest obligations, production
payments, vendor payments, suspense payments, severance taxes, payroll, payroll
taxes, other taxes, employee wage and benefit payments and trust and fiduciary
obligations (ii) cash or Cash Equivalents to

 

8

--------------------------------------------------------------------------------


 

pay obligations of the Parent, Borrower or any Subsidiary to third parties and
for which either (x) the Parent, Borrower or such Subsidiary has issued checks
or has initiated wires or ACH transfers (but which amounts have not, as of such
time, been subtracted from the balance in the relevant account of the Parent,
Borrower or such Subsidiary) or (y) reasonably anticipates in good faith that it
will issue checks or initiate wires or ACH transfers within ten (10) Business
Days thereafter, (iii) other amounts permitted to be paid by the Parent,
Borrower or any Subsidiary in accordance with this Agreement and the other Loan
Documents for which the Parent, Borrower or such Subsidiary has issued checks or
has initiated wires or ACH transfers (but which amounts have not, as of such
time, been subtracted from the balance in the relevant account of the Parent,
the Borrower or such Subsidiary), (iv) while and to the extent refundable, any
cash or Cash Equivalents held by the Parent, Borrower or any Subsidiary
constituting purchase price deposits pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the payment and refunding of such deposits, (v) any cash or Cash
Equivalents held by the Parent, Borrower or any Subsidiary in good faith to fund
any customary deposit in the nature of earnest money with respect to, or the
purchase price of, any future acquisition permitted under this Agreement so long
as the Borrower shall have provided notice of its intention to make such
acquisition to the Administrative Agent at or prior to such time, (vi) cash held
to Cash Collateralize Letters of Credit and (vii) cash and Cash Equivalents held
in the Collateral Account.

 

“Consolidated Cash Balance Threshold” means $30,000,000.

 

“Contingent Obligation” means, as to any Person without duplication, any direct
or indirect liability of that Person with or without recourse, (a) with respect
to any Indebtedness (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; or (c) to purchase
any materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered.  The amount of any Contingent Obligation shall, in the
case of Guaranty Obligations, be deemed equal to the maximum stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and in the case of other
Contingent Obligations shall be equal to the maximum reasonably anticipated
liability in respect thereof.

 

9

--------------------------------------------------------------------------------


 

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of Parent on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of members of the board of directors or other equivalent
governing body of Parent on the first day of such period, or (C) whose election
or nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (A) and (B) above constituting at the time of
such election or nomination at least a majority of members of the board of
directors or other equivalent governing.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Control Agreement” means a deposit account control agreement or securities
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent, executed by the applicable Loan Party,
the Administrative Agent and the depositary bank or securities intermediary, as
applicable, party thereto.  Each such agreement shall perfect the Lien in favor
of the Administrative Agent in the applicable Loan Party’s deposit account
and/or securities account on a first-priority basis.

 

“Controlled Account” means (a) a deposit account or securities account that is
subject to a Control Agreement or (b) in the sole discretion of the
Administrative Agent, a deposit account or securities account maintained with
the Administrative Agent.

 

“Conversion/Continuation Date” means the date on which any conversion or
continuation occurs pursuant to Section 2.03(a).

 

“Credit Exposure” means, on any date, the aggregate outstanding principal amount
of all Revolving Credit Loans after giving effect to any prepayments or
repayments of Revolving Credit Loans occurring on such date plus the LC
Obligation, after giving effect to any reimbursement in respect thereof
occurring on such date.

 

“Curtailment Determination Notice Date” means the date of receipt by Borrower of
the notice from the Administrative Agent pursuant to
Section 2.04(f)(iii) setting forth the redetermined Borrowing Base following a
breach by the Loan Parties of Section 8.19 prior to the occurrence of any of the
events described in the clauses (b) through (d) in the definition of Initial
Borrowing Base Termination Date.

 

“Debtors” means Parent and Borrower, each in their capacity as debtors and
debtors-in-possession in the Chapter 11 Cases.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

10

--------------------------------------------------------------------------------


 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.05(b)(iii).

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (ii) pay to Administrative Agent, any Issuing Lender or Swing Line
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due or (iii) pay to any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due absent a good faith dispute identified in writing, (b) has
notified Borrower, Administrative Agent or any Issuing Lender or Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of an Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) upon delivery of written notice of such
determination to Borrower, each Issuing Lender, each Swing Line Lender and each
Lender.

 

“Derivative Cancellation Notice” shall have the meaning set forth in
Section 7.02(n).

 

11

--------------------------------------------------------------------------------


 

“Derivative Contracts” means all future contracts, forward contracts, swap
(including any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act), cap or
collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering Oil and Gas commodities or prices or
financial, monetary or interest rate instruments.

 

“Derivative Liquidation” means the sale, assignment, novation, liquidation,
unwind, cancellation, modification or termination (other than at its scheduled
maturity or expiry) of all or any Derivative Transactions or all or any part of
any Derivative Contract included in the calculation of the Borrowing Base.

 

“Derivative Obligation” means, with respect to any person, any obligation to pay
or perform under any Derivative Transaction.

 

“Derivative Termination Value” means, in respect of any one or more Derivative
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to the Derivative Transactions under which Derivative
Transactions have been entered into (a) for any date on or after the date such
Derivative Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and any unpaid amounts and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivative
Transactions as determined by the counterparties to such Derivative
Transactions.

 

“Derivative Transaction” means any trade or other transaction entered into by a
Person under any Derivative Contract.

 

“Disclosure Statement” has the meaning set forth in Section 5.01(j)(i).

 

“Dispositions” has the meaning set forth in Section 8.02.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not otherwise Disqualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, (ii) is redeemable at the option of
the holder thereof (other than solely for Equity Interests that are not
otherwise Disqualified Equity Interests), in whole or in part, (iii) provides
for scheduled payments or dividends or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Stated Maturity Date; provided that, if such Equity
Interest  is issued pursuant to any plan for the benefit of employees of the
Borrower or its Subsidiaries or issued by any such plan to such employees, such
Equity Interest shall not constitute a Disqualified Equity Interest solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations; provided,
further, that any Equity Interests held by any future, present or former
employee, director, manager or consultant of the Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies or any other
entity in which the Borrower or a Subsidiary has an Investment and is designated
in good faith as an “affiliate” by

 

12

--------------------------------------------------------------------------------


 

the board of directors or managers of Parent or the Borrower, in each case
pursuant to any equity holders’ agreement, management equity plan or stock
incentive plan or any other management or employee benefit plan or agreement
shall not constitute Disqualified Equity Interests solely because it may be
required to be repurchased by the Borrower or its Subsidiaries.  The amount of
Disqualified Equity Interests deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that any Loan Party may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Equity Interests, exclusive of accrued
dividends.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Early Determination Notice Date” means the date of receipt by Borrower of the
notice from the Administrative Agent pursuant to Section 2.04(e) setting forth
the redetermined Borrowing Base with respect to a Special Borrowing Base
Determination requested by Borrower prior to the occurrence of any of the events
described in clauses (a) through (c) of the definition of Initial Borrowing Base
Termination Date.

 

“Engineering Reports” shall have the meaning set forth in Section 2.04(a)(iv).

 

“Environmental Claims” means any and all material administrative, regulatory or
judicial actions, suits, orders, decrees, demands, demand letters, claims,
liens, notices of noncompliance, violation or potential responsibility or
investigation by any Governmental Authority or other Person alleging potential
liability or responsibility for violation of any Environmental Law, or for
release of hazardous materials or injury to the environment.

 

“Environmental Laws” means all material federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
material administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authorities, in each case relating to
environmental or occupational health, and safety matters.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest; provided that debt securities which are convertible,

 

13

--------------------------------------------------------------------------------


 

at the option of either the holder or the issuer thereof or upon the happening
of certain contingencies, into Equity Interests shall not be Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the
determination that any Pension Plan, is considered an at-risk plan within the
meaning of Section 430 of the Code or 303 of ERISA or that any Multiemployer
Plan is endangered or is in critical status within the meaning of Sections 432
of the Code or Sections 305 of ERISA; (c) the incurrence but he Borrower or any
ERISA or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan, other than for PBGC premiums due
but not yet delinquent; (d) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan; (e) the appointment of a trustee to administer any Pension Plan; (f) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during plan year in which such entity was a substantial
employer (as defined in Section 400(a)(2) of ERISA) or the cessation of
operations be the Borrower or any ERISA Affiliate that would be treated as a
withdrawal by the Borrower or any ERISA Affiliate from any Multiemployer Plan;
or (g) the taking of any action to terminate any Pension Plan under Section 4041
or 4041A of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” means any of the events or circumstances specified in
Section 10.01.

 

“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.

 

“Excluded Accounts” means depository and securities accounts (i) that are used
solely for the purpose of making payroll and withholding tax payments related
thereto and other employee wage and benefit payments and accrued and unpaid
employee compensation (including salaries, wages, benefits and expense
reimbursements), (ii) that are used solely for the purpose of paying Taxes,
including sales taxes, (iii) that are used as escrow accounts or as fiduciary or
trust accounts for the benefit of Persons other than Parent or its Subsidiaries
or (iv) other accounts with funds on deposit not to exceed $2,500,000 in the
aggregate for all such accounts at any time; provided that in no event shall any
of the principal operating or collection accounts (including any accounts into
which any purchaser remits the proceeds for the sale of Oil

 

14

--------------------------------------------------------------------------------


 

and Gas or Oil and Gas Properties) of Parent, Borrower or any Subsidiary
constitute an Excluded Account.

 

“Excluded Derivative Obligation” means, with respect to any Loan Party, any
obligation or liability in respect of a Derivative Contract if, and to the
extent that, all or a portion of such obligation or liability of such Loan Party
with respect to, or the grant by such Loan Party of a security interest to
secure, such obligation or liability (or any guaranty thereof or other agreement
or undertaking agreeing to guaranty, repay, indemnify or otherwise be liable
therefor) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the obligation or other liability of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such obligation or other liability or (b) in the case of any
obligation or liability in respect of a Derivative Contract required to be
cleared pursuant to section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Loan Party is a “financial entity,” as defined
in section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor provision
thereto), at the time the obligation or other liability of such Loan Party
becomes or would become effective with respect to such obligation or liability. 
If any obligation or liability in respect of a Derivative Contract arises under
a master agreement governing more than one Derivative Transaction, such
exclusion shall apply only to the portion of such obligation or liability that
is attributable to Derivative Transactions for which such guaranty obligation or
other liability or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.09) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s failure to
comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing Administrative Agent” is defined in the recitals.

 

“Existing Lenders” is defined in the recitals.

 

15

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means the letters of credit issued pursuant to the
Pre-Petition RBL that are outstanding on the Closing Date and described on
Schedule II.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amendments or successor sections thereto that are not materially more
onerous to comply with), any regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Code, any
applicable intergovernmental agreement entered into between the United States
and any other Governmental Authority in connection with the implementation of
the foregoing and any fiscal or regulatory legislation, rules or official
practices adopted pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with a member of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the date for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent; provided further that if, in any case, such rate is less
than 0.00%, such rate shall be deemed to equal 0.00%.

 

“Fee Letter” means that certain fee letter dated April 28, 2016, among Parent,
Administrative Agent and SunTrust Robinson Humphrey, Inc., as Arranger.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Obligations with respect to Letters of Credit issued by such
Issuing Lender other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by such Swing Line Lender other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders in accordance with the terms hereof.

 

“GAAP” has the meaning ascribed such term in Section 1.03(b).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or

 

16

--------------------------------------------------------------------------------


 

pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Guarantor” means Parent and any Subsidiary (other than Borrower) that is
required to execute a Guaranty under Section 7.14.

 

“Guaranty” means any guaranty in the form of Exhibit F hereto, that is executed
by a Guarantor.

 

“Guaranty Obligation” has the meaning specified under the definition of
“Contingent Obligation.”

 

“Highest Lawful Rate” means, for each Lender, as of a particular date, the
maximum nonusurious interest rate that under applicable federal and New York law
may then be contracted for, charged or received by such Lender in connection
with the Loan Obligations.

 

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases with respect to Oil and Gas
wherever located, mineral fee interests, overriding royalty and royalty
interests, net profit interests, production payment interests relating to Oil
and Gas wherever located, including any beneficial, reserved or residual
interest of whatever nature.

 

“Indebtedness” of any Person means, without duplication:

 

(a)           all indebtedness for borrowed money;

 

(b)           all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables entered into
in the ordinary course of business on ordinary terms);

 

(c)           all reimbursement or payment obligations (contingent or
non-contingent) with respect to Surety Instruments;

 

(d)           all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses;

 

(e)           all indebtedness created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to property acquired by the Person including, without limitation,
production payments, net profit interests and other interest in Oil and Gas
subject to repayment out of future Oil and Gas production;

 

(f)            all obligations with respect to Capital Leases;

 

(g)           all Indebtedness referred to in clauses (a) through (l) secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by

 

17

--------------------------------------------------------------------------------


 

such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness;

 

(h)           all obligations of such Person under take/ship or pay contracts if
any goods or services are not actually received or utilized by such Person;

 

(i)            any Indebtedness of a partnership for which such Person is the
general partner, unless such Indebtedness is expressly made non-recourse to such
Person;

 

(j)            Disqualified Equity Interests (for purposes hereof, the amount of
any Disqualified Equity Interests shall be its liquidation value and, without
duplication, the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase in respect of Disqualified Equity
Interests);

 

(k)           net Derivative Obligations of such Person (for purposes hereof,
the amount of any net Derivative Obligations on any date shall be deemed to be
the Derivative Termination Value thereof as of such date); and

 

(l)            all Guaranty Obligations in respect of Indebtedness of others of
the kinds referred to in clauses (a) through (k) above.

 

“Indemnified Environmental Liabilities” has the meaning specified in
Section 12.06.

 

“Indemnified Liabilities” has the meaning specified in Section 12.05.

 

“Indemnified Person” has the meaning specified in Section 12.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Initial Borrowing Base Amount” means $170,000,000.

 

“Initial Borrowing Base Termination Date” means the earliest of (a) the
Curtailment Determination Notice Date, (b) the first date on which an Event of
Default occurs, (c) the April 2018 Notice Date, and (d) the Early Determination
Notice Date.

 

“Initial Reserve Report’ has the meaning set forth in Section 5.01(i)(v).

 

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership,
conservatorship, dissolution, winding up or relief of debtors, or (b) any
general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; undertaken under U.S.
Federal, state or foreign law, including any Debtor Relief Law.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each calendar quarter and (b) as to any LIBOR Loan, the last day of each
Interest Period

 

18

--------------------------------------------------------------------------------


 

applicable to such LIBOR Loan, provided, however, that if any Interest Period
for a LIBOR Loan exceeds three (3) months, the date that falls three (3) months
after the beginning of such Interest Period, and the date that falls three
(3) months after each Interest Payment Date thereafter for such Interest Period,
is also an Interest Payment Date.

 

“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on the date one,
two, three, six or twelve (if offered by all Lenders), months thereafter as
selected by Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that: (a) if any Interest Period would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the following Business Day unless, in the case of a LIBOR Loan, the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period pertaining to a LIBOR Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period for any Loan shall extend
beyond the Stated Maturity Date.

 

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or LIBOR, forming the basis upon which interest is charged
against such Loan hereunder.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Issue” means with respect to any Letter of Credit, to issue or extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

 

“Issuing Lender” means (including with respect to the Existing Letters of
Credit) SunTrust Bank, and any successor thereto, and any other Lender who
agrees with Borrower to become an Issuing Lender under this Agreement (and
agrees to become a party to this Agreement as an Issuing Lender pursuant to a
joinder agreement in a form reasonably satisfactory to Administrative Agent and
Borrower).

 

“LC Application” means an application or agreement for a standby Letter of
Credit in the Issuing Lender’s current form with appropriate insertions or in
such other form as shall be acceptable to the Issuing Lender in its sole
discretion duly executed by Borrower pursuant to Section 2.09(a).

 

“LC Collateral” means any cash or liquid securities held by Issuing Lender as
security for LC Obligations of Borrower.

 

“LC Collateral Account” means a blocked deposit account held by Issuing Lender.

 

“LC Obligation” means, at the time in question, the sum of the Matured LC
Obligations plus the aggregate undrawn stated amount under all Letters of Credit
then outstanding.  The LC

 

19

--------------------------------------------------------------------------------


 

Obligation of any Revolving Lender at any time shall be its Pro Rata Share of
the LC Obligation at such time.

 

“Lease Operating Statement” means a statement, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by the Parent or the Borrower
with respect to the Oil and Gas Properties owned by any Loan Party or any
Subsidiary (or to be acquired by any Loan Party or any Subsidiary, as
applicable), which statement shall contain production, revenue, and expense data
for the time period covered by such statement and such other information
reasonably requested by the Administrative Agent.

 

“Lender” means each Person listed on Schedule 2.01 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Acceptance Agreement, other than any such Person that ceases to be a party
thereto pursuant to an Assignment and Acceptance Agreement.  Unless the context
requires otherwise, the term “Lender” includes the Swing Line Lender. 
References to “Lenders” shall include Administrative Agent, in its individual
capacity as a “Lender”, and such other lending institutions now a party or
hereafter a party to this Agreement.

 

“Lender Derivative Party” means (i) with respect to any Derivative Transaction
of any Loan Party in effect on the Closing Date, any Person party thereto that
was a Revolving Lender or an Affiliate of a Revolving Lender on the Closing Date
and (ii) with respect to any Derivative Contract of any Loan Party entered into
after the Closing Date, any Person party thereto that was a Revolving Lender or
an Affiliate of a Revolving Lender at the time such Derivative Contract was
entered into.

 

“Letter of Credit” means any Existing Letter of Credit and any other standby
letter of credit issued by any Issuing Lender pursuant to this Agreement and
upon an LC Application.

 

“Letter of Credit Sub-Facility Amount” means $10,000,000.00. The Letter of
Credit Sub-Facility Amount is part of, and not in addition to, the Aggregate
Commitment Amount.

 

“LIBOR” means, for any Interest Period with respect to a Borrowing of LIBOR
Loans, the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for Dollar deposits at approximately 11:00
a.m. (London, England time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period (provided that, if
such page is not available for any reason, LIBOR shall instead be the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Page BBAM of the Bloomberg Financial Markets Information Service (or any
successor page) as the London interbank offered rate for Dollar deposits at
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period); provided that if, in any case, such rate is less than 1.00%, the LIBOR
rate shall be deemed to equal 1.00%.  If for any reason such rate is not
available on either such page, LIBOR for such Interest Period shall be the rate
per annum reasonably determined by Administrative Agent as the rate of interest
at which Dollar deposits in the approximate amount of the Eurodollar Loans
comprising part of such Borrowing would be offered by Administrative Agent to
major banks in the London interbank Eurodollar market at their request at or
about

 

20

--------------------------------------------------------------------------------


 

11:00 a.m. (London, England time) two (2) Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided
that if, in any case, such rate is less than 1.00%, the LIBOR rate shall be
deemed to equal 1.00%.

 

“LIBOR Loan” means a Loan that bears interest based on the LIBOR.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing.

 

“Loan” means an extension of credit by a Revolving Lender to Borrower under
Article II, including Revolving Credit Loans and Swing Line Loans.

 

“Loan Documents” means this Agreement, the Notes (if any), any Letters of
Credit, the Security Documents, the Fee Letter, Guaranties, and all other
documents (other than any Derivative Contract or Cash Management Agreement)
delivered to Administrative Agent, Issuing Lender or any Lender in connection
herewith.

 

“Loan Obligations” means all Obligations of the Loan Parties under the Loan
Documents.

 

“Loan Parties” means collectively Borrower and the Guarantors, and “Loan Party”
means individually each of Borrower and the Guarantors.

 

“Majority Lenders” means, at any time, (i) Revolving Lenders (excluding
Defaulting Lenders) holding more than fifty percent (50%) of the aggregate
Credit Exposures attributable to Non-Defaulting Lenders or, (ii) if there are no
Credit Exposures, Revolving Lenders (excluding Defaulting Lenders) holding more
than fifty percent (50%) of the aggregate Commitments of all Non-Defaulting
Lenders.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

 

“Material Adverse Effect” means a material adverse effect upon (a) the
operations, business, properties or financial condition of the Loan Parties
taken as a whole; (b) the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Matured LC Obligation” means the aggregate amount of payments made by the
Issuing Lenders in respect to Letters of Credit and not reimbursed by Borrower
or deemed Loans pursuant to Section 2.01(b).

 

“Maximum Hedging Percentage” means, as of any date of determination, (i) for any
month during the period of twenty-four (24) consecutive full months immediately
following the

 

21

--------------------------------------------------------------------------------


 

date on which the Parent, Borrower or a Subsidiary thereof enters into a
Derivative Transaction, the lesser of ninety percent (90%) of then current
production of Oil, Gas or NGLs, as applicable, and ninety percent (90%) of total
internally forecasted production of Oil, Gas or NGLs, as applicable for such
month, (ii) for any month during the period following such twenty-four (24)
month period until thirty-six (36) months following the date on which the
Parent, Borrower or a Subsidiary thereof enters into a Derivative Transaction,
the lesser of seventy-five percent (75%) of then current production of Oil, Gas
or NGLs, as applicable, and seventy-five percent (75%) of total internally
forecasted production of Oil, Gas or NGLs, as applicable, for such month, and
(iii) for the period following such thirty-six (36) month period until
forty-eight (48) months following the date on which the Parent, Borrower or a
Subsidiary thereof enters into a Derivative Transaction, the lesser of fifty
percent (50%) of then current production of Oil, Gas or NGLs, as applicable, and
fifty percent (50%) of total internally forecasted production of Oil, Gas or
NGLs, as applicable, for such month.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral in the LC Collateral Account consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of all Issuing
Lenders with respect to Letters of Credit issued and outstanding at such time
and (ii) otherwise, an amount determined by Administrative Agent and the Issuing
Lenders in their sole discretion.

 

“Mortgaged Properties” means the Oil and Gas Properties and any other properties
upon which certain of the Loan Parties have granted a Lien in favor of
Administrative Agent for the benefit of the Lenders (and others) pursuant to the
Mortgages.

 

“Mortgages” means, collectively, each mortgage, deed of trust, assignment of
production or similar real property security agreement from any of the Loan
Parties and all supplements, assignments, amendments and restatements thereto
(or any agreement in substitution therefor) that are executed and delivered to
Administrative Agent pursuant to Article IV of this Agreement.

 

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which any Loan Party makes, is obligated to make
or has made contributions during the immediately preceding five (5) plan years.

 

“Negative Effect” means that, as of any date of determination, the Loan Parties
have failed to achieve for the period of two consecutive calendar months
immediately preceding such date of determination at least ninety percent (90%)
of the projected daily average Oil and Gas production levels set forth in the
April 2016 Business Plan for such two consecutive calendar month period as a
result (in whole or in part) of a Regulatory Curtailment.

 

“New Borrowing Base Notice” shall have the meaning set forth in
Section 2.04(a)(viii).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Revolving Lenders or
all affected Lenders in accordance with the terms of Section 12.01 and (ii) has
been approved by the Majority Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

22

--------------------------------------------------------------------------------


 

“Note” means a promissory note specified in Section 2.01(a), substantially in
the form of Exhibit A, including any amendments, modifications, renewals or
replacements of such promissory note.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit B.

 

“Notice of Continuation/Conversion” means a notice in substantially the form of
Exhibit C.

 

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the applicable futures
contract for each month, (ii) for natural gas, the closing settlement price for
the applicable futures contract for such month, and (iii) for natural gas
liquids, the closing settlement price for the applicable futures contract for
such month, in each case as published by New York Mercantile Exchange (NYMEX) on
its website currently located at www.nymex.com or any successor thereto (as such
pricing may be corrected or revised from time to time by the NYMEX in accordance
with its rules and regulations).

 

“Obligations” means the aggregate amount of all amounts owing by any Loan Party
under (i) any Loan Document, (ii) any Cash Management Agreement with any Cash
Management Bank or (iii) any Derivative Contract with any Lender Derivative
Party, to any Lender, Administrative Agent, Issuing Lender, Lender Derivative
Party, Cash Management Bank or any Indemnified Person, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising; provided, however, that the
definition of “Obligations” shall not create any guarantee by any Loan Party of
(or grant of security interest by any Loan Party to support, as applicable) any
Excluded Derivative Obligations of such Loan Party for purposes of determining
any obligations of any Loan Party.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

 

“Oil and Gas Properties” means Hydrocarbon Interests now owned or hereafter
acquired by Parent, Borrower or any Subsidiary and contracts executed in
connection therewith and all tenements, hereditaments, appurtenances, and
properties belonging, affixed or incidental to such Hydrocarbon Interests,
including, without limitation, any and all property, real or personal, now owned
or hereafter acquired by Parent, Borrower or any Subsidiary and situated upon or
to be situated upon, and used, built for use, or useful in connection with the
operating, working or developing of such Hydrocarbon Interests, including,
without limitation, any and all petroleum and/or natural gas wells, structures,
field separators, processing plants, liquid extractors, plant compressors,
pumps, pumping units, field gathering systems, tank and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, liters,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
taping, tubing and rods, surface leases, rights-of-way, easements and
servitudes, and all additions, substitutions, replacements for, fixtures and

 

23

--------------------------------------------------------------------------------


 

attachments to any and all of the foregoing owned directly or indirectly by
Parent, Borrower or any Subsidiary.

 

“Organization Documents” means, for any corporation, its certificate or articles
of incorporation and its bylaws; for any limited liability company, its
certificate of formation or articles of organization and its limited liability
company agreement or operating agreement; and for any limited partnership, its
certificate of limited partnership or formation and its limited partnership
agreement; as any of the foregoing have been amended or supplemented from time
to time.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any present or future mortgage tax, stamp, court or
documentary, intangible, recording, filing or similar taxes, or any other excise
or property taxes, charges or similar levies that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Documents, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 3.09).

 

“Participant” has the meaning specified in Section 12.08(a).

 

“Participant Register” has the meaning specified in Section 12.08(a).

 

“PBGC’ means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Section 412 of the Code or Title IV of ERISA, other than a
Multiemployer Plan, which any Loan Party sponsors, maintains, is making, or is
obligated to make contributions.

 

“Permitted Acquisition” means any Acquisition by the Parent or any of its
Subsidiaries that meets all of the following requirements:

 

(a)           no less than ten (10) Business days (or such shorter period as the
Administrative Agent may reasonably agree in writing) prior to the proposed
closing date of such Acquisition, the Borrower shall have delivered written
notice of such Acquisition to the Administrative Agent, which notice shall
include the proposed closing date of such Acquisition;

 

(b)           such Acquisition is not hostile;

 

(c)           the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 8.10;

 

24

--------------------------------------------------------------------------------


 

(d)           if, at the Borrower’s election, such Acquisition is a merger or
consolidation, the surviving Person shall be the Borrower or a Guarantor (or
shall concurrently become a Guarantor) and no Change in Control shall have been
effected thereby;

 

(e)           if, at the Borrower’s election an increase in the Borrowing Base
is to be effected in connection with such Acquisition, the Borrower shall comply
with Section 2.04(f)(ii) to the extent applicable;

 

(f)            the Person acquired in such Acquisition shall become a Guarantor
(and grantor or mortgagor, to the extent required) under Section 7.14;

 

(g)           the Borrower shall have delivered to the Administrative Agent a
certificate in form substantially similar to the Compliance Certificate for the
most recent fiscal quarter end preceding such Acquisition for which financial
statements are available demonstrating, in substance and detail reasonably
satisfactory to the Administrative Agent, that (i) the Parent is in compliance
on a pro forma basis calculated in a manner acceptable to the Administrative
Agent (as of the date of the Acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with the financial covenants
contained in Part II.A and Part II.B of Appendix II and (ii) any projected
Capital Expenditures associated with the Oil and Gas Properties acquired through
such Acquisition are in compliance on a pro forma basis with the limitations on
Capital Expenditures set forth in Part II.C of Appendix II (after giving effect
to the exclusion of projected Capital Expenditures in an amount of up to fifteen
percent (15%) of the Permitted Acquisition Consideration for such Acquisition,
in accordance with the clause (y) of the proviso therein, from such limitations
on Capital Expenditures).

 

(h)           no later than five (5) Business Days prior to the proposed closing
date of such Acquisition (or such shorter period of time as the Administrative
Agent may agree), the Borrower, to the extent requested by the Administrative
Agent, shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents;

 

(i)            no Default or Event of Default or Borrowing Base Deficiency shall
have occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith;

 

(j)            [reserved];

 

(k)           the Permitted Acquisition Consideration shall be paid only with
the proceeds of a substantially contemporaneous issuance (other than to a
Subsidiary) of common stock of the Parent or a substantially contemporaneous
contribution of capital (that does not constitute Indebtedness) to the Parent;

 

(l)            after giving effect to the Acquisition (including any increase to
the Borrowing Base resulting therefrom), Liquidity shall be no less than 15% of
the then effective Borrowing Base; and

 

(m)          the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been

 

25

--------------------------------------------------------------------------------


 

satisfied or will be satisfied on or prior to the consummation of such purchase
or other Acquisition.

 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), or deferred payments, to be paid on a
singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable Permitted Acquisition Documents executed by the Loan
Parties in order to consummate the applicable Permitted Acquisition.

 

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Guarantor, final copies or substantially final drafts if
not executed at the required time of delivery of the purchase agreement, sale
agreement, merger agreement or other primary agreement evidencing such
Acquisition, including, without limitation, all legal opinions and any material
amendment, modification or supplement to any of the foregoing.

 

“Permitted Holder” means each Person identified on Appendix III attached hereto.

 

“Permitted Liens” has the meaning set forth in Section 8.01.

 

“Permitted Refinancing Debt” means Indebtedness (for purposes of this
definition, “New Debt”) substantially contemporaneously incurred in exchange
for, or proceeds of which are substantially contemporaneously used to refinance,
all of any other Indebtedness (the “Refinanced Debt”); provided that (a) such
New Debt is in an aggregate principal amount not in excess of the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount); (b) such New Debt has a stated maturity no earlier than the
stated maturity of the Refinanced Debt and an average life no shorter than the
average life of the Refinanced Debt; (c) such New Debt does not contain any
covenants which are more onerous to Parent, Borrower and their respective
Subsidiaries in any material respects than those imposed by the Refinanced Debt
(other than with respect to interest rates); (d) such New Debt (and any
guarantees thereof) is subordinated in right of payment to the Loan Obligations
(or, if applicable, the Guaranty) to at least the same extent as the Refinanced
Debt and is otherwise subordinated on terms substantially reasonably
satisfactory to Administrative Agent; (e) such New Debt does not provide for any
mandatory prepayment, defeasance, redemption or payment of a sinking fund
obligation prior to the date that is the stated maturity date of the Refinanced
Debt (other than customary change of control or asset sale tender offer
provisions); and (f) no direct or indirect Subsidiary of any Loan Party shall
guarantee such New Debt unless such Subsidiary is (or concurrently with any such
guarantee becomes) a Guarantor hereunder.  As used herein, “substantially
contemporaneously” means with thirty (30) days following the date of such event.

 

“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture or Governmental Authority.

 

“Plan Effective Date” has the meaning set forth in the Plan of Reorganization.

 

26

--------------------------------------------------------------------------------


 

“Plan of Reorganization” means First Amended Plan of Reorganization filed on
September 28, 2016, in the case In re Midstates Petroleum, Company, Inc., et
al., Case No. 16-32237, in the United States Bankruptcy Court for the Southern
District of Texas, Houston Division, Dkt. Number 690.

 

“Plan Supplement” means the Plan Supplement, as such term is defined in the Plan
of Reorganization, comprising those documents filed in the Case from
August 3, 2016 through August 18, 2016, and located at Dkt. Nos. 438, 455, 476,
509 and 511.

 

“Pre-Petition RBL” is defined in the recitals.

 

“Pricing Grid” means the following pricing grid:

 

Applicable Margin

 

LIBOR Rate

 

Base Rate

 

Commitment Fee

450.0 bps

 

350.0 bps

 

50.0 bps

 

“Principal Business” means the business of the exploration for, and development,
acquisition, production, gathering, processing and upstream marketing of Oil and
Gas onshore in the United States of America.

 

“Pro Rata Share” means, as of any date of determination, with respect to a
Revolving Lender’s obligation to make Revolving Credit Loans and right to
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (i) prior to the Commitments being terminated or reduced to zero, the
percentage obtained by dividing (x) such Revolving Lender’s Commitment Amount by
(y) the Aggregate Commitment Amount and (ii) from and after the time the
Commitments has been terminated or reduced to zero, the percentage obtained by
dividing (x) the aggregate unpaid principal amount of such Lender’s Credit
Exposure by (y) the aggregate unpaid principal amount of all Credit Exposure of
all Revolving Lenders.

 

“Proposed Borrowing Base” shall have the meaning set forth in
Section 2.04(a)(v).

 

“Proposed Borrowing Base Value” shall have the meaning set forth in
Section 2.04(c)(iii).

 

“Proved Reserves” means the estimated quantities of hydrocarbons that geological
and engineering data demonstrate with a reasonable certainty to be recoverable
in future years from known reservoirs attributable to Oil and Gas Properties
under then existing economic and operating conditions (i.e. prices and costs as
of the date the estimate is made).

 

“PV-9 Value” means, in respect of the Oil and Gas Properties of the Loan Parties
comprising Proved Reserves, the net present value of future cash flows
(discounted at nine percent (9%) per annum) calculated by the Borrower based on
the information from the most recent Reserve Report delivered by the Parent or
Borrower, as applicable, pursuant to Section 5.01(i)(v) or Section 7.02(c) and
taking into account all other factors that are reasonably deemed to be material,
but provided that each calculation of such expected future cash flow shall be
made in accordance with the then existing standards of the Society of Petroleum
Engineers,

 

27

--------------------------------------------------------------------------------


 

provided that in any event (i) appropriate deductions shall be made for
severance and ad valorem taxes, and for operating, gathering, transportation and
marketing costs required for the production and sale of Oil and Gas produced
from such reserves, (ii) the pricing assumptions used in determining PV-9 Value
for any particular reserves shall be based upon the Strip Price and (iii) the
cash-flows derived from the pricing assumptions set forth in clause (ii) above
shall be further adjusted to account for the historical basis differential, in
each case, in a manner and in substance acceptable to the Administrative Agent
in its reasonable discretion.

 

“Qualified ECP Obligor” means, in respect of any obligation or liability in
respect of a Derivative Contract, each Loan Party that has total assets
exceeding $10,000,000 at the time the relevant guaranty obligation or other
liability or grant of the relevant security interest becomes or would become
effective with respect to such obligation or liability or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable.

 

“Refinanced Debt” has the meaning set forth in the definition of “Permitted
Refinancing Debt”.

 

“Regulation U” and “Regulation  X” means Regulation U and Regulation X,
respectively, of the FRB.

 

“Regulatory Curtailment” means the imposition, whether before or after the
Closing Date, by any Governmental Authority (including the Oklahoma Corporation
Commission) of a limitation on the aggregate maximum volume of salt water that
all or any of the Loan Parties are permitted to dispose of in the State of
Oklahoma regardless of whether such imposition results from any negotiation,
voluntary compliance, mandate, notice, exercise of regulatory authority, or
judicial order, enforcement by such Governmental Authority or otherwise.  For
the avoidance of doubt, the imposition of the limitations set forth in those
certain letters, dated as of February 16, 2016, and August 18, 2016,
respectively, from the Oklahoma Corporation Commission’s Oil and Gas
Conservation Division, shall constitute a Regulatory Curtailment.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors or other representatives of
such Person and such Person’s Affiliates.

 

“Required Engineered Value” means 95% of the discounted present value of future
net income utilizing a 9% discount rate attributable to the Proved Reserves
evaluated in the most recent Reserve Report delivered to the Lenders.

 

“Required Lenders” means, at any time, the Revolving Lenders (excluding
Defaulting Lenders) holding at least sixty-six and two-thirds percent (66-2/3%)
of the sum of the Credit Exposures attributable to Non-Defaulting Lenders or, if
there is no Credit Exposures, Revolving

 

28

--------------------------------------------------------------------------------


 

Lenders (excluding Defaulting Lenders) holding at least sixty-six and two-thirds
percent (66-2/3%) of the sum of the Commitments of all Non-Defaulting Lenders.

 

“Requirements of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Reserve Report” means a report, reasonably acceptable to Administrative Agent,
covering Proved Reserves attributable to the Oil and Gas Properties of the Loan
Parties and setting forth (i) the total quantity of proved developed and proved
undeveloped reserves (separately classified as producing, shut-in, behind pipe,
and undeveloped), (ii) the estimated future net revenues and future net income
and cumulative estimated future net revenues and future net income utilizing a
9% discount rate, (iii) the discounted present value of future net income
utilizing a 9% discount rate, and (iv) such other information and data with
respect to the Oil and Gas Properties as Administrative Agent may reasonably
request.

 

“Reserve Report Certificate” has the meaning set forth in Section 7.01(h).

 

“Responsible Officer” means the president, any vice president, the treasurer,
the secretary, a corporate counsel, the chief operating officer, the chief
financial officer, or the chief executive officer of a Loan Party, or such other
Person designated as a Responsible Officer by such Loan Party.

 

“Revolving Credit Loan” has the meaning ascribed such term in Section 2.01(a).

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Commitment or, if the Commitments have terminated or expired, a Lender with
Credit Exposure.

 

“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Scheduled Borrowing Base Determination” has the meaning ascribed such term in
Section 2.04(a)(ii).

 

“SEC” means the Securities and Exchange Commission.

 

29

--------------------------------------------------------------------------------


 

“Security Documents” means the mortgages, security agreements, pledges,
assignments and related financing statements listed on Schedule I, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, and any and all other instruments currently existing
or now or hereafter executed in connection with or as security for the payment
of any of the Obligations.

 

“Security Termination Date” means the first date on which each of the following
events shall have occurred on or prior to such time: (a) all Obligations due and
payable are paid in full in cash (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made as
of the time of determination and Obligations arising under any Derivative
Contract with a Lender Derivative Party that have either been novated or with
respect to which the applicable Loan Party has provided substitute credit
support acceptable to such Lender Derivative Party as acknowledged to
Administrative Agent in writing); (b) the Commitments under this Agreement and
the other Loan Documents are terminated; and (c) all Letters of Credit have
terminated or been fully cash collateralized and no Issuing Lending has any
obligation to issue Letters of Credit hereunder.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair saleable value of
all of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Special Borrowing Base Determination” has the meaning set forth in
Section 2.04(e).

 

“Stated Maturity Date” means the earlier of (a) fourth anniversary of the
Closing Date or (b) September 30, 2020; provided, however, that if such date is
not a Business Day, the Stated Maturity Date shall be the immediately preceding
Business Day.

 

“Strip Price” shall mean, at any time, (a) for the remainder of the current
calendar year (in the event of a Reserve Report delivered pursuant to
Section 5.01(i)(v) or Section 7.02(c)), the average NYMEX Pricing for the
contracts in such calendar year, (b) for each of the succeeding three calendar
years, the average NYMEX Pricing for the twelve months in each such calendar
year, and (c) for the succeeding calendar year, and for each calendar year
thereafter, the average NYMEX Pricing for the twelve months in such succeeding
calendar year for which NYMEX Pricing is quoted.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which either (a) more than 50% of the voting
stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by such Person, or
one or more of the Subsidiaries of such Person, or a combination thereof, or
(b) such Person is the general partner, in the case of any limited partnership. 
Unless

 

30

--------------------------------------------------------------------------------


 

the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of Parent.

 

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, surety bonds and similar instruments.

 

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.01(c).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

 

“Swing Line Lender” is defined in the preamble.

 

“Swing Line Loan” has the meaning specified in Section 2.01(c)(i).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.01(c)(ii), which, if in writing, shall be in form of and substance
satisfactory to Swing Line Lender.

 

“Swing Line Settlement Date” means the 15th day and the last day of each
calendar month; provided, however, that if any such day is not a Business Day,
the applicable Swing Line Settlement Date shall be the Business Day immediately
preceding such day.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) ten million
dollars ($10,000,000) and (b) Available Commitment.  The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Commitment Amount.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earlier of (a) the Stated Maturity Date or (b) the
date on which the Revolving Lenders’ Commitments terminate or are terminated in
accordance with the provisions of this Agreement.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Parent then most recently ended.

 

“Threshold Amount” means, at any time, the greater of (a) eight million five
hundred thousand dollars ($8,500,000) and (b) five percent (5%) of the then
effective Borrowing Base.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“United States” and “U.S.” each means the United States of America.

 

31

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.01(e).

 

1.02                        Other Interpretive Provisions.  The meanings of
defined terms are equally applicable to the singular and plural forms of the
defined terms.  Unless otherwise specified or the context clearly requires
otherwise, the words “hereof”, “herein”, “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and subsection, Section, Schedule and Exhibit references are to this Agreement. 
The term “documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.  The
term “including” is not limiting and means “including without limitation.” In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.  The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.  This
Agreement and the other Loan Documents are the result of negotiations among and
have been reviewed by counsel to Administrative Agent, Issuing Lender, the
Lenders, Borrower and the other Loan Parties, and are the products of all
parties.  Accordingly, they shall not be construed against Borrower, the
Lenders, Administrative Agent or Issuing Lender merely because of their
involvement in the preparation thereof.

 

1.03                        Accounting Terms and Principles.

 

(a)                                 Certain accounting terms used herein are
defined under Appendix II hereto, and such definitions are incorporated herein.

 

(b)                                 Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed,
and all financial computations required under this Agreement shall be made, in
accordance with generally accepted accounting principles in the United States of
America (“GAAP”) as in effect from time to time, consistently applied; except
that for purposes of Section 9.01, GAAP shall be determined on the basis of such
principles in effect on the date hereof and consistent with those used in the
preparation of the most recent audited financial statements referred to in
Section 5.01(c)(i).  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Parent, Borrower and Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating
Parent’s and Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made (any such
amendment, an “Accounting Change Amendment”).  Borrower shall not be obligated
to pay an

 

32

--------------------------------------------------------------------------------


 

amendment fee to the Lenders for any amendment the sole purpose of which is to
effectuate an Accounting Change Amendment.  Until such time as such an amendment
shall have been executed and delivered by Parent, Borrower, Administrative Agent
and the Majority Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

 

(c)                                  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Majority Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(d)                                 References herein to “fiscal year” and
“fiscal quarter” refer to such fiscal periods of Parent.

 

(e)                                  References herein to Parent’s financial
statements or balance sheets shall mean, respectively, the consolidated
financial statements or consolidated balance sheets of Parent and its
Subsidiaries, if any.

 

ARTICLE II.
THE CREDIT

 

2.01                        Amounts and Terms of the Commitments.

 

(a)                                 Revolving Credit Loans.  Each Revolving
Lender severally agrees, on the terms and conditions set forth herein, to make
Revolving Credit Loans to Borrower (each such loan, a “Revolving Credit Loan”)
during the period of time from and after the Closing Date up to the Termination
Date, so long as, after giving effect to any requested Revolving Credit Loans,
(i) the Credit Exposure does not exceed the Aggregate Commitment Amount, and
(ii) the aggregate amount of such Revolving Lender’s Credit Exposure at any time
does not exceed the lesser of such Revolving Lender’s (A) Pro Rata Share of the
Borrowing Base (determined as of the date on which the requested Revolving
Credit Loan is to be made) and (B) Commitment Amount.  The amount of principal
owing on any Revolving Lender’s Revolving Credit Loan at any given time shall be
the aggregate amount of all Revolving Credit Loans theretofore made by such
Revolving Lender minus all payments of principal theretofore received by such
Revolving Lender.  Interest on Revolving Credit Loans shall accrue and be due
and payable as provided herein.  Borrower may borrow, repay and reborrow any
Revolving Credit Loans loaned hereunder.  At the request of any Revolving Lender
(including Swing Line Lender) at any time, Borrower agrees that it will prepare,
execute and deliver to such Revolving Lender a promissory

 

33

--------------------------------------------------------------------------------


 

note (herein called such Revolving Lender’s “Revolving Credit Note”) made by
Borrower payable to such Revolving Lender substantially in the form of
Exhibit A.  Thereafter, the Revolving Credit Loans evidenced by such Revolving
Credit Note and interest thereon shall at all times (including after assignment
permitted hereunder) be represented by such Revolving Credit Note.

 

(b)                                 Letters of Credit.  Subject to the terms and
conditions of Section 2.09 below and relying upon the representations and
warranties herein set forth, each Issuing Lender agrees to issue standby Letters
of Credit upon the request of Borrower at any time and from time to time on and
after the Closing Date and up to five (5) Business Days prior to the Termination
Date.  No Letter of Credit will be issued in a face amount that, after giving
effect to the issuance of such Letter of Credit, would cause (i) the LC
Obligation to exceed the Letter of Credit Sub-Facility Amount, (ii) the Credit
Exposure to exceed the lesser of (A) the Borrowing Base then in effect and
(B) the Aggregate Commitment Amount, or (iii) the aggregate amount of any
Revolving Lender’s Credit Exposure at any time to exceed the lesser of such
Revolving Lender’s (A) Pro Rata Share of the Borrowing Base (determined as of
the date on which the requested Letter of Credit is to be issued) and
(B) Commitment Amount.  Borrower shall not request, and the Issuing Lender shall
have no obligation to issue, any Letter of Credit the proceeds of which would be
made available to any Person to fund any activity or business of or with any
Sanctioned Person, or in any Sanctioned Countries, that, at the time of such
funding, is the subject of any Sanctions or in any manner that would result in a
violation of any Sanctions by any party to this Agreement.  If any Letter of
Credit has been drawn upon and the amount so drawn has not been reimbursed, for
all purposes hereof to the extent of the Available Commitment then existing,
such funding shall be deemed a Revolving Credit Loan in an amount equal to the
Matured LC Obligations applicable thereto.

 

(c)                                  Swing Line Loans.

 

(i)                                     The Swing Line.  Subject to the terms
and conditions set forth herein, Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.01(c), to make loans
(each such loan, a “Swing Line Loan”), to Borrower from time to time on any
Business Day prior to the Termination Date in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the outstanding amount
of Revolving Credit Loans and LC Obligations of the Revolving Lender acting as
Swing Line Lender, may exceed the amount of such Revolving Lender’s Pro Rata
Share of the Available Commitment; provided, however, that after giving effect
to any Swing Line Loan, (A) the sum of the aggregate outstanding amount of the
Revolving Credit Loans plus the Swing Line Loans plus LC Obligations shall not
exceed the lesser of (1) the Borrowing Base and (2) the Aggregate Commitment
Amount at such time, and (B) the sum of the aggregate outstanding amount of the
Revolving Credit Loans of any Revolving Lender (other than Swing Line Lender) at
such time, plus such Revolving Lender’s Pro Rata Share of the outstanding amount
of all LC Obligations at such time, plus such Revolving Lender’s Pro Rata Share
of the outstanding amount of all Swing Line Loans at such time shall not exceed
the lesser of such Revolving Lender’s (x) Pro Rata Share of the Borrowing Base
(determined as of the date on which the requested Revolving Credit Loan is to be
made) and (y) Commitment Amount.  Within

 

34

--------------------------------------------------------------------------------


 

the foregoing limits, and subject to the other terms and conditions hereof,
Borrower may borrow under this Section 2.01(c), prepay under Section 2.04, and
reborrow under this Section 2.01(c).  Each Swing Line Loan shall bear interest
only at a rate based on the Base Rate.  Immediately upon the making of a Swing
Line Loan, each Revolving Lender (other than Swing Line Lender) shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

 

(ii)                                  Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon Borrower’s irrevocable notice to Swing Line Lender
and Administrative Agent, which may be given by telephone.  Each such notice
must be received by Swing Line Lender and Administrative Agent not later than
10:00 a.m. (Atlanta, Georgia time) on the requested borrowing date, and shall
specify (A) the amount to be borrowed, which shall be a minimum of $500,000 or
any whole multiple of $100,000 in excess thereof, and (B) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to Swing Line Lender and Administrative Agent
of a written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower.  Promptly after receipt by Swing Line Lender of
any telephonic Swing Line Loan Notice, Swing Line Lender will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
also received such Swing Line Loan Notice and, if not, Swing Line Lender will
notify Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless Swing Line Lender has received notice (by telephone or in
writing) from Administrative Agent (including at the request of any Lender other
than Swing Line Lender) prior to 11:00 a.m. (Atlanta, Georgia time) on the date
of the proposed Swing Line Borrowing (I) directing Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.01(c)(i), or (II) that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, then
subject to the terms and conditions hereof, Swing Line Lender will, not later
than 11:00 a.m. (Atlanta, Georgia time) on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to
Borrower at its office by crediting the account of Borrower on the books of
Swing Line Lender in immediately available funds.

 

(iii)                               Refinancing of Swing Line Loans.

 

(A)                               On each Swing Line Settlement Date and at any
other time Swing Line Lender, in its sole and absolute discretion, may request,
Swing Line Lender, on behalf of Borrower (which hereby irrevocably authorizes
Swing Line Lender to so request on its behalf), may require that each Revolving
Lender make a Revolving Credit Loan (which shall be a Base Rate Loan) in an
amount equal to such Revolving Lender’s Pro Rata Share of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a borrowing notice delivered pursuant to
Section 2.02(c) for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal

 

35

--------------------------------------------------------------------------------


 

amount of Base Rate Loans, but subject to the unutilized portion of the lesser
of (1) the Borrowing Base and (2) the Aggregate Commitment Amount and the
conditions set forth in Section 5.02.  Swing Line Lender shall furnish Borrower
with a copy of the applicable borrowing notice promptly after delivering such
notice to Administrative Agent.  Each Revolving Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such notice available to
Administrative Agent in immediately available funds for the account of Swing
Line Lender at Administrative Agent’s Payment Office not later than 3:00
p.m. Atlanta, Georgia time on the day specified in such borrowing notice,
whereupon, subject to Section 2.01(c)(iii)(B), each Revolving Lender that so
makes funds available shall be deemed to have made a Revolving Credit Loan
(which shall be a Base Rate Loan) to Borrower in such amount.  Administrative
Agent shall remit the funds so received to Swing Line Lender.

 

(B)                               If for any reason any Swing Line Loan cannot
be refinanced by such a Revolving Credit Loan in accordance with
Section 2.01(c)(iii)(A), the request for Revolving Credit Loans submitted by
Swing Line Lender as set forth herein shall be deemed to be a request by Swing
Line Lender that each of the Revolving Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Lender’s payment to
Administrative Agent for the account of Swing Line Lender pursuant to
Section 2.01(c)(iii)(A) shall be deemed payment in respect of such
participation.

 

(C)                               If any Revolving Lender fails to make
available to Administrative Agent for the account of Swing Line Lender any
amount required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.01(c)(iii) by the time specified in
Section 2.01(c)(iii)(A), Swing Line Lender shall be entitled to recover from
such Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to Swing Line Lender at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Swing Line Lender in connection with the foregoing.  If
such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Revolving Credit
Loan included in the relevant borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of Swing Line Lender
submitted to any Revolving Lender (through Administrative Agent) with respect to
any amounts owing under this clause (C) shall be conclusive absent manifest
error.

 

36

--------------------------------------------------------------------------------


 

(D)                               Each Revolving Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.01(c)(iii) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against Swing Line Lender, Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Credit Loans pursuant to clause (A) of this Section 2.01(c)(iii) is subject to
the conditions set forth in Section 5.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.

 

(iv)                              Repayment of Participations.

 

(A)                               At any time after any Revolving Lender has
purchased and funded a risk participation in a Swing Line Loan, if Swing Line
Lender receives any payment on account of such Swing Line Loan, Swing Line
Lender will distribute to such Revolving Lender its Pro Rata Share thereof in
the same funds as those received by Swing Line Lender.

 

(B)                               If any payment received by Swing Line Lender
in respect of principal or interest on any Swing Line Loan is required to be
refunded by Swing Line Lender under any of the circumstances described in
Section 12.05 (including pursuant to any settlement entered into by Swing Line
Lender in its discretion), each Revolving Lender shall pay to Swing Line Lender
its Pro Rata Share thereof on demand of Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  Administrative Agent will make
such demand upon the request of Swing Line Lender.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(v)                                 Interest for Account of Swing Line Lender. 
Swing Line Lender shall be responsible for invoicing Borrower for interest on
the Swing Line Loans.  Until each Revolving Lender funds it Revolving Credit
Loan or risk participation pursuant to this Section 2.01(c) to refinance such
Revolving Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of
such Pro Rata Share shall be solely for the account of Swing Line Lender.

 

(vi)                              Payments Directly to Swing Line Lender. 
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to Swing Line Lender.

 

37

--------------------------------------------------------------------------------


 

(vii)                           Alternative Swing Line Procedures. 
Notwithstanding the foregoing, Borrower and Swing Line Lender may alter or vary
any of the timing for notices of or the form of notice required for Swing Line
Borrowings or repayment of Swing Line Loans, the minimum amounts for Swing Line
Borrowings or repayment of Swing Line Loans, and/or any of the other borrowing
procedures for the Swing Line (collectively referred to as “Alternative Swing
Line Procedures”) from those set forth in this Section 2.01(c) pursuant to any
Cash Management Agreement or other agreement entered into between Borrower and
Swing Line Lender and in effect from time to time.

 

2.02                        Procedure for Borrowing.

 

(a)                                 Each Borrowing (other than fundings of
Letters of Credit deemed to be Revolving Credit Loans under Section 2.01(b) or
refinancings of Swing Line Loans as Revolving Credit Loans under
Section 2.01(c)) shall be made subject to the following procedures:

 

(i)                                     Each such Borrowing of Revolving Credit
Loans shall be made upon Borrower’s irrevocable written notice delivered to
Administrative Agent in the form of a Notice of Borrowing duly completed, which
notice must be received by Administrative Agent prior to 11:00 a.m. (Atlanta,
Georgia time) (x) three (3) Business Days prior to the requested Borrowing Date,
in the case of LIBOR Loans; and (y) on the requested Borrowing Date, in the case
of Base Rate Loans.

 

(ii)                                  Each Notice of Borrowing shall specify
(i) the amount of the Borrowing, which shall be in an aggregate minimum amount
(A) for Base Rate Loans, equal to the lesser of (y) $500,000 or any multiple
integral of $100,000 thereof or (z) in the case of Revolving Credit Loans, the
unadvanced portion of the Available Commitment, and (B) for LIBOR Loans,
$1,000,000 or any multiple integral of $250,000 thereof (if the Available
Commitment as of such Borrowing Date will be less than $1,000,000, then Borrower
may not request a LIBOR Loan); (ii) the requested Borrowing Date, which shall be
a Business Day; (iii) the Interest Rate Type of Revolving Credit Loans
comprising the Borrowing; and (iv) for LIBOR Loans, the duration of the Interest
Period applicable to such Loans.  If the Notice of Borrowing fails to specify
the Interest Rate Type, such Borrowing shall be comprised of (x) LIBOR Loans, if
such Notice of Borrowing is received by Administrative Agent prior to 11:00
a.m. (Atlanta, Georgia time) three (3) Business Days prior to the requested
Borrowing Date, or (y) Base Rate Loans, if such Notice of Borrowing is received
after such time.  If the Notice of Borrowing fails to specify the duration of
the Interest Period for any Borrowing comprised of LIBOR Loans, such Interest
Period shall be one (1) month.

 

(b)                                 Administrative Agent will promptly notify
each Revolving Lender of its receipt of any Notice of Borrowing and of the
amount of such Revolving Lender’s Pro Rata Share of that Borrowing, and such
Notice of Borrowing shall not thereafter be revocable by Borrower.

 

(c)                                  Provided the applicable conditions in
Article V are met, each Revolving Lender will make the amount of its Pro Rata
Share of each Borrowing available to

 

38

--------------------------------------------------------------------------------


 

Administrative Agent for the account of Borrower at Administrative Agent’s
Payment Office by 1:00 p.m. (Atlanta, Georgia time) on the Borrowing Date
requested by Borrower in funds immediately available to Administrative Agent. 
The proceeds of all such Loans will then be made available to Borrower by
Administrative Agent to Borrower’s operating account with Administrative Agent
of like funds as received or by wire transfer in accordance with Borrower’s
Notice of Borrowing.

 

2.03                        Conversion and Continuation Elections.

 

(a)                                 Prior to the Stated Maturity Date, Borrower
may, upon irrevocable notice to Administrative Agent in accordance with
Section 2.03(b): (i) elect, as of any Business Day, in the case of Base Rate
Loans of either Class, or as of the last day of the applicable Interest Period,
in the case of LIBOR Loans of either Class, to convert any such Loans into the
same Class of Loans of any other Interest Rate Type; or (ii) elect, as of the
last day of the applicable Interest Period, to continue any Loans having
Interest Periods expiring on such day; provided, that no more than six (6) LIBOR
Loan tranches of Revolving Credit Loans, may exist at any one time and if at any
time a LIBOR Loan in respect of any Borrowing is reduced by payment, prepayment,
or conversion of part thereof to less than $100,000, such LIBOR Loan shall
automatically convert into a Base Rate Loan.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a LIBOR Loan.

 

(b)                                 Borrower shall deliver an irrevocable Notice
of Conversion/Continuation to be received by Administrative Agent not later than
11:00 a.m. (Atlanta, Georgia time) at least (i) three (3) Business Days in
advance of the Conversion/Continuation Date, if the Loans are to be converted
into LIBOR Loans and (ii) three (3) Business Days in advance of the last day of
the applicable Interest Period, in the case of LIBOR Loans, to continue any such
Loans having Interest Periods expiring on such day as LIBOR Loans of the same or
different Interest Period, specifying: (A) the proposed Conversion/Continuation
Date; (B) the aggregate amount of Loans to be converted or renewed; (C) the
Interest Rate Type of Loans resulting from the proposed conversion or
continuation; and (D) other than in the case of conversion into Base Rate Loans,
the duration of the requested Interest Period.

 

(c)                                  If, by 11:00 a.m. (Atlanta, Georgia time)
on the date that is three (3) Business Days in advance of the last day of any
Interest Period applicable to LIBOR Loans, Borrower has failed to timely notify
Administrative Agent of its selection for a new Interest Period to be applicable
to LIBOR Loans, or if any Event of Default then exists, Borrower shall be deemed
to have elected to convert such LIBOR Loans into Base Rate Loans effective as of
the expiration date of such Interest Period.  Notwithstanding any contrary
provision hereof, if (i) a Borrowing Base Deficiency has occurred and is
continuing, no outstanding Loan may be converted to or continued as a LIBOR Loan
with an Interest Period longer than one month (and any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Loan as, a LIBOR Loan shall be deemed to request an Interest
Period of one month) and (ii) an Event of Default has occurred and is
continuing, no outstanding Loans may be converted to or continued as a LIBOR
Loan (and any Notice of Conversion/Continuation that requests the conversion of
any Loans to, or continuation of any Loans as, a LIBOR Loan shall be
ineffective) and, unless repaid, each LIBOR Loan shall be converted to a Base
Rate Loan at the end of the Interest Period applicable thereto.

 

39

--------------------------------------------------------------------------------


 

2.04                        Borrowing Base Determinations, Mandatory Prepayments
of Loans.

 

(a)                                 Scheduled Borrowing Base Determinations.

 

(i)                                     Until the Initial Borrowing Base
Termination Date, the Borrowing Base shall equal the Initial Borrowing Base
Amount, as the same may be adjusted in accordance with Section 2.04(f).  From
and after the Initial Borrowing Base Termination Date, the Borrowing Base shall
be the amount determined from time to time in accordance with this Section 2.04.

 

(ii)                                  From and after the Initial Borrowing Base
Termination Date, the Borrowing Base shall be redetermined by the Revolving
Lenders in good faith and consistent with their usual and customary oil and gas
lending criteria as they exist at the time for each Borrowing Base Period (each
such determination, a “Scheduled Borrowing Base Determination”), and effective
as of the date set forth in such notice of redetermination.

 

(iii)                               The Borrowing Base shall represent the
determination by the Revolving Lenders, in accordance with the provisions herein
contained and each such Revolving Lender’s lending practices then in effect for
loans of this nature (including, for the avoidance of doubt, each such Revolving
Lender’s consideration of the impact of Derivative Transactions), of the loan
value assigned to the Proved Reserves evaluated in the most recently delivered
Reserve Report and such other credit factors (including without limitation the
assets, liabilities, cash flow, current Derivative Contracts, business,
properties, prospects, management and ownership of Borrower) that such Revolving
Lender, in good faith and consistent with its respective usual and customary oil
and gas lending criteria as they exist at such time, deems significant.

 

(iv)                              Each Scheduled Borrowing Base Determination,
each Special Borrowing Base Determination and each redetermination pursuant to
the Section 2.04(f)(ii) or Section 2.04(f)(iii) shall be effectuated as
follows:  Upon receipt by the Administrative Agent of (A) the Reserve Report and
the Reserve Report Certificate required to be delivered by the Borrower to the
Administrative Agent, in the case of a Scheduled Borrowing Base Determination,
pursuant to Section 7.02(c)(i) and Section 7.02(c)(ii), and, in the case of a
Special Borrowing Base Determination and each redetermination in accordance with
Section 2.04(f)(ii) or Section 2.04(f)(iii), pursuant to Section 7.02(c)(iii),
(B) such other reports, data and supplemental information, including, the
information provided pursuant to Section 7.02(h), as may, from time to time, be
reasonably requested by the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), and (C) if applicable, a Derivative Cancellation Notice,
the Administrative Agent shall evaluate the information contained in the
Engineering Reports and Derivative Cancellation Notice, if any, and shall
propose a new Borrowing Base (all such amounts being the “Proposed Borrowing
Base”) based upon such information and such other information (including, the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other
Indebtedness) as the Administrative Agent deems appropriate in its sole
discretion and

 

40

--------------------------------------------------------------------------------


 

consistent with its normal oil and gas lending criteria as it exists at the
particular time.  In no event shall the Proposed Borrowing Base exceed the
Aggregate Commitment Amount.

 

(v)                                 The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)                               in the case of a Scheduled Borrowing Base
Determination (1) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 7.02(c)(i) and (ii) and, if applicable, any Derivative Cancellation
Notice in a timely and complete manner, then on or before the March 15th and
September 15th, as the case may be, of such year following the date of delivery
or (2) if the Administrative Agent shall not have received the Engineering
Reports required to be delivered by the Borrower pursuant to
Section 7.02(c)(i) and (ii) and applicable Derivative Cancellation Notice in a
timely and complete manner, then promptly after the Administrative Agent has
received complete Engineering Reports and applicable Derivative Cancellation
Notice from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.4(c)(i); and

 

(B)                               in the case of a Special Borrowing Base
Determination or a redetermination pursuant to Section 2.04(f)(ii) or
Section 2.04(f)(iii), promptly, and in any event, within fifteen (15) days after
the Administrative Agent has received the required Engineering Reports and
applicable Derivative Cancellation Notice.

 

(vi)                              Any Proposed Borrowing Base that would
increase the Borrowing Base then in effect must be approved or deemed to have
been approved by all of the Revolving Lenders as provided in this Section 2.04;
and any Proposed Borrowing Base that would decrease or maintain the Borrowing
Base then in effect must be approved or be deemed to have been approved by the
Required Lenders as provided in this Section 2.04.  Upon receipt of the Proposed
Borrowing Base Notice, each Revolving Lender shall have fifteen (15) days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base.  If at the end of such fifteen
(15) days, any Revolving Lender has not communicated its approval or disapproval
in writing to the Administrative Agent, such silence shall be deemed to be an
approval of the Proposed Borrowing Base.  If, at the end of such 15-day period,
all of the Revolving Lenders, in the case of a Proposed Borrowing Base that
would increase the Borrowing Base then in effect, or the Required Lenders, in
the case of a Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect, have approved or deemed to have approved, as
aforesaid, then the Proposed Borrowing Base shall become the new Borrowing Base,
effective on the date specified in Section 2.04(a)(vi).  If, however, at the end
of such 15-day period, all the Revolving Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Revolving Lenders to ascertain the highest
Borrowing Base then acceptable to a number of Revolving

 

41

--------------------------------------------------------------------------------


 

Lenders sufficient to constitute all the Revolving Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Lenders, in the case of an amount that would decrease or
maintain the Borrowing Base, then in effect, for purposes of this Section 2.04
and such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.04(a)(vi).

 

(vii)                           In the event that the Borrower does not furnish
to the Administrative Agent and the Revolving Lenders the Reserve Reports, or
all such other information and data specified in clauses (v) and (vi) above by
the date specified therein, the Administrative Agent and the Revolving Lenders
may nonetheless redetermine the Borrowing Base and redesignate the Borrowing
Base from time to time thereafter in their sole discretion until the
Administrative Agent and the Revolving Lenders receive the relevant Reserve
Reports, or other information, as applicable, whereupon the Administrative Agent
and the Revolving Lenders shall redetermine the Borrowing Base as otherwise
specified in this Section 2.04.

 

(viii)                        After a redetermined Borrowing Base is approved or
is deemed to have been approved by the Required Lenders or all Lenders, as
applicable, pursuant to Section 2.04(a)(vi), the Administrative Agent shall
notify the Borrower and the Lenders of the amount of the redetermined Borrowing
Base (the “New Borrowing Base Notice”), and such amount shall become the new
Borrowing Base effective and applicable to the Borrower, the Agents, each
Issuing Bank and the Lenders:

 

(A)                               in the case of a Scheduled Borrowing Base
Determination, (x) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 7.02(c)(i) and (ii) in a timely and complete manner, then on or around
April 1st or October 1st of each year, as applicable, following such notice, or
(y) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 7.02(c)(i) and
(ii) in a timely and complete manner, then on the Business Day next succeeding
delivery of such notice; and

 

(B)                               in the case of a Special Borrowing Base
Determination or a redetermination pursuant to Section 2.04(f)(ii) or
Section 2.04(f)(iii), on the Business Day next succeeding delivery of such
notice.

 

Such amount shall then become the new Borrowing Base until the next adjustment.
Notwithstanding the foregoing, no Scheduled Borrowing Base Determination or a
Special Borrowing Base Determination or a redetermination pursuant to
Section 2.04(f)(ii) or Section 2.04(f)(iii) shall become effective until the New
Borrowing Base Notice related thereto is delivered to the Borrower.

 

(b)                                 Revolving Lenders’ Discretion.  The
Revolving Lenders shall have no obligation to determine the Borrowing Base at
any particular amount, either in relation to the Aggregate Commitment Amount or
otherwise.  Furthermore, Borrower acknowledges that (i) the Revolving Lenders
have no obligation to increase the Borrowing Base, (ii) the Revolving

 

42

--------------------------------------------------------------------------------


 

Lenders may reduce the Borrowing Base in accordance with Section 2.04(a) at any
time after the Initial Borrowing Base Termination Date pursuant to
Sections 2.04(a) and (e) as a result of any circumstance, (iii) the Borrowing
Base shall be reduced pursuant to Section 2.04(f)(i) at any time (including
prior to the Initial Borrowing Base Termination Date), (iv) any increase in the
Borrowing Base is subject to the individual credit approval processes of each of
the Revolving Lenders which processes shall be conducted on a basis consistent
with each such Revolving Lender’s credit standards and assumptions then in
effect and (v) no Revolving Lender shall have any obligation to increase its
Commitment in connection with an increase in the Borrowing Base.

 

(c)                                  Mandatory Prepayments of Loans.

 

(i)                                     Upon Scheduled or Special Borrowing Base
Redeterminations.  If in connection with any Scheduled Borrowing Base
Determination or Special Borrowing Base Determination, a Borrowing Base
Deficiency results, then Borrower shall, within ten (10) Business Days after
notice by Administrative Agent to Borrower, give notice to the Administrative
Agent of Borrower’s election of any one or a combination of the following:

 

(A)                               within thirty (30) days of such notice, prepay
the Revolving Credit Loans (and, if applicable, Cash Collateralize LC
Obligations), together with accrued and unpaid interest thereon, in an aggregate
amount equal to such Borrowing Base Deficiency on such date;

 

(B)                               prepay the Revolving Credit Loans (and, if
applicable, Cash Collateralize LC Obligations), together with accrued and unpaid
interest thereon, in an amount equal to the Borrowing Base Deficiency in six
(6) equal successive monthly payments commencing thirty (30) days following
Administrative Agent’s notice to Borrower; or

 

(C)                               provide a Reserve Report prepared by an
Approved Petroleum Engineer covering additional unencumbered Proved Reserves of
the Loan Parties not previously evaluated in the most recently delivered Reserve
Report having sufficient value and character (as determined in good faith by the
Administrative Agent and the Required Lenders) that when added to the Collateral
will cause the Borrowing Base to equal the Credit Exposure and within thirty
(30) days following Administrative Agent’s notice to Borrower, execute and
deliver supplemental or additional Security Documents, in form and substance
reasonably satisfactory to the Administrative Agent securing payment of the
Obligations and covering such additional Proved Reserves (together with current
title evidence or opinions applicable thereto and other documents (including
opinions of counsel) reasonably requested by the Administrative Agent, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent);

 

provided that if the Administrative Agent has not received within such ten
(10) Business Day period the required notice from the Borrower, then without any
necessity for notice

 

43

--------------------------------------------------------------------------------


 

to the Borrower or any other Person, the Borrower shall be deemed to have
elected to make mandatory prepayments as required in clause (A) above. 
Notwithstanding the foregoing, all payments required to be made pursuant to this
Section 2.04(c)(i) must be made on or prior to the Stated Maturity Date.

 

(ii)                                  Upon Redeterminations of the Borrowing
Base Related to Specified Events. If the Credit Exposure shall exceed the
Borrowing Base in connection with any Borrowing Base adjustment referred to in
Section 2.04(f)(i), Section 2.04(f)(ii) or Section 2.04(f)(iii), then Borrower
shall within two (2) Business Days following such adjustment (or on such later
date as may be expressly permitted hereunder) prepay the Revolving Credit Loans
(and, if applicable, Cash Collateralize LC Obligations).

 

(iii)                               Upon Redeterminations of the Borrowing Base
Related to Dispositions and Derivative Liquidations.  Upon delivery to the
Administrative Agent of any notice required pursuant to Section 7.02(l) or
Section 7.02(q) or any Derivative Cancellation Notice, the Administrative Agent
shall evaluate the Proved Reserves or any Derivative Transactions described
therein, as applicable, and shall promptly (A) if prior to the Initial Borrowing
Base Termination Date, determine the value that the Administrative Agent would
have attributed to such Proved Reserves in a determination of the Borrowing Base
in accordance with the methodology set forth in Section 2.04(a) based on the
most recently delivered Reserve Report as if the Borrowing Base (including any
such Proved Reserves) were then subject to Scheduled Borrowing Base
Determinations (provided that such determination shall be made without regard to
any changes to the Administrative Agent’s price deck since the delivery of the
most recent Reserve Report or depletion as a result of production of Oil and Gas
from any such Oil and Gas Property since the delivery of the most recent Reserve
Report) or (B) if after the Initial Borrowing Base Termination Date, determine
the value that the Administrative Agent attributed to such Proved Reserves or
Derivative Transactions, as applicable, in connection with the most recent
determination of the Borrowing Base (in each case, the “Proposed Borrowing Base
Value”).

 

The Administrative Agent shall thereafter notify the Revolving Lenders of the
Proposed Borrowing Base Value and the Revolving Lenders shall promptly agree
with the proposed Borrowing Base Value or disagree with such proposed Borrowing
Base Value by proposing an alternate Borrowing Base Value.  If approved by the
Required Lenders, the Proposed Borrowing Base Value shall constitute the
Borrowing Base Value; if the Proposed Borrowing Base Value is not approved by at
least the Required Lenders, then the Borrowing Base Value shall equal the
largest amount approved by at least the Required Lenders.

 

If any Disposition before or after the Initial Borrowing Base Termination Date
pursuant to Section 8.02(d) or any Derivative Liquidation after the Initial
Borrowing Base Termination Date pursuant to Section 8.12(d) shall result in a
reduction in the Borrowing Base by the Borrowing Base Value as described above
and a Borrowing Base Deficiency shall result therefrom, the Borrower shall
within two (2) Business Days of the consummation of such Disposition or
Derivative Liquidation prepay the Revolving Credit

 

44

--------------------------------------------------------------------------------


 

Loans (and, if applicable, Cash Collateralize LC Obligations) in an aggregate
amount equal to such Borrowing Base Deficiency on such date.

 

For the avoidance of doubt, inasmuch as no Derivative Transactions are in effect
on the Closing Date, no Borrowing Base reduction or mandatory prepayment shall
be required solely as a result of any Derivative Liquidation (if any) occurring
prior to the Initial Borrowing Base Termination Date.

 

(iv)                              Upon Dispositions Following Issuance of
Unsecured Indebtedness.  Following the issuance of any Indebtedness permitted by
Section 8.05(l), upon the Disposition of any Oil and Gas Property or any
interest therein or any Subsidiary owning Oil and Gas Properties pursuant to
Section 8.02, which Disposition does not result in the total Credit Exposures
exceeding the Borrowing Base (as the same may be adjusted pursuant to
Section 2.04 upon any such Disposition), the Borrower shall prepay the Revolving
Credit Loans (and, if applicable, Cash Collateralize LC Obligations), together
with accrued and unpaid interest thereon, in an amount equal to the lesser of
(x) 100% of the net cash proceeds (which net cash proceeds, for the avoidance of
doubt, shall not be calculated giving effect to the payment of any other
Indebtedness with such cash proceeds) received from such Disposition and (y) the
aggregate principal amount of all Revolving Credit Loans plus all
LC Obligations; provided that, such payment shall not be due until the earlier
to occur of (i) one (1) Business Day prior to any date on which the Parent or
any Subsidiary would be required to make a mandatory asset sale offer in respect
of any Indebtedness permitted by Section 8.05(l) with the net cash proceeds from
such Disposition and (ii) the Stated Maturity Date, provided further, that
notwithstanding anything to the contrary, such payment shall be reduced by the
amount of net cash proceeds that are reinvested in accordance with the asset
sale provisions of such Indebtedness incurred under Section 8.05(l) during the
period from the date of such Disposition to the due date of such prepayment as
referred to in the first proviso above.

 

(v)                                 Upon Termination or Reduction of the
Commitments.  If, in connection with any termination or reduction of the
Aggregate Commitment Amount pursuant to Section 2.12(a)(i), there is a Borrowing
Base Deficiency, then the Borrower shall immediately, but in any event within
one (1) Business Day, (I) prepay the Revolving Credit Loans in an aggregate
principal amount equal to such Borrowing Base Deficiency and (II) if any
Borrowing Base Deficiency remains after prepaying all of the Revolving Credit
Loans because of LC Obligations, cash collateralize such remaining excess as
provided in Section 2.09(h).

 

(vi)                              Upon an Event of Default.  If an Event of
Default has occurred and is continuing, upon any (A) Disposition of Property
(other than pursuant to Section 8.02(a)), (B) Derivative Liquidation or
(C) incurrence of any Indebtedness, an aggregate amount equal to 100% of the net
proceeds thereof shall be immediately applied to repay the Obligations in
accordance with the priority set forth in Section 10.06.

 

45

--------------------------------------------------------------------------------


 

(d)                                 Optional Prepayments.  Borrower may, at any
time or from time to time:

 

(i)                                     prepay Base Rate Loans upon irrevocable
notice to Administrative Agent of not less than one (1) Business Day, in whole
or in part, in minimum principal amounts of $500,000 or multiple integrals of
$100,000 thereof and will include interest accrued to the prepayment date
(unless the portion of the Credit Exposure consisting of Base Rate Loans is less
than $500,000, then such prepayments shall be equal to the then outstanding
amount of Base Rate Loans);

 

(ii)                                  prepay LIBOR Loans upon irrevocable notice
to Administrative Agent not later than 11:00 a.m. (Atlanta, Georgia time) on the
date that is three (3) Business Days prior to the date of such prepayment, in
whole or in part, in minimum principal amounts of $500,000 or multiple integrals
of $100,000 thereof, subject to the payment of any breakage costs to the extent
required by Section 3.04; and

 

(iii)                               prepay Swing Line Loans upon irrevocable
notice to Swing Line Lender (with a copy to Administrative Agent) not later than
11:00 a.m. (Atlanta, Georgia time) on the date of such prepayment, in whole or
in part, in minimum principal amounts of $500,000 or multiple integrals of
$100,000 thereof and will include interest accrued to the prepayment date.

 

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.  Administrative Agent will
promptly notify each Revolving Lender of its receipt of any such notice and of
such Lender’s Pro Rata Share of such prepayment.  The payment amount specified
in such notice shall be due and payable on the date specified therein, together
with accrued interest to each such date on the amount prepaid.  There shall be
no penalty or premium for such prepayment, except for funding losses, if any,
caused by such prepayment as provided under Section 3.04.

 

(e)                                  Special Borrowing Base Determination.  In
addition to Scheduled Borrowing Base Determinations pursuant to Section 2.04(a),
the Borrower may at any time, and the Administrative Agent (as directed by the
Required Lenders) may at any time after the Initial Borrowing Base Termination
Date (including after a Curtailment Determination Notice Date), each request a
special redetermination once during each Borrowing Base Period (“Special
Borrowing Base Determination”).  In the event Borrower requests a Special
Borrowing Base Determination, Borrower shall deliver written notice of such
request to Administrative Agent with sufficient copies for each Revolving Lender
which shall include: (i) Reserve Report(s) prepared as of a date not more than
thirty (30) calendar days prior to the date of such request, (ii) such other
information as Administrative Agent shall reasonably request, and (iii) the
amount of the Borrowing Base requested by Borrower to become effective. 
Likewise, in the event the Required Lenders exercise their option for a Special
Borrowing Base Determination, upon written request and notification by
Administrative Agent to Borrower, Borrower shall furnish the information
described above within thirty (30) days of such request.  The Revolving Lenders
shall redetermine the Borrowing Base in accordance with the procedures set forth
in Section 2.04(a) and the Administrative Agent shall give the Borrower and the
Lenders notice of the Borrowing Base as so redetermined in accordance with
Section 2.04(a)(viii), which redetermined Borrowing Base shall then be the
effective Borrowing Base until further

 

46

--------------------------------------------------------------------------------


 

redetermination or adjustment.  If the Borrower requests a Special Borrowing
Base Determination prior to the occurrence of any event of the types described
in clauses (a) through (c) of the definition the Initial Borrowing Base
Termination Date, then the Initial Borrowing Base Termination Date shall have
occurred on the Early Determination Notice Date.

 

(f)                                   Other Borrowing Base Adjustments.

 

(i)                                     Adjustment of the Borrowing Base Due to
Specified Events.  Notwithstanding anything to the contrary contained herein,
the Borrowing Base may be subject to reduction from time to time, including
prior to the Initial Borrowing Base Termination Date, pursuant to
Section 2.04(f)(iii), Section 7.16(c), Section 8.02(d)(iii), Section 8.05(l) and
Section 8.12(d).  Upon the applicable effective date of any adjustment referred
to in Section 2.04(f)(iii), Section 7.16(c), Section 8.02(d)(iii),
Section 8.05(l) or Section 8.12(d), the Borrowing Base as so reduced shall
become the new Borrowing Base immediately and shall remain in effect until
redetermined or adjusted pursuant to this Agreement; provided that any such
reduction in the Borrowing Base shall be without duplication of any reduction to
the Borrowing Base pursuant to Section 2.04(d)(iii).  No such adjustment to the
Borrowing Base shall constitute a Special Borrowing Base Determination under
Section 2.04(e) of this Agreement.

 

(ii)                                  Redetermination of the Borrowing Base Upon
Request by the Borrower in Connection with Acquisitions.  Unless the
Administrative Agent requires a redetermination pursuant to Section 2.04(c)(iv),
Borrower may request an additional Borrowing Base redetermination in connection
with any acquisition of Proved Reserves permitted under this Agreement with a
purchase price (whether calculated individually or in the aggregate with all
related acquisitions consummated contemporaneously therewith) of $10,000,000 or
more (whether calculated individually or in the aggregate with all acquisitions
part of the same closing procedure).  In the event Borrower requests such a
Borrowing Base determination, Borrower shall deliver written notice of such
request to Administrative Agent with sufficient copies for each Revolving Lender
which shall include: (i) Reserve Report(s) prepared as of a date not more than
thirty (30) calendar days prior to the date of such request, (ii) such other
information as Administrative Agent shall reasonably request, and (iii) the
amount of the Borrowing Base requested by Borrower to become effective.  The
Revolving Lenders shall redetermine the Borrowing Base in accordance with the
procedures set forth in Section 2.04(a), which redetermined Borrowing Base shall
then be the effective Borrowing Base until further redetermination or
adjustment.  Such redetermination of the Borrowing Base shall not constitute a
Special Borrowing Base Determination under Section 2.04(e) of this Agreement. 
For the avoidance of doubt, any such redetermination shall be limited to the
effects of the transactions described in this Section 2.04(f)(ii) and shall not
include changes in the Revolving Lenders’ price decks since the delivery of the
most recent Reserve Report or depletion as a result of production of Oil and Gas
from any such Oil and Gas Property since the delivery of the most recent Reserve
Report.

 

(iii)                               Redetermination of the Borrowing Base Upon
Breach of Curtailment Covenant Prior to Initial Borrowing Base Termination
Date.  If a Negative Effect in breach of Section 8.19 occurs prior to the
occurrence of any event of

 

47

--------------------------------------------------------------------------------


 

the types described in clauses (b) through (d) of the definition the Initial
Borrowing Base Termination Date, then (i) notwithstanding anything to the
contrary in Section 2.04(e) or any other limits on unscheduled redetermination,
the Administrative Agent and the Required Lenders shall promptly redetermine the
Borrowing Base in accordance with the procedures set forth in
Section 2.04(a) and the Administrative Agent shall give the Borrower and the
Lenders notice of the Borrowing Base as so redetermined in accordance with
Section 2.04(a)(viii) (which redetermined Borrowing Base shall then be the
effective Borrowing Base until further redetermination or adjustment) and
(ii) the Initial Borrowing Base Termination Date shall have occurred on the
Curtailment Determination Notice Date.

 

(g)                                  Borrower’s Right to Elect Reduced Borrowing
Base.  Within three Business Days of its receipt of a new Borrowing Base notice,
the Borrower may provide written notice to the Administrative Agent and the
Lenders that specifies that for the period from the effective date of the new
Borrowing Base notice until the next succeeding Scheduled Borrowing Base
Determination date, the Borrowing Base will be a lesser amount than the amount
set forth in such new Borrowing Base notice, whereupon such specified lesser
amount will become the new Borrowing Base; provided that the Borrower shall not
request that the Borrowing Base be reduced to a level that would result in a
Borrowing Base Deficiency.  The Borrower’s notice under this
Section 2.04(g) shall be irrevocable, but without prejudice to its rights to
initiate Special Borrowing Base Determinations.

 

2.05                        Repayment.

 

(a)                                 The Loans.  Borrower shall repay to
Administrative Agent on or before the Stated Maturity Date (or, in the case of
Swing Line Loans, the earlier of (x) the first Swing Line Settlement Date to
occur after such Swing Line Loan is made and (y) the Stated Maturity Date) for
the Revolving Lenders’ respective Pro Rata Shares the Credit Exposure (with the
amount paid in respect of any undrawn Letters of Credit to be held as cash
collateral by Administrative Agent in accordance with Section 2.09(g)), plus all
accrued but unpaid interest and outstanding expenses hereunder or under the Loan
Documents.

 

(b)                                 Interest.

 

(i)                                     Each Revolving Credit Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing Date, or date of conversion or continuation pursuant to Section 2.03,
as the case may be, at a rate per annum equal to the lesser of (a) the Base Rate
or LIBOR, as the case may be, plus the Applicable Margin, or (b) the Highest
Lawful Rate.  Each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing Date, at a rate per annum
equal to the lesser (x) the Base Rate plus the Applicable Margin or (y) the
Highest Lawful Rate.

 

(ii)                                  Interest on each Loan shall be paid in
arrears on each Interest Payment Date for such Loan or the Stated Maturity
Date.  Interest shall also be paid on the date of any payment of Loans under
Section 2.05(a) or Section 2.04(c) or (d) for the

 

48

--------------------------------------------------------------------------------


 

portion of the Loans so paid and upon payment in full thereof and, during the
existence of any Event of Default, interest shall be paid on demand of
Administrative Agent.

 

(iii)                               Notwithstanding the foregoing, during an
Event of Default, all outstanding principal amounts shall bear interest, after
as well as before judgment, at a rate per annum equal to the lesser of (x) the
Highest Lawful Rate and (y) the Default Rate set forth on Appendix I (the
“Default Rate”).

 

(c)                                  Other Obligations.  On the Termination
Date, unless the Borrower has Cash Collateralized the LC Obligations in
accordance with Section 2.09(g), any Letters of Credit issued by Issuing Lender
and outstanding for the benefit of any Loan Party shall, at the Issuing Lenders’
sole discretion, be terminated and all sums due and owing thereunder shall be
due and payable in full.

 

2.06                        Fees.

 

(a)                                 Upfront Fees.  On the Closing Date, Borrower
shall pay to the Administrative Agent, for the account of the Revolving Lenders
in accordance with their respective Pro Rata Shares, upfront fees in an
aggregate amount equal to 0.50% of the Aggregate Commitment Amount.

 

(b)                                 Commitment Fee.  Borrower shall pay to
Administrative Agent, for the ratable benefit of each Revolving Lender
(excluding Defaulting Lenders), a fee (“Commitment Fee”) calculated on the
average daily amount of the Available Commitment (but, for purposes of
calculating the Commitment Fee only, the aggregate principal amount of all Swing
Line Loans then outstanding shall be excluded from the Credit Exposure, except
to the extent the Revolving Lenders have funded their respective risk
participations with respect to such Swing Line Loans) at a per annum rate equal
to the Applicable Margin with respect to Commitment Fees.  Such Commitment Fee
shall accrue from the Closing Date to the Termination Date and shall be due and
payable quarterly in arrears on the first day of each calendar quarter
commencing on the first day of the first full calendar quarter following the
Closing Date through the Termination Date, with the final payment to be made on
the Termination Date.  The Commitment Fee shall accrue at all times after the
Closing Date, including at any time during which one or more conditions in
Article V are not met.

 

(c)                                  Letter of Credit Fee.  Borrower agrees to
pay to each applicable Issuing Lender, for the ratable account of the Revolving
Lenders (excluding Defaulting Lenders), quarterly in arrears on the first day of
each calendar quarter commencing on the first day of the first full calendar
quarter following the Issuance of the Letter of Credit by such Issuing Lender, a
fee (“Letter of Credit Fee”) on the undrawn amount of such Letter of Credit in
an amount per annum equal to the Applicable Margin then in effect for LIBOR
Loans multiplied by the undrawn stated amount of such Letter of Credit (such fee
shall be prorated for any period less than a full year).  Borrower agrees to pay
to each Issuing Lender, quarterly in arrears on the first day of each calendar
quarter commencing on the first day of the first full calendar quarter following
the Issuance of any Letter of Credit by such Issuing Lender, a fronting fee for
the account of such Issuing Lender equal to the greater of (A) $500.00 or
(B) 0.125% per annum of

 

49

--------------------------------------------------------------------------------


 

the stated amount of such Letter of Credit, together with such Issuing Lender’s
usual and customary fees for amendment to, or transfer of each Letter of Credit.

 

(d)                                 Other Fees.  Borrower shall pay to the
Arranger and Administrative Agent the fees referred to in the Fee Letter at the
times and in the amounts set forth in the Fee Letter.

 

2.07                        Computation of Fees and Interest.

 

(a)                                 All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed, at any time that such Base Rate Loans are bearing
interest based upon clauses (i) or (ii) of the definition of “Base Rate”.  All
other computations of fees shall be made on the basis of a 360-day year and
actual days elapsed.  Interest and fees shall accrue during each period during
which interest or such fees are computed from the first day thereof up to the
last day thereof.

 

(b)                                 Each determination of an interest rate by
Administrative Agent shall be conclusive and binding on the parties in the
absence of manifest error.

 

(c)                                  All fees shall be due and payable and shall
be deemed fully earned on the date payment of such fee is required pursuant to
the terms of this Agreement.

 

2.08                        Payments by Borrower; Borrowings Pro Rata.

 

(a)                                 All payments to be made by Borrower shall be
made without set-off, recoupment or counterclaim.  Except as otherwise expressly
provided herein, all payments by Borrower shall be made to Administrative Agent
at Administrative Agent’s Payment Office for the account of Administrative Agent
or the Lender(s) to whom such payment is owed, and shall be made in dollars and
in immediately available funds, no later than 12:00 noon (Atlanta, Georgia time)
on the date due.  Any payment received by Lender later than 12:00 noon (Atlanta,
Georgia time) may, in the discretion of Administrative Agent, be deemed to have
been received on the following Business Day for purposes of calculating interest
thereon and any applicable interest or fee shall continue to accrue.

 

(b)                                 Whenever any payment is due on a day other
than a Business Day, such payment shall be made on the following Business Day
(except as otherwise provided in the definition of “Interest Period”), and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.

 

(c)                                  Except to the extent otherwise provided
herein, (i) each payment by Borrower of fees, other than fees to Administrative
Agent or Issuing Lender in such capacities, shall be made for the account of the
applicable Lenders pro rata in accordance with their respective Pro Rata Shares,
(ii) each payment of principal of Revolving Credit Loans shall be made for the
account of the Revolving Lenders pro rata in accordance with their respective
outstanding principal amount of Revolving Credit Loans, and (iii) each payment
of interest on Revolving Credit Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with their respective Pro Rata Shares
of the aggregate amount of interest due and payable to the Revolving Lenders.

 

50

--------------------------------------------------------------------------------


 

(d)                                 Administrative Agent will promptly
distribute to each Lender its applicable share of such payment in like funds as
received.  Subject to Section 10.06, when Administrative Agent collects or
receives money on account of the Loan Obligations or otherwise pursuant to the
Security Documents, if such money is insufficient to pay all such Loan
Obligations, such money shall be applied first to any reimbursements of any fees
or expenses due Administrative Agent and, after payment of such amounts in full,
shall be applied in accordance with Section 2.05(a).

 

(e)                                  Unless Administrative Agent receives notice
from Borrower prior to the date on which any payment is due to the Lenders that
Borrower will not make such payment in full as and when required, Administrative
Agent may assume that Borrower has made such payment in full to Administrative
Agent on such date in immediately available funds and Administrative Agent may
(but shall not be so required), in reliance upon such assumption, distribute to
each Lender on such due date an amount equal to the amount then due such
Lender.  If and to the extent Borrower has not made such payment in full to
Administrative Agent, each Lender shall repay to Administrative Agent on demand
such amount distributed to such Lender, together with interest thereon for each
day from the date such amount is distributed to such Lender at the Federal Funds
Rate for the first three (3) days following demand by Administrative Agent and
at the Base Rate for each day thereafter until the date repaid.

 

(f)                                   Except to the extent otherwise expressly
provided herein, each Borrowing hereunder shall be from the Revolving Lenders
pro rata in accordance with their respective Pro Rata Shares.

 

2.09                        Issuing the Letters of Credit.

 

(a)                                 In order to effect the issuance of a Letter
of Credit by any Issuing Lender, Borrower shall submit a Notice of Borrowing and
a LC Application in writing by telecopy to such Issuing Lender not later than
2:00 p.m. (Atlanta, Georgia time) three (3) Business Days before the requested
date of issuance of such Letter of Credit.  Each such Notice of Borrowing and LC
Application shall be signed by Borrower, specify the Business Day on which such
Letter of Credit is to be issued, the purpose for the requested Letter of
Credit, the amount of expected availability for Letters of Credit under the
Available Commitment and the Letter of Credit Sub-Facility Amount as of the date
of issuance of such Letter of Credit, and the expiry date thereof which shall
not be later than the earlier of (i) 12 months after its issuance or such longer
period of time as may be agreed by the applicable Issuing Lender and (ii) five
(5) Business Days prior to the Stated Maturity Date; provided that any Letter of
Credit may provide for automatic renewal thereof for additional periods of up to
12 months or such longer period of time as may be agreed by the applicable
Issuing Lender (which in no event shall extend beyond the date referred to in
clause (ii) above, except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the applicable Issuing
Lender).

 

(b)                                 Upon satisfaction of the applicable terms
and conditions set forth in Article V, the applicable Issuing Lender shall issue
such Letter of Credit to the specified beneficiary not later than the close of
business at such Issuing Lender’s principal address set forth on Appendix I, on
the date so specified.  Each applicable Issuing Lender shall provide Borrower
and Administrative Agent with a copy of each Letter of Credit so issued.  Each
such

 

51

--------------------------------------------------------------------------------


 

Letter of Credit shall (i) provide for the payment of drafts, presented for
honor thereunder by the beneficiary in accordance with the terms thereon, at
sight when accompanied by the documents described therein and (ii) unless
otherwise expressly agreed by the applicable Issuing Lender and Borrower at the
time such Letter of Credit is issued, be subject to the rules of the
“International Standby Practices of 1998” or such later version as may be
published by the Institute of International Banking Law and Practice (the “ISP
1998”) and shall, as to matters not governed by the ISP 1998, be governed by,
and construed and interpreted in accordance with, the laws of the State of
New York.

 

(c)                                  Upon the issuance date of each Letter of
Credit, the applicable Issuing Lender shall be deemed, without further action by
any party hereto, to have sold to each other Revolving Lender, and each other
Revolving Lender shall be deemed, without further action by any party hereto, to
have purchased from such Issuing Lender, a participation, to the extent of such
Revolving Lender’s Pro Rata Share, in such Letter of Credit, the obligations
thereunder and in the reimbursement obligations of Borrower due in respect of
drawings made under such Letter of Credit.  If requested by an Issuing Lender,
the other Revolving Lenders will execute any other documents reasonably
requested by such Issuing Lender to evidence the purchase of such participation.

 

(d)                                 Upon the presentment of any draft for honor
under any Letter of Credit by the beneficiary thereof that the applicable
Issuing Lender determines is in compliance with the conditions for payment
thereunder, such Issuing Lender shall promptly notify Borrower and each other
Revolving Lender of the intended date of honor of such draft and Borrower hereby
promises and agrees, at Borrower’s option, to either (i) pay to such Issuing
Lender, within one (1) Business Day of the date payment is due as specified in
such notice, the full amount of such draft in immediately available funds or
(ii) request a Revolving Credit Loan pursuant to the provisions of
Section 2.01(a) and Section 2.02 in the full amount of such draft, which request
shall specify that the Borrowing Date of such Revolving Credit Loan is to be
within one (1) Business Day of the date payment is due under the Letter of
Credit as specified in the Issuing Lender’s notice.  If Borrower fails to timely
make such payment because such a Revolving Credit Loan cannot be made pursuant
to Section 2.01(a) and/or Section 2.02, each Revolving Lender shall,
notwithstanding any other provision of this Agreement (including the occurrence
and continuance of a Default or an Event of Default), make available to the
applicable Issuing Lender an amount equal to such Revolving Lender’s Pro Rata
Share of the presented draft on the day such Issuing Lender is required to so
honor such draft.  If such amount is not in fact made available to the
applicable Issuing Lender by such Revolving Lender on such date, such Revolving
Lender shall pay to such Issuing Lender, on demand made by such Issuing Lender,
in addition to such amount, interest thereon at the Federal Funds Rate for the
first three (3) days following demand and at the Base Rate thereafter until
paid.  Upon receipt by the applicable Issuing Lender from the Revolving Lenders
of the full amount of such draft, notwithstanding any other provision of this
Agreement (including the occurrence and continuance of a Default or an Event of
Default), the full amount of such draft shall automatically and without any
action by Borrower, be deemed to have been a Revolving Credit Loan as of the
date of payment of such draft.  Nothing in this clause (d) or elsewhere in this
Agreement shall diminish Borrower’s obligation under this Agreement to provide
the funds for the payment of, or on demand to reimburse any Issuing Lender for
payment of any draft presented to, and duly honored by, such Issuing Lender
under any Letter of Credit, and the automatic funding of a Revolving Credit Loan

 

52

--------------------------------------------------------------------------------


 

as in this paragraph provided shall not constitute a cure or waiver of the Event
of Default for failure to provide timely such funds as in this paragraph is
agreed.

 

(e)                                  In order to induce the issuance of Letters
of Credit by the Issuing Lenders and the purchase of participations therein by
the other Revolving Lenders, Borrower agrees with the Issuing Lenders and the
other Revolving Lenders that none of Administrative Agent, the Issuing Lenders
or any other Revolving Lender shall be responsible or liable (except as provided
in the following sentence) for amounts paid by any Issuing Lender, as provided
in Section 2.09(d) above, on account of drafts so honored under the Letters of
Credit, and Borrower’s unconditional obligation to reimburse the Issuing Lenders
for such amounts shall not be affected by any circumstance, act or omission
whatsoever (whether or not known to Administrative Agent or any Revolving
Lender, including the Issuing Lenders) other than a circumstance, act or
omission resulting from the gross negligence or willful misconduct of the
applicable Issuing Lender.  Borrower agrees that any action taken or omitted to
be taken by any Issuing Lender under or in connection with any Letter of Credit
or any related draft, document or property shall be binding on Borrower and
shall not put any Issuing Lender under any resulting liability to Borrower,
unless such action or omission is the result of the gross negligence or willful
misconduct of such Issuing Lender (as determined by a court having competent
jurisdiction in a final judgment not subject to further appeal).  Borrower
hereby waives presentment for payment (except the presentment required by the
terms of any Letter of Credit) and notice of dishonor, protest and notice of
protest with respect to drafts honored under the Letters of Credit.  Each
Issuing Lender agrees to promptly notify Borrower whenever a draft is presented
under any Letter of Credit issued by such Issuing Lender, but failure to so
notify Borrower shall not in any way affect Borrower’s obligations hereunder.

 

(f)                                   In the event that any provision of a LC
Application is inconsistent with, or in conflict of, any provision of this
Agreement, including provisions for the rate of interest applicable to drawings
thereunder or rights of setoff or any representations, warranties, covenants or
any events of default set forth therein, the provisions of this Agreement shall
govern.

 

(g)                                  If the Loan Obligations, or any part
thereof, are declared or otherwise become immediately due and payable pursuant
to Article X of this Agreement, or if any LC Obligations shall be outstanding on
the Termination Date, then all LC Obligations shall become immediately due and
payable without regard for actual drawings or payments on the Letters of Credit,
and Borrower shall be obligated to Cash Collateralize such LC Obligations
immediately.  All amounts Cash Collateralized by Borrower under this
Section 2.09(g) (and any excess amounts required to be Cash Collateralized
pursuant to Section 7.18) may be applied as Administrative Agent elects to any
of the various LC Obligations; provided, however, that such amounts applied by
Administrative Agent to the LC Obligations shall be (a) first, applied to the
Matured LC Obligations, and (b) second, held by Administrative Agent for the
benefit of the Issuing Lenders as LC Collateral in the LC Collateral Account
until all remaining Loan Obligations have been satisfied.  This
Section 2.09(g) shall not limit or impair any rights which Administrative Agent,
the Issuing Lenders or any of the Revolving Lenders may have under any other
document or agreement relating to any Letter of Credit or LC Obligation,
including, without limitation, any LC Application.  Borrower hereby grants a
security interest in and lien on the LC Collateral Account to Administrative
Agent for and on behalf of the Issuing Lenders and

 

53

--------------------------------------------------------------------------------


 

the Revolving Lenders as security for the Obligations.  Borrower agrees to
execute and deliver from time to time such documentation as Administrative Agent
may reasonably request to further assure such security interest.

 

(h)                                 The Existing Letters of Credit shall
automatically be deemed to have been issued under this Agreement as of the
Closing Date, and the terms and provisions of the Pre-Petition RBL shall
thereafter have no force or effect with respect thereto.  Without limiting the
foregoing, (i) each such Existing Letter of Credit shall be included in the
calculation of LC Obligation, (ii) all liabilities of Borrower and the other
Loan Parties with respect to such Existing Letters of Credit shall constitute
Obligations and (iii) each Revolving Lender shall have reimbursement obligations
with respect to such Existing Letters of Credit as provided in Section 2.09(c);
provided, that in the case of any Existing Letter of Credit that has automatic
extension provisions, Borrower shall instruct the applicable Issuing Lender to
prevent any automatic extension of such Existing Letter of Credit after the
Closing Date.

 

2.10                        Payments by the Lenders to Administrative Agent.

 

(a)                                 Unless Administrative Agent receives notice
from a Lender on or prior to the Closing Date or, with respect to any Borrowing
after the Closing Date, at least one (1) hour prior to the time of such
Borrowing, that such Lender will not make available as and when required
hereunder to Administrative Agent for the account of Borrower the amount of that
Lender’s Pro Rata Share of the Borrowing, Administrative Agent may assume that
each Lender has made such amount available to Administrative Agent in
immediately available funds on the Borrowing Date and Administrative Agent may
(but shall not be so required), in reliance upon such assumption, make available
to Borrower on such date a corresponding amount.  If and to the extent any
Lender shall not have made its full amount available to Administrative Agent in
immediately available funds and Administrative Agent in such circumstances has
made available to Borrower such amount, that Lender shall, on the Business Day
following such Borrowing Date, make such amount available to Administrative
Agent, together with interest at the Federal Funds Rate for the first three
(3) days during such period and at the Base Rate thereafter until paid.  A
notice of Administrative Agent submitted to any Lender with respect to amounts
owing under this Section 2.10(a) shall be conclusive, absent manifest error.  If
such amount is so made available, such payment to Administrative Agent shall
constitute such Lender’s Loan on the Borrowing Date for all purposes of this
Agreement.  If such amount is not made available to Administrative Agent on the
Business Day following the Borrowing Date, Administrative Agent will notify
Borrower of such failure to fund and, upon demand by Administrative Agent,
Borrower shall pay such amount to Administrative Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at the
interest rate applicable to such Borrowing.

 

(b)                                 The failure of any Lender to make any Loan
to be made by it or to provide funds for disbursements or reimbursements under
Letters of Credit or for its participations in Swing Line Loans on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Loan or provide funds on such date, but no Lender shall be responsible for
the failure of any other Lender to make a Loan to be made by such other Lender
or (except as provided by Section 2.14(a)(iv)) to provide funds to be provided
by such other Lender.

 

54

--------------------------------------------------------------------------------


 

2.11                        Sharing of Payments, Etc.

 

(a)                                 If any Lender shall obtain on account of the
Loan Obligations owing to such Lender any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) or
receive any collateral in respect thereof in excess of the amount such Lender
was entitled to receive pursuant to the terms of this Agreement, such Lender
shall immediately (i) notify Administrative Agent of such fact, and
(ii) purchase from the other Lenders such participations in the Loans made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment according to the terms hereof; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall, to that extent, be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.  Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.03) with respect to such participation as fully as if such Lender
were the direct creditor of Borrower in the amount of such participation. 
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.11 and will in each case notify the Lenders following any such
purchases or repayments.

 

2.12                        Termination and Reduction of Commitments.

 

(a)                                 (i)                                    
Borrower shall have the right to terminate or to reduce the amount of the
Aggregate Commitment Amount at any time, or from time to time, upon not less
than three (3) Business Days’ prior notice to Administrative Agent (which shall
promptly notify the Lenders) of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
(which shall not be less than $5,000,000 or any whole multiple of $1,000,000 in
excess thereof), and shall be irrevocable and effective only upon receipt by
Administrative Agent; provided that a notice of termination or reduction
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied;

 

(ii)                                  If any reduction in the Borrowing Base
pursuant to any provision of Section 2.04 or Section 7.16(c),
Section 8.02(d)(iii) or Section 8.12(d) would result in the Borrowing Base being
less than the Aggregate Commitment Amount, then each Revolving Lender’s
Commitment Amount shall be automatically and permanently reduced, without
premium or penalty, contemporaneously with such reduction in the Borrowing Base
by such Revolving Lender’s Pro Rata Share of the amount by which the Borrowing
Base being less than the Aggregate Commitment Amount (and concurrently with, and
effective on, the effective date of such Borrowing Base reduction,
(i) Schedule 2.01 and the register shall each be amended to reflect the decrease
in the Aggregate Commitment Amount and the Commitment of each Lender and
(ii) the

 

55

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly distribute to the Borrower, the Issuing
Lender and each Lender the revised Schedule 2.01); and

 

(iii)                               Any termination or deduction of the
Aggregate Commitment Amount shall be applied to the Commitments of the Revolving
Lenders in accordance with their Pro Rata Shares.

 

(b)                                 Unless previously terminated, the
Commitments shall terminate on the Stated Maturity Date.

 

(c)                                  The aggregate Commitments of all Lenders
once terminated or reduced pursuant to Section 2.12(a) may not be reinstated.

 

2.13                        Letter of Credit Cash Collateral. At any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of Administrative Agent or any Issuing Lender (with a copy to
Administrative Agent) Borrower shall Cash Collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.14(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)                                 Grant of Security Interest.  Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to Administrative Agent, for the benefit of the Issuing Lenders, and
agrees to maintain, a first-priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of the LC Obligation, to be applied pursuant to clause
(b) below.  If at any time Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than Administrative Agent
and the Issuing Lenders as herein provided (other than with respect to Permitted
Liens), or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.13 or Section 2.14  in respect of Letters of Credit shall be applied
to the satisfaction of the Defaulting Lender’s obligation to fund participations
in respect of the LC Obligation (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce any Issuing
Lender’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.13 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by Administrative
Agent and each Issuing Lender that there exists excess Cash Collateral. 
Promptly following any of the events set forth in

 

56

--------------------------------------------------------------------------------


 

clauses (i) and (ii) of the preceding sentence, the Cash Collateral (or the
appropriate portion thereof) shall be returned to the applicable Loan Party or
other Person providing such Cash Collateral; provided that to the extent that
such Cash Collateral was provided by Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

2.14                        Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Required Lenders, Majority Lenders and in Section 12.01.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X or otherwise) or received by Administrative
Agent from a Defaulting Lender pursuant to Section 10.03 shall be applied at
such time or times as may be determined by Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swing Line
Lender hereunder; third, to Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.13;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.13; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lenders or Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Matured LC
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such

 

57

--------------------------------------------------------------------------------


 

Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Obligation owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Matured LC Obligations owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in LC Obligations
and Swing Line Loans are held by the Lenders in accordance with their respective
Pro Rata Shares without giving effect to Section 2.14(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
undrawn stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.13.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above,
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in the LC Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
the LC Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 5.02 are satisfied at
the time of such reallocation (and, unless Borrower shall have otherwise
notified Administrative Agent at such time, Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Credit Exposure attributable
to any Non-

 

58

--------------------------------------------------------------------------------


 

Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, Borrower shall, without prejudice to any right or remedy
available to it hereunder or under law, (x) first, prepay Swing Line Loans in an
amount equal to Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.13.

 

(b)                                 Defaulting Lender Cure.  If Borrower,
Administrative Agent, Swing Line Lender and each Issuing Lender agree in writing
that a Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held in accordance with their Pro
Rata Shares (without giving effect to Section 2.14(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c)                                  New Swing Line Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) Swing Line Lender shall not be
required to fund any Swing Line Loans unless it is satisfied that it will have
no Fronting Exposure after giving effect to such Swing Line Loan and (ii) no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an

 

59

--------------------------------------------------------------------------------


 

Indemnified Tax, then the sum payable by Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b)                                 Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes. 
Borrower, however, may delay paying or discharging any Other Taxes so long as
(i) it is in good faith contesting the validity thereof by appropriate
proceedings and has set aside on its books adequate reserves therefor and
(ii) no Governmental Authority has initiated any actions to foreclose liens
therefor.

 

(c)                                  Borrower agrees to indemnify and hold
harmless each Lender and Administrative Agent for the full amount of Indemnified
Taxes or Other Taxes (including any Indemnified Taxes or Other Taxes imposed on
amounts payable under this Section 3.01(c)) paid by such Lender or
Administrative Agent, as applicable, and any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally asserted (except to the extent of Other Taxes contested by Borrower as
provided in Section 3.01(b) above).  Payment under this indemnification shall be
made within thirty (30) days after the date the Lender or Administrative Agent
makes written demand therefor and provides a certificate as to the amount of
such payment or liability, with certificate shall be conclusive absent manifest
error.

 

(d)                                 If requested by Administrative Agent, upon
payment by Borrower of Indemnified Taxes or Other Taxes, Borrower shall furnish
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment reasonably satisfactory to
Administrative Agent.

 

(e)                                  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and Administrative Agent, at
the time or times reasonably requested by Borrower or Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section (e)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

 

60

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to Borrower and Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate

 

61

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to Borrower
and Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (f), in no event will the indemnified party

 

62

--------------------------------------------------------------------------------


 

be required to pay any amount to an indemnifying party pursuant to this clause
(f) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(g)                                  For purposes of this Section 3.01, any
reference to “Lender” includes any Issuing Lender and the term “applicable law”
includes FATCA.

 

3.02                        Illegality.

 

(a)                                 If any Lender reasonably determines that
after the Closing Date a Change in Law has made it unlawful, or that any central
bank or other Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make LIBOR Loans for any Interest
Period, then, on notice thereof by the Lender to Borrower through Administrative
Agent, any obligation of that Lender to make LIBOR Loans having an affected
Interest Period shall be suspended until such Lender notifies Administrative
Agent and Borrower that the circumstances giving rise to such determination no
longer exist (which the Lender agrees to do promptly thereafter).  Each Lender
represents that as of the Closing Date no such circumstances exist as to such
Lender.

 

(b)                                 If any Lender reasonably determines that it
is unlawful to maintain any LIBOR Loan having a particular Interest Period, such
Loan will automatically convert into a Base Rate Loan either on the last day of
the Interest Period thereof, if such Lender may lawfully continue to maintain
such LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loan.

 

(c)                                  If the obligation of any Lender to make or
maintain LIBOR Loans has been so terminated or suspended as contemplated above,
all Loans that would otherwise be made by such Lender as LIBOR Loans having an
affected Interest Period shall be instead made as LIBOR Loans with an unaffected
Interest Period or if there are no such unaffected Interest Periods, as Base
Rate Loans.

 

(d)                                 Before giving any notice to Administrative
Agent under this Section, the affected Lender shall designate a different
Lending Office with respect to its LIBOR Loans if such designation will avoid
the need for giving such notice or making such demand and will not, in the
judgment of the Lender, be illegal or otherwise disadvantageous to the Lender.

 

3.03                        Increased Costs and Reduction of Return.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender or any Issuing Lender;

 

63

--------------------------------------------------------------------------------


 

(ii)                                  subject Administrative Agent, any Issuing
Lender, Swing Line Lender or any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, Administrative Agent or such Issuing Lender of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, Administrative Agent, or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Administrative Agent or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender,
Administrative Agent or such Issuing Lender, Borrower will pay to Lender,
Administrative Agent or such Issuing Lender, as the case may be, such additional
amount or amounts as will compensate Lender, Administrative Agent or such
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or Issuing Lender’s capital or
on the capital of such Lender’s or Issuing Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swing Line Loans held by,
such Lender, or the Letters of Credit issued by any Issuing Lender, to a level
below that which such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Lender’s policies and the policies
of such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.

 

3.04                        Funding Losses.  Borrower shall reimburse each
Lender and hold each Lender harmless from any loss or expense that the Lender
may actually sustain or incur as a consequence of: (a) the failure of Borrower
to make on a timely basis any payment of principal of any LIBOR Loan; (b) the
failure of Borrower to borrow, continue or convert a Loan after Borrower has
given (or is deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation (including by reason of the failure to satisfy any
condition precedent thereto); (c) the failure of Borrower to make any prepayment
in accordance with any notice delivered under Section 2.04; (d) the prepayment
or other payment (including after acceleration thereof) of any LIBOR Loan on a
day that is not the last day of the relevant Interest Period; (e)

 

64

--------------------------------------------------------------------------------


 

the automatic conversion under Section 3.02 of any LIBOR Loan to a Base Rate
Loan on a day that is not the last day of the relevant Interest Period; or
(f) the assignment of any LIBOR Loan of a Lender to a replacement Lender in
connection with the replacement of such assigning Lender pursuant to
Section 3.09(b) on a day that is not the last day of the relevant Interest
Period; in each case including any such loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain its LIBOR Loans
or from fees payable to terminate the deposits from which such funds were
obtained.  For purposes of calculating amounts payable by Borrower to the
Lenders under this Section and under Section 3.03, each LIBOR Loan made by a
Lender (and each related reserve, special deposit or similar requirement) shall
be conclusively deemed to have been funded at the LIBOR for such LIBOR Loan by a
matching deposit or other borrowing in the interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such LIBOR Loan is
in fact so funded.

 

3.05                        Inability to Determine Rates.  If Administrative
Agent determines that for any reason adequate and reasonable means do not exist
for determining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Loan, or the Required Lenders notify Administrative Agent that
the LIBOR applicable for any requested Interest Period with respect to a
proposed LIBOR Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, Administrative Agent will promptly so notify
Borrower.  Thereafter, the obligation of such Lenders to make, maintain or
convert Loans into LIBOR Loans hereunder having such Interest Period shall be
suspended until Administrative Agent upon the instruction of the Required
Lenders revokes such notice in writing and each LIBOR Loan that has been
affected will automatically, on the last day of the then-existing Interest
Period therefor, convert into LIBOR Loans having unaffected Interest Periods or
if there are none, into a Base Rate Loan.  Upon receipt of such notice, Borrower
may, notwithstanding anything in this Agreement to the contrary, revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it. 
If any of the Lenders notify Borrower through Administrative Agent of any event
occurring after the date hereof that will entitle such Lender to compensation
pursuant to Section 3.01 or 3.03 or if any of the Lenders shall notify Borrower
through Administrative Agent of any event as to illegality under Section 3.02,
then such Lender shall designate a different Lending Office for the Loans
affected by such event if such designation will, as the case may be, avoid the
need for, or reduce the amount of, such compensation or avoid such illegality
and will not, in the reasonable opinion of the Lender, be disadvantageous to the
Lender.

 

3.06                        Contents of Notice.  If any Lender or Issuing Lender
requests payment or reimbursement from Borrower under Section 3.03 or 3.04, such
Lender or Issuing Lender shall deliver to Borrower (with a copy to
Administrative Agent) a notice requesting same and shall set forth in reasonable
detail the basis and amount of its request for compensation.  Any request for
additional compensation under Section 3.03 or 3.04 shall be paid by Borrower
within ten (10) days of the receipt by Borrower of the notice described in this
Section 3.06.

 

3.07                        [Reserved].

 

3.08                        Survival.  Failure or delay on the part of any
Lender or any Issuing Lender to demand compensation pursuant to this Article III
shall not constitute a waiver of such Lender’s or any Issuing Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender or any Issuing Lender pursuant to this Article III for any

 

65

--------------------------------------------------------------------------------


 

Indemnified Taxes, Other Taxes, increased costs or reductions incurred more than
270 days prior to the date that such Lender or Issuing Lender, as the case may
be, notifies Borrower of the change in law or other circumstance giving rise to
such request for reimbursement or indemnification for Indemnified Taxes, Other
Taxes, increased costs or reductions and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor; and provided further that, if the
change in law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

3.09                        Mitigation Obligations.

 

(a)                                 Designation of Different Lending Office.  If
any Lender requests compensation under Section 3.03, or if Borrower is required
to pay any additional amount or indemnification to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.03, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 3.03, (ii) Borrower is required to pay any
additional amount or indemnification to any Lender or any Governmental Authority
for the account of any Lender pursuant to Section 3.01, or (iii) any Revolving
Lender is a Defaulting Lender or a Non-Consenting Lender, then Borrower may, at
its sole expense and effort, upon notice to such Lender and Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.08), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that Borrower shall have received the prior
written consent of Administrative Agent (and, in the case of an assignment of a
Commitment, each Issuing Lender and the Swing Line Lender) (such consent(s) not
to be unreasonably be withheld), such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Matured LC Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts), and, in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.  A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling Borrower to
require such assignment and delegation cease to apply.

 

66

--------------------------------------------------------------------------------


 

ARTICLE IV.
SECURITY

 

4.01                        The Security.

 

(a)                                 On the Closing Date, the Loan Obligations
are secured by a Lien on all of the Mortgaged Properties and such other
Collateral described in Schedule I that secured the Pre-Petition RBL under the
Security Documents, as same may be amended or supplemented from time to time
(including on the Closing Date) as provided in this Agreement and the Security
Documents.

 

(b)                                 From and after the Closing Date, the
Collateral securing the Loan Obligations shall include (A) all of the Mortgaged
Properties that secured the Pre-Petition RBL (except to the extent released in
accordance with this Agreement), (B) a Lien on substantially all of the tangible
and intangible assets of each Loan Party related to such Mortgaged Properties
that secured the Pre-Petition RBL, deposit accounts, commodity accounts and
securities accounts (other than Excluded Accounts), general intangibles, all
as-extracted collateral related to any Mortgaged Property, inventory, equipment,
fixtures and proceeds of the foregoing, other than any Excluded Assets (as
defined in the Security Documents), (C) additional Mortgages on Proved Reserves
set forth in the Initial Reserve Report delivered pursuant to
Section 5.01(i) sufficient to cause at least the Required Engineered Value of
such Proved Reserves to be covered by a Mortgage in favor of the Administrative
Agent (after taking account of the Mortgaged Properties that secured the
Pre-Petition RBL), provided that the Loan Parties shall use commercially
reasonable efforts to execute and deliver Mortgages covering all of the Loan
Parties’ Oil and Gas Properties, (D) such additional Mortgages as may be
required from time to time in accordance with Section 4.02, and (E) a Lien on
substantially all of the tangible and intangible assets of each Loan Party,
including Derivative Contracts, deposit accounts, commodity accounts and
securities accounts (other than Excluded Accounts), general intangibles, Equity
Interests, all as-extracted collateral related to any Mortgaged Property, all
inventory, all equipment, all fixtures and all proceeds of the foregoing, other
than any Excluded Assets (as defined in the Security Documents) and except in
each case for those properties and assets as to which Administrative Agent shall
determine (and shall have confirmed in writing to the Borrower) in its
reasonable discretion that the costs of obtaining such Liens are excessive in
relation to the value of the Collateral to be encumbered thereby.

 

Notwithstanding the foregoing, Parent, Borrower and their respective
Subsidiaries will not be required to take any action with respect to the
perfection of a Lien in motor vehicles or letter-of-credit rights.

 

4.02                        Agreement to Deliver Security Documents.

 

(a)                                 On the Closing Date, the Loan Parties shall
execute such additional Mortgages, security agreements, financing statements and
other Security Documents substantially similar to the mortgages, security
agreements, financing statements and other security documents executed in
connection with the Pre-Petition RBL, or otherwise in form and substance
reasonably satisfactory to Administrative Agent, for the purpose of granting and
perfecting first and prior Liens (after taking account of the Mortgaged
Properties that secured the

 

67

--------------------------------------------------------------------------------


 

Pre-Petition RBL) to the Administrative Agent for the benefit of itself, the
Issuing Lenders, the Swing Line Lender and the Lenders in at least the Required
Engineered Value of the Oil and Gas Properties reflected in the Initial Reserve
Report delivered under Section 5.01(i), provided that the Loan Parties shall use
commercially reasonable efforts to execute and deliver Mortgages covering all of
the Loan Parties’ Oil and Gas Properties (provided that no additional Mortgages
shall be required on the Closing Date with respect to Oil and Gas Properties
located in the State of Louisiana).  In connection with each Scheduled Borrowing
Base Determination, Special Borrowing Base Determination or redetermination
pursuant to the Section 2.04(f)(ii) or Section 2.04(f)(iii), Borrower shall
provide to Administrative Agent a report listing all current Mortgaged
Properties included in the Reserve Report that secure the Loan Obligations to
ascertain whether such Mortgaged Properties represent at least the Required
Engineered Value of the Proved Reserves in the Reserve Report delivered by
Borrower to Administrative Agent on such date or in connection with such
Scheduled Borrowing Base Determination, Special Borrowing Base Determination or
redetermination pursuant to the Section 2.04(f)(ii) or Section 2.04(f)(iii), as
the case may be, after giving effect to exploratory and production activities,
acquisitions, dispositions and production.  In the event that the Mortgaged
Properties securing the Loan Obligations do not represent at least the Required
Engineered Value, then, within thirty (30) days of such date or such Scheduled
Borrowing Base Determination, Special Borrowing Base Determination or
redetermination pursuant to the Section 2.04(f)(ii) or Section 2.04(f)(iii), as
the case may be, Parent and Borrower shall, and shall cause their respective
Subsidiaries to, grant to Administrative Agent as security for the Loan
Obligations a first-priority Lien interest (subject to Permitted Liens) on
additional Proved Reserves not already subject to a Lien of the Security
Documents such that after giving effect thereto, the Mortgaged Properties
securing the Loan Obligations will represent at least the Required Engineered
Value of such total value, provided that the Loan Parties shall use commercially
reasonable efforts to execute and deliver Mortgages covering all of the Loan
Parties’ Oil and Gas Properties.  All such Liens will be created and perfected
by and in accordance with the provisions of deeds of trust, security agreements
and financing statements or other Security Documents, all in form and substance
reasonably satisfactory to Administrative Agent and in sufficient executed and
acknowledged counterparts for recording purposes.  In order to comply with the
foregoing, if any Subsidiary places a Lien on its Oil and Gas Properties and
such Subsidiary is not a Guarantor, then it shall become a Guarantor.

 

(b)                                 The Borrower agrees to deliver promptly, if
requested by the Administrative Agent, in connection with any new mortgage of
Oil and Gas Properties required by Section 4.02, or in the event that a new Loan
Party is formed, acquired or otherwise becomes party to any Loan Document,
favorable opinions from legal counsel acceptable to the Administrative Agent
with respect to any Collateral confirming that such Collateral is subject to
Security Documents securing Loan Obligations that constitute and create legal,
valid and duly perfected Liens in such properties and interests and the proceeds
thereof, and covering such other matters as the Administrative Agent may request
in good faith.

 

(c)                                  Notwithstanding the foregoing, the
Administrative Agent will not require additional Mortgages to be executed and
delivered after the Closing Date on Oil and Gas Properties located in the State
of Louisiana unless and until any such property constitutes a Proved Reserve or
the Administrative Agent, in consultation with the Borrower, reasonably

 

68

--------------------------------------------------------------------------------


 

determines that the value of such Oil and Gas Properties justifies the execution
and delivery of such Mortgages.

 

4.03                        Perfection and Protection of Security Interests and
Liens.  Each of Parent and Borrower will, and will cause its Subsidiaries to,
from time to time deliver to Administrative Agent such additional Mortgages,
security agreements, financing statements, amendments, assignment and
continuation statements, and other documents, properly completed and executed
(and acknowledged when required) by such Loan Party in form and substance
reasonably satisfactory to Administrative Agent, that the Revolving Lenders
reasonably request for the purpose of perfecting, confirming, or protecting any
Liens securing the Loan Obligations or other rights in the Collateral.

 

4.04                        Letters in Lieu/Power of Attorney.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default and if so requested by Administrative Agent,
each of Parent and Borrower shall, and shall cause its Subsidiaries to, provide
to Administrative Agent undated letters, in the form of Exhibit G attached
hereto, in blank to each purchaser of production and disburser of proceeds of
production from or attributable to the Mortgaged Properties, with the addressees
left blank, authorizing and directing the addressees to make future payments
attributable to production from the Mortgaged Properties directly to
Administrative Agent for the ratable benefit of the Lenders.

 

(b)                                 Each of Parent and Borrower hereby
designates, and shall cause its Subsidiaries to designate, Administrative Agent
as its agent and attorney-in-fact, effective during the continuance of an Event
of Default, to act in its name, place, and stead for the purpose of completing
and delivering any and all of the letters in lieu of transfer orders delivered
by it to Administrative Agent, including, without limitation, completing any
blanks contained in such letter and attaching exhibits thereto describing the
relevant Collateral.  Each of Parent and Borrower hereby ratifies and confirms
all that Administrative Agent shall lawfully do or cause to be done by virtue of
this power of attorney and the rights granted with respect to such power of
attorney.  This power of attorney is coupled with the interest of Administrative
Agent in the Collateral, shall commence and be in full force and effect as of
the Closing Date and shall remain in full force and effect and shall be
irrevocable so long as any Obligation remains outstanding or unpaid or any
Commitment exists.  The powers conferred on Administrative Agent by this
appointment are solely to protect the interests of Administrative Agent and each
of the Lenders under the Loan Documents and shall not impose any duty upon
Administrative Agent to exercise any such powers.  Administrative Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers and shall not be responsible to any Loan Party or any
other Person for any act or failure to act with respect to such powers, except
for gross negligence or willful misconduct.

 

4.05                        Assignment of Production/As-Extracted Collateral. 
Notwithstanding that, under the Mortgages, each Loan Party, as applicable, has
granted a Lien in favor of Administrative Agent for the ratable benefit of the
Lenders secured thereby in all Oil and Gas produced and all As-Extracted
Collateral (as defined in Article 9 of the Uniform Commercial Code) accruing to
the Mortgaged Properties covered by such Mortgages:

 

69

--------------------------------------------------------------------------------


 

(a)                                 Until such time as an Event of Default shall
have occurred and be continuing and Administrative Agent shall notify each Loan
Party, as applicable, to the contrary, each Loan Party shall be entitled to
receive from the purchasers or disbursers of its production all such
As-Extracted Collateral and all proceeds thereof, subject however to the Liens
created under the Mortgages, which Liens are hereby affirmed and ratified.  Upon
the occurrence and during the continuance of an Event of Default, Administrative
Agent may deliver to the addressees the letters-in-lieu described in
Section 4.04(a) above or other notices permitted under Article 9 of the Uniform
Commercial Code and may exercise all rights and remedies granted under the
Mortgages, including the right to obtain possession of all proceeds of
As-Extracted Collateral then held by any Loan Party and to receive directly from
the purchaser or disburser of production all other proceeds of As-Extracted
Collateral.

 

(b)                                 In no case shall any failure, whether
purposed or inadvertent, by Administrative Agent to collect directly any such
proceeds of runs constitute in any way a waiver, remission or release of any of
its rights under the Mortgages, nor shall any release of any other proceeds of
runs or of any rights of Administrative Agent to collect other proceeds of runs
thereafter.

 

(c)                                  Each of Parent and Borrower will, and will
cause its Subsidiaries to, if requested by the Administrative Agent upon the
occurrence and during the continuance of an Event of Default join with
Administrative Agent in notifying in writing (and accompanied, if necessary, by
certified copies of the applicable Mortgages) the purchasers or disbursers of
production produced from the Mortgaged Properties of the existence of the
Mortgages, and instructing that all proceeds of As-Extracted Collateral be paid
directly to Administrative Agent for the ratable benefit of the applicable
Lenders and other secured parties.

 

4.06                        Authorization to File Financing Statements.  Each of
Parent and Borrower hereby authorizes, and shall cause each of its Subsidiaries
to authorize, Administrative Agent to file, in any applicable jurisdiction where
Administrative Agent deems it reasonably necessary, a financing statement or
statements.  At the request of Administrative Agent, Parent and Borrower will,
jointly and severally, pay the cost of filing or recording this instrument, as a
financing statement, in all public offices at any time and from time to time
whenever filing or recording of any financing statement is deemed by
Administrative Agent to be reasonably necessary or desirable.

 

4.07                        Exclusion of Flood Properties.  Notwithstanding any
provision in any Mortgage to the contrary, in no event is any “building” or
“mobile home” (each as defined in Regulation H promulgated under the Flood
Insurance Laws) included in the definition of “Mortgaged Properties” and no
building or mobile home is hereby encumbered by this Mortgage. As used herein,
“Flood Insurance Laws” shall mean the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973, and the regulations (including
Regulation H as promulgated by the F.R.S. Board), each as it may be amended,
reformed or otherwise modified from time to time.

 

70

--------------------------------------------------------------------------------


 

ARTICLE V.
CONDITIONS PRECEDENT

 

5.01                        Conditions of Initial Credit Extensions.  The
obligation of each Revolving Lender to make its initial Loan hereunder and the
obligation of the Issuing Lender to issue its initial Letter of Credit hereunder
are subject to the condition that Administrative Agent shall have received on or
before the Closing Date all of the following, in form and substance satisfactory
to Administrative Agent and each Revolving Lender, and in sufficient copies for
each Revolving Lender:

 

(a)                                 Credit Agreement and Other Loan Documents. 
This Agreement, the Security Documents, the Guaranties, if any, and such other
Loan Documents made a part hereof to be executed and delivered at the Closing
Date, executed by each party thereto, and where appropriate, properly
acknowledged and notarized, including, with respect to the Oil and Gas
Properties of the Borrower or any Guarantor, a duly executed Mortgage providing
for a fully perfected Lien, in favor of the Administrative Agent, in all right,
title and interest of the Borrower or such Guarantor in such Oil and Gas
Properties and (and the Administrative Agent shall be reasonably satisfied that
the Mortgages create first-priority, perfected Liens (subject only to Liens
permitted by Section 8.01) on at least the Required Engineered Value of the Oil
and Gas Properties evaluated in the Initial Reserve Report, together with
amendments to the Closing Date Mortgages to reflect the terms of this Agreement
to the extent that the Administrative Agent has determined that such amendments
are necessary or desirable to continue its Liens securing the Pre-Petition RBL.

 

(b)                                 Secretary’s Certificates.  A certificate of
the Secretary or Assistant Secretary of each Loan Party certifying as of the
Closing Date: (i) resolutions adopted by such Loan Party and authorizing the
transactions contemplated hereby; (ii) the names and genuine signatures of the
Responsible Officers of such Loan Party authorized to execute, deliver and
perform, as applicable, this Agreement, the Security Documents and all other
Loan Documents to be delivered hereunder; (iii) the Organization Documents of
such Loan Party as in effect on the Closing Date; (iv) the good standing
certificate for such Loan Party in its jurisdiction of organization as of a date
no more than thirty (30) days prior to the Closing Date; and (v) as applicable,
certificate(s) of authority for Borrower in the States of Texas and Oklahoma
evidencing such Loan Party’s qualification to do business in such state as of a
date no more than thirty (30) days prior to the Closing Date.

 

(c)                                  Financial Statements.  (i) Parent’s
unaudited financial statements for the fiscal quarter ended March 31, 2016 and
audited financial statements for the fiscal year ended December 31, 2015,
(ii) Parent’s balance sheet dated as of September 30, 2016, giving pro forma
effect to any Loans made and Letters of Credit issued under this Agreement on
the Closing Date, and (iii) a 13-week cash flow statement (including sources and
uses), substantially in the form of Exhibit I attached hereto.

 

(d)                                 Title and Environmental Diligence.  Evidence
of title covering a portion of the Oil and Gas Properties covered by the Reserve
Report delivered under Section 5.01(i)(v) reasonably satisfactory to
Administrative Agent, and Administrative Agent shall be otherwise reasonably
satisfied with Borrower’s compliance with applicable Environmental Laws.

 

71

--------------------------------------------------------------------------------


 

(e)                                  Payment of Fees.  Evidence of payment by
Borrower of all accrued and unpaid fees, costs and expenses owed pursuant to
this Agreement and the Fee Letter to the extent then due and payable on the
Closing Date, together with (i) attorney costs of Administrative Agent to the
extent invoiced prior to or on the Closing Date, (ii) such additional amounts of
attorney costs and filing fees as shall constitute Administrative Agent’s
estimate of same incurred or to be incurred by it through the Closing Date
(provided that such estimate shall not thereafter preclude final settling of
accounts between Borrower and Administrative Agent), (iii) any costs, fees and
expenses arising under or referenced in Sections 2.06 and 12.04, and (iv) all
fees of FTI Consultants, Inc. to the extent invoiced prior to or on the Closing
Date.

 

(f)                                   Responsible Officer’s Certificate.  A
certificate executed by a Responsible Officer of Borrower stating that (i) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects as of the Closing Date
(unless limited to an earlier date, in which case, true and correct in all
material respects as of such earlier date), (ii) no Default or Event of Default
has occurred and is continuing, and (iii) all conditions set forth in this
Section 5.01 and Section 5.02 have been satisfied.

 

(g)                                  Solvency Certificate.  A certificate
executed by a Responsible Officer of Borrower stating that after giving effect
to this Agreement, each of Parent and Borrower is Solvent.

 

(h)                                 Insurance.  Certificates of insurance
coverage of the Loan Parties in form and substance reasonably satisfactory to
the Administrative Agent evidencing that the Loan Parties are carrying insurance
in accordance with Section 7.06, containing loss payable clauses (in the case of
casualty insurance policies insuring the applicable Loan Party’s Property)
endorsed in favor of and made payable to the Administrative Agent as sole “loss
payee” (or other formulation acceptable to the Administrative Agent) and
containing additional insureds clauses naming the Administrative Agent, each
Issuing Lender and the Lenders as “additional insureds” thereunder, and
providing that the insurer will endeavor to give at least 30 days (or 10 days in
the case of non-payment of premiums) prior notice of any cancellation of such
insurance policies to the Administrative Agent.

 

(i)                                     Other Documents.  Each additional
document, instrument, or item of information reasonably requested by
Administrative Agent or any Lender, including without limitation:

 

(i)                                     copies of UCC and other Lien searches on
Parent, Borrower and each Subsidiary thereof evidencing no prior Liens filed
against Borrower or on the Collateral other than Permitted Liens;

 

(ii)                                  certificates of insurance evidencing
compliance with Section 7.06 of this Agreement;

 

(iii)                               a list of all Derivative Contracts to which
Parent, the Borrower or any of their respective Subsidiaries is a party,
specifying the counterparty, type of contract, the notional volumes or amounts,
the tenor and pricing features;

 

72

--------------------------------------------------------------------------------


 

(iv)                              opinions of counsel from (A) Kirkland & Ellis,
special counsel of Parent and Borrower, and (B) local counsel(s) of Parent or
Borrower in the States of Oklahoma and Texas in connection herewith, each such
opinions in form and substance reasonably satisfactory to Administrative Agent;

 

(v)                                 copy of Borrower’s most recently prepared
Reserve Report dated as of June 30, 2016 (the “Initial Reserve Report”);

 

(vi)                              a copy of the April 2016 Business Plan and the
Borrower’s then-current business plan, and

 

(vii)                           a copy of the then-current ARIES database of the
Loan Parties’ Oil and Gas Properties.

 

(j)                                    Disclosure Statement; Plan of
Reorganization.

 

(i)                                     The Administrative Agent and each
Revolving Lender shall be satisfied that the disclosure statement filed in
accordance with Section 1125 of the Code (the “Disclosure Statement”) with
respect to the Plan of Reorganization does not contain any materially inaccurate
information (or fail to disclose material information) and that there are no
material administrative expenses, priority tax claims, reclamation claims,
general unsecured claims or other claims that have not been disclosed or
estimated in the Disclosure Statement;

 

(ii)                                  The Plan of Reorganization, and all orders
of the Bankruptcy Court, including, without limitation, the confirmation order
entered in connection with the Plan of Reorganization (the “Confirmation Order”)
shall be in form and substance satisfactory to each of the Administrative Agent
and each Revolving Lender and shall (A) approve this Agreement as binding upon
the Lenders, (B) contain the releases in favor of the Lenders, and their related
and representative parties, contemplated in the Plan of Reorganization and
(C) be final and non-appealable and in full force and effect and shall not have
been stayed, reversed, vacated or otherwise modified in a manner material and
adverse to interests of the Administrative Agent and the Revolving Lenders or
otherwise contrary to this Agreement;

 

(iii)                               The Plan Effective Date shall have occurred,
all conditions precedent to the effectiveness of the Plan of Reorganization
shall have been fulfilled or waived as permitted therein, and all transactions
contemplated in the Plan of Reorganization or in the Confirmation Order to occur
on the effective date of the Plan of Reorganization shall have been
substantially consummated in accordance with the terms thereof and in compliance
with applicable law, Bankruptcy Court and regulatory approvals;

 

(iv)                              The Administrative Agent shall have received
satisfactory evidence as to the payment in full on the Plan Effective Date of
all material administrative expense claims, priority claims and other claims
required to be paid upon the Plan Effective Date; and

 

73

--------------------------------------------------------------------------------


 

(v)                                 The Administrative Agent shall have received
from the Borrower for the account of the Existing Lenders a repayment of loans
outstanding under the Pre-petition RBL in an aggregate amount of not less than
$81,324,387.00, such that, after giving effect thereto, the aggregate
outstanding Credit Exposure shall not exceed the Initial Borrowing Base Amount.

 

(k)                                 Additional Conditions Precedent.  Such
additional documentation and evidence of satisfaction of such other conditions
as set forth on Appendix I.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  For purposes of
determining compliance with the conditions specified in this Section 5.01, each
Revolving Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Revolving Lender unless the Administrative Agent shall have
received notice from such Revolving Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to All Loans.  The obligation of each
Revolving Lender to make any Loan (including its initial Loans) and the
obligation of the Issuing Lender to issue, amend, renew or extend any Letter of
Credit (excluding any automatic extension or renewal) is subject to the
satisfaction of the following additional conditions precedent on the relevant
Borrowing Date or date of issuance, amendment, renewal or extension, as the case
may be:

 

(a)                                 Administrative Agent shall have received a
Notice of Borrowing;

 

(b)                                 The representations and warranties in
Article VI shall be true and correct in all material respects (except for
representations and warranties already qualified by materiality or Material
Adverse Effect, which shall be true and correct), on and as of such date with
the same effect as if made on and as of such date (except to the extent such
representations and warranties expressly refer to an earlier date in which case
they shall be true and correct in all material respects, except for
representations and warranties already qualified by materiality or Material
Adverse Effect, which shall be true and correct as of such earlier date);

 

(c)                                  No Default or Event of Default shall exist
or shall result from such Borrowing, issuance, amendment, renewal or extension;

 

(d)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the Credit Exposure shall not exceed the
Borrowing Base then in effect; and

 

(e)                                  At the time of such Borrowing, and after
giving effect thereto, the Consolidated Cash Balance shall not exceed the
Consolidated Cash Balance Threshold (or, if the Borrower has provided at least
five (5) Business Days (or such shorter period as the Administrative Agent shall
agree) prior written notice in sufficient detail of a bona fide direct or
indirect acquisition of Oil and Gas Properties permitted hereunder in the
ordinary course of business, a greater amount requested by the Borrower to be
used on the date of such Borrowing to fund the purchase price of such
acquisition (provided that after consummation of such

 

74

--------------------------------------------------------------------------------


 

acquisition, the Consolidated Cash Balance shall not exceed the Consolidated
Cash Balance Threshold)).

 

Each Notice of Borrowing submitted by Borrower shall constitute a representation
and warranty by Borrower, as of the date of each such notice and as of each
Borrowing Date that the conditions in this Section 5.02 are satisfied.

 

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES

 

Each of Parent and Borrower represents and warrants to Administrative Agent and
each of the Lenders that:

 

6.01                        Corporate Existence and Power.  Each Loan Party:
(a) is validly existing and in good standing under the laws of the jurisdiction
of its incorporation, formation or organization, as applicable; (b) has the
power and authority and all material governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business as currently
conducted and to execute, deliver, and perform its obligations under the Loan
Documents to which it is a party except where the failure does not constitute a
Default and could not reasonably be expected to have a Material Adverse Effect;
and (c) is duly qualified as a foreign company and is licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license where a failure could reasonably be expected to result in a Material
Adverse Effect.  Schedule 6.01 lists each Subsidiary of Parent as of the Closing
Date.

 

6.02                        Corporate Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of this Agreement and
each other Loan Document to which such Person is a party, have been duly
authorized by all necessary corporate, partnership or limited liability company
action, as applicable, and do not and will not: (a) contravene the terms of any
of that Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any document
evidencing any material Contractual Obligation (other than the Obligations
arising under any Loan Document) to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject or give rise to a right thereunder to require any
payment to be made by any Loan Party; or (c) violate any Requirement of Law.

 

6.03                        Authorization.  Except for recordations and filings
related to the Security Documents, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that is a party to a document with a
Loan Party evidencing any material Contractual Obligation is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
to which it is a party.

 

6.04                        Binding Effect.  This Agreement and each other Loan
Document to which each Loan Party is a party constitute the legal, valid and
binding obligations of such Person to the extent it is a party thereto,
enforceable against such Person in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar

 

75

--------------------------------------------------------------------------------


 

laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

6.05                        Litigation.  Except as disclosed on Schedule 6.05,
there are no actions, suits, proceedings, claims or disputes pending, or to the
knowledge of Parent or Borrower, threatened, against any Loan Party, or any of
its respective properties that, if determined adversely to such Person, would
reasonably be expected to have a Material Adverse Effect.  No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

6.06                        [Reserved].

 

6.07                        ERISA.  As of the Closing Date, no Loan Party
sponsors or maintains a Pension Plan or contributes to or has an obligation to
contribute to a Multiemployer Plan.

 

6.08                        Margin Regulations.  The proceeds of the Loans and
Letters of Credit shall be used solely for the purposes set forth in and
permitted by Section 7.11.  Borrower is not generally engaged in the business of
purchasing or selling Margin Stock.

 

6.09                        Title to Mortgaged Properties.

 

(a)                                 Except as set forth in Schedule 6.09, each
Loan Party has good and defensible title to its respective Oil and Gas
Properties, subject to Permitted Liens, and has good title to all other
Collateral and all other property necessary or used in the ordinary conduct of
its business.  The property of each Loan Party is subject to no Liens, other
than Permitted Liens.  Except as set forth on Schedule 6.09, after giving full
effect of the Permitted Liens and the dispositions permitted by Section 8.02,
the Loan Party specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and except as otherwise provided by statute,
regulation or the standard and customary provisions of any applicable joint
operating agreement, the ownership of such Oil and Gas Properties shall not in
any material respect obligate the Loan Party to bear the costs and expenses
relating to the maintenance, development and operations of each such Oil and Gas
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Loan Party’s net revenue interest in
such Oil and Gas Property.

 

(b)                                 (i)                                     All
leases and agreements necessary for the conduct of the business of the Loan
Parties are valid and subsisting, in full force and effect, and (ii) there
exists no default or event or circumstance which with the giving of notice on
the passage of time or both would give rise to a default under any such lease or
leases, which, in the case of either of clauses (i) or (ii), could reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Loan Parties including all easements and rights of
way, include all rights and Properties necessary to permit the Loan Parties to
conduct their business in the same manner as its business is conducted

 

76

--------------------------------------------------------------------------------


 

on the Closing Date except where the failure of the foregoing could not
reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 Except for Properties being repaired, all of
the Properties of the Loan Parties which are reasonably necessary for the
operation of their businesses are in good working condition and are maintained
in accordance with prudent business standards, except where the failure of the
foregoing could not reasonably be expected to result in a Material Adverse
Effect.

 

(e)                                  Each Loan Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property necessary to operate its business, and the use thereof by the Loan
Party does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Loan Parties either own or
have valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

 

6.10                        Compliance with Laws and Obligations.  Each Loan
Party is in compliance with all laws applicable to either it or its property and
with all its Contractual Obligations except where the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect.

 

6.11                        Relationship of Loan Parties.  The Loan Parties are
engaged in related businesses and each Loan Party is directly and indirectly
dependent upon each other Loan Party for and in connection with their business
activities and their financial resources; and each Loan Party has determined,
reasonably and in good faith, that such Loan Party will receive substantial
direct and indirect economic and financial benefits from the extensions of
credit made under this Agreement, and such extensions of credit are in the best
interest of such Loan Party, having regard to all relevant facts and
circumstances.

 

6.12                        Gas Imbalances.  As of the Closing Date, except as
set forth on Schedule 6.12, to Parent’s and Borrower’s knowledge, there are no
outstanding gas imbalances, take-or-pay or other prepayments with respect to the
Loan Parties’ Oil and Gas Properties that would require any Loan Party to
deliver Oil and Gas produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, except gas
imbalances, take-or-pay or other prepayments not in excess of 2% of the
aggregate volume of Oil and Gas produced from such Oil and Gas Properties from
the most recent calendar year.

 

6.13                        Taxes.  Each Loan Party has filed all tax returns
and reports required to be filed, or extensions thereof, and has paid all taxes,
assessments, fees and other governmental charges levied or imposed upon its or
its properties, income or assets otherwise due and payable, except otherwise
permitted by Section 7.07.

 

77

--------------------------------------------------------------------------------


 

6.14                        Financial Condition.

 

(a)                                 Since the date of the most recent audited
annual financial statement delivered to Administrative Agent and the Lenders and
through the Closing Date, except for the Chapter 11 Cases, there has been no
Material Adverse Effect.

 

(b)                                 The Parent has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, shareholder’s
equity and cash flows (i) as of and for the fiscal year ended 2015, reported on
by Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended June 30, 2016,
certified by its chief financial officer.  Such financial statements present
fairly in all material respects the financial position and results of operations
and cash flows of the Parent and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

 

(c)                                  All balance sheets, all statements of
income and of cash flows and all other financial information of the Parent and
its Subsidiaries furnished pursuant to Section 7.01(a), (b) and (c) have been
and will for periods following the Closing Date be prepared in accordance with
GAAP consistently applied with the financial statements referred to in
Section 6.14(b), and do or will present fairly in all material respects the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended, subject
to year-end audit adjustments and the absence of (i) footnotes in the case of
the statements referred to in Section 7.01(b) and (c) and (ii) certain quarterly
accruals and the calculation of certain quarterly impairment tests in the case
of the statements referred to in Section 7.01(c).

 

(d)                                 The consolidated forecasted balance sheet
and statements of income and cash flows of the Parent and its Subsidiaries
delivered pursuant to Appendix I, Item 3.D were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Parent’s good faith estimate of its
future financial condition and performance.

 

(e)                                  Except as expressly described in the Plan
of Reorganization or as set forth on Schedule 6.14, no Loan Party has on the
date of this Agreement any Indebtedness or any contingent liabilities, or
off-balance sheet liabilities or partnerships, liabilities for taxes, or unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments other than in respect of the Obligations.

 

6.15                        Environmental Matters.  Each Loan Party conducts in
the ordinary course of business a review of its operations and its compliance
with existing Environmental Laws, including such properties which it is
acquiring or planning to acquire.  Each Loan Party is in compliance with all
Environmental Laws except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect and no Loan Party has any liability
for any Environmental Claim that could reasonably be expected to have a Material
Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

6.16                        Regulated Entities.  None of the Loan Parties is
required to register as an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other Federal or state statute or regulation limiting its ability to incur
Indebtedness.

 

6.17                        Solvency.  As of the Closing Date, each of Parent
and Borrower is Solvent.

 

6.18                        Subsidiaries/Investments.  As of the Closing Date,
each of Parent and Borrower has no direct or indirect Subsidiaries and owns
directly or indirectly no Equity Interests in any other Person other than as set
forth on Schedule 6.01.

 

6.19                        Insurance.  Each Loan Party’s interest in its
respective Oil and Gas Properties is insured with financially sound and
reputable insurance companies not Affiliates of Parent or Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where each Loan Party’s Mortgaged Properties are located.

 

6.20                        Full Disclosure.  None of the factual statements
contained in any exhibit, report, written statement or certificate furnished by
or on behalf of each Loan Party in connection with the Loan Documents (including
the offering and disclosure materials delivered by or on behalf of each Loan
Party to Administrative Agent or any Lender prior to the Closing Date), taken as
a whole, contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they are made, not misleading
as of the time when made or delivered; it being understood and agreed that for
purposes of this Section 6.20, such factual information and data shall not
include information of a general economic or general industry nature; provided
that, with respect to projected financial information, the Parent and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.  There are no statements
or conclusions in any Reserve Report or any projections delivered under
Section 7.02 that are based upon or include materially misleading information or
fail to take into account material information regarding the matters reported
therein, it being understood that projections concerning volumes attributable to
the Oil and Gas Properties and production and cost estimates contained in each
Reserve Report or any projections delivered under Section 7.02 are necessarily
based upon professional opinions, estimates and projections and that the Parent,
the Borrower and the Subsidiaries do not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate.

 

6.21                        No Default.  Neither a Default nor an Event of
Default has occurred and is continuing.

 

6.22                        Sanctions.

 

(a)                                 The Parent, Borrower and their Subsidiaries
have conducted their businesses in compliance in all material respects with
Anti-Corruption Laws and applicable Sanctions.

 

79

--------------------------------------------------------------------------------


 

(b)                                 None of (i) Parent, Borrower or any of their
respective Subsidiaries or, to the knowledge of Parent, Borrower or any such
Subsidiary, any of their respective directors, officers, employees or Affiliates
or (ii) to the knowledge of the Parent or Borrower, any agent or representative
acting or benefitting in any capacity in connection with this Agreement, (A) is
owned or controlled by a Sanctioned Person, (B) is a Sanctioned Person or (C) is
located, organized  or resident in a Sanctioned Country.  No Loan or Letter of
Credit or the use of proceeds therefrom will violate any Anti-Corruption Laws or
Sanctions.

 

6.23                        Patriot Act.  Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto.  Neither any Loan Party nor any or its
Subsidiaries is in violation of (i) the Trading with the Enemy Act, (ii) any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (iii) the Act.  None of the Loan Parties
(i) is a blocked person described in Section 1 of the Anti-Terrorism Order or
(ii) to its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

 

6.24                        Marketing of Production.  Except in effect on the
Closing Date, as listed on Schedule 6.24, or, in the case of contracts entered
into after the Closing Date, either disclosed in writing to the Administrative
Agent or included in the most recently delivered Reserve Report (with respect to
all of which contracts the Parent and the Borrower represent that it or its
Subsidiaries are receiving a price for all production sold thereunder which is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject property’s
delivery capacity), no material agreements exist that are not cancelable on 60
days’ notice or less without penalty or detriment for the sale of production
from the Loan Parties’ Oil and Gas (including calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (i) pertain to the sale of production at a fixed price and (ii) have a
maturity or expiry date of longer than twelve (12) months from the Closing Date
or the date of disclosure to the Administrative Agent in writing, as applicable.

 

6.25                        Derivative Contracts.  As of the Closing Date
hereof, Schedule 6.25, and after the Closing Date, each report required to be
delivered by the Parent pursuant to Section 7.02(j), sets forth, a true and
complete list of all Derivative Contracts of each Loan Party, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

6.26                        Excluded Accounts.  Each Excluded Account existing
as of the Closing Date is set forth in Schedule 6.26.

 

80

--------------------------------------------------------------------------------


 

ARTICLE VII.
AFFIRMATIVE COVENANTS

 

Until the Security Termination Date:

 

7.01                        Financial Statements.  Parent shall deliver to
Administrative Agent:

 

(a)                                 Annual Financial Statements. Within 90 days
after the end of each fiscal year of Parent, the annual consolidated financial
statements of Parent as of the end of each fiscal year, including the related
balance sheet and statements of income, members’ equity and cash flows for such
year, and applicable comparative financial statements for the previous fiscal
year, together with an opinion from a recognized independent public accounting
firm retained by Parent and reasonably acceptable to Administrative Agent
(without (w) a “going concern” or like qualification or exception (other than
any “going concern” qualification as a result of the impending Stated Maturity
Date), (x) any qualification or exception (i) as to the scope of such audit,
(ii) that relates to the limited scope of examination of matters relevant to
such financial statement or (iii) that relates to the treatment or
classification of any item in such financial statement and which, as a condition
to its removal, would require an adjustment to such item the effect of which
would be to cause the Borrower to be in Default) that such financial statements
fairly present, in all material respects, the consolidated financial position
and results of Parent for the period indicated in accordance with GAAP;

 

(b)                                 Quarterly Financial Statements. Within 45
days after the end of each of the first three fiscal quarters of Parent in each
fiscal year, the unaudited quarterly consolidated balance sheets of Parent as of
the end of such quarter and the related statements of income, members’ equity
and cash flows for the period then ended, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Responsible Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes; and

 

(c)                                  Monthly Financial Statements.  By
December 15, 2016, with respect to the calendar month ending October 31, 2016,
and within 30 days after the end of each of the first 11 months of each fiscal
year, other than October 31, 2016 and other than the last month of any fiscal
quarter, commencing with the month ending November 30, 2016, the unaudited
monthly consolidated balance sheets of Parent as of the end of such month and
the related statements of income for the period then ended, in each case,
certified by one of its Responsible Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, certain quarterly accruals and the calculation of
certain quarterly impairment tests.

 

Notwithstanding anything herein to the contrary, Parent shall be deemed to have
furnished the information required by this Section 7.01 if it shall have timely
made the same available on

 

81

--------------------------------------------------------------------------------


 

“EDGAR” and/or through its home page on the worldwide web (at the date hereof
located at http://www.MidstatesPetroleum.com).

 

7.02                        Certificates; Other Production and Reserve
Information.  Parent and/or Borrower shall furnish to Administrative Agent:

 

(a)                                 Curtailment Information.  On or before the
tenth (10th) day of each calendar month, a report certified by a Responsible
Officer of the Parent setting forth in reasonable detail information regarding
average daily Oil and Gas production in the State of Oklahoma for each day of
the two calendar month period then most recently ended, together with a
comparison between such actual production and the projected Oil and Gas
production levels as set forth in the April 2016 Business Plan for such two
calendar month period and a certification as to whether or not a Negative Effect
has occurred with respect to such two calendar month period;

 

(b)                                 Compliance Certificate.  Concurrently with
the delivery of each of the statements and reports referred to in Sections
7.01(a) and (b), a Compliance Certificate executed by a Responsible Officer of
Parent;

 

(c)                                  Reserve Reports. (i) commencing as of the
date set forth in Appendix I, and annually thereafter, as soon as available but
in any event no later the date set forth on Appendix I of each year during the
term of this Agreement, a Reserve Report prepared by an Approved Petroleum
Engineer covering the Oil and Gas Properties as of December 31 of such year, and
commencing as of the date set forth in Appendix I,

 

(ii)                                  as soon as available but in any event no
later than the date set forth on Appendix I of each year during the term of this
Agreement, a Reserve Report prepared by Parent’s or Borrower’s in-house staff,
in a format consistent with the independent consultant’s report, covering the
Oil and Gas Properties as of June 30 of such year, and

 

(iii)                               as soon as available but in no event later
than 30 days prior to any Special Borrowing Base Determination or any
redetermination pursuant to Section 2.04(f)(ii) or Section 2.04(f)(iii), a
Reserve Report prepared by Parent’s or Borrower’s in-house staff, in a format
consistent with the independent consultant’s report, covering the Oil and Gas
Properties with an “as of” date not more than thirty (30) days prior to the date
of such request;

 

(d)                                 Engineering Data.  Promptly upon the
reasonable request of Administrative Agent, subject to limitations on
confidentiality, access to copies of all geological, engineering and related
data contained in the Loan Parties’ files or readily accessible to the Loan
Parties relating to the Oil and Gas Properties as may reasonably be requested;

 

(e)                                  Additional Information.  Promptly upon the
request of Administrative Agent, such additional information regarding the
business or financial affairs of the Loan Parties as the Lenders may from time
to time reasonably request;

 

82

--------------------------------------------------------------------------------


 

(f)                                   SEC and Other Filings.  Promptly upon its
becoming available, each Form 10-K, Form 10-Q, registration statement or
prospectus filed by the Parent with any securities exchange or the SEC;

 

(g)                                  Notices Under Material Agreements. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice (other than ministerial notices) furnished to any Person pursuant to
the terms of any preferred stock designation, indenture, loan or credit or other
similar agreement in respect of Indebtedness in excess of $10,000,000, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 7.02;

 

(h)                                 Reserve Report Certificates.  With the
delivery of each Reserve Report, a certificate (the “Reserve Report
Certificate”) from a Responsible Officer certifying that, to the best of his or
her knowledge: (1) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct in all
material respects and any projections based upon such information have been
prepared in good faith based upon assumptions believed by the Parent to be
reasonable, subject to uncertainties inherent in all projections, (2) except as
set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 8.17 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Parent, the Borrower or any Subsidiary to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (3) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered Reserve Report which the Parent could reasonably be expected to have
been obligated to list on Schedule 6.25 had such agreement been in effect on the
Closing Date, (4) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the Borrowing Base that the value of such Mortgaged Properties
represent and that such percentage is in compliance with Section 4.01,
(5) attached to the certificate is (x) a list of its Oil and Gas Properties
added to and deleted from the immediately prior Reserve Report and (y) a list
showing any change in working interest or net revenue interest in its Oil and
Gas Properties (other than Oil and Gas Properties constituting proved
undeveloped reserves) occurring and the reason for such change, (6) attached to
such certificate is the current list of purchasers of products, including
mailing addresses and the wells covered by such production sales contracts and
(7) attached to such certificate are any amendments or supplements to the
then-current business plan and financial projections for the Loan Parties for
the then immediately following one-year period (presented on a semi-annual
basis);

 

(i)                                     Borrower Plan Performance Reports and
Cash Flow Statements.  On the twentieth (20th) day of each month prior to the
April 2018 Notice Date, commencing November 20, 2016, (i) a report in reasonable
detail setting forth the performance of the Loan Parties relative to the
then-current business plan and (ii) an updated thirteen (13) week cash flow
statement (included sources and uses) and a variance against prior periods,
substantially in the form of Exhibit I attached hereto;

 

83

--------------------------------------------------------------------------------


 

(j)                                    Derivative Contracts.  Together with the
delivery of the Compliance Certificate under Section 7.02(b), a certificate of a
Responsible Officer:

 

(i)                                     comparing aggregate notional volumes of
all Derivative Contracts of the Parent, the Borrower and each respective
Subsidiary, which were in effect during such period (other than basis
differential Derivative Contracts) and the actual production volumes for each of
natural gas and crude oil during such period, which certificate shall certify
that the hedged volumes for each of natural gas and crude oil did not exceed
100% of actual production or if such hedged volumes did exceed actual
production, specify the amount of such excess, and

 

(ii)                                  setting forth a true and complete list of
all Derivative Contracts, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto, any margin required or supplied under any credit support document, and
the counterparty to each such agreement;

 

(k)                                 Other Accounting Reports.  Promptly upon
receipt thereof, (i) a copy of each other material report or opinion submitted
to the Parent, Borrower or any of their respective Subsidiaries by independent
accountants in connection with any annual, interim or special audit made by them
of the books of the Parent, Borrower or any such Subsidiary, and (ii) a copy of
any response by the Parent, Borrower or any such Subsidiary, or the board of
directors or other equivalent governing body of the Parent, Borrower or any such
Subsidiary, to such material report or opinion;

 

(l)                                     Notice of Sale of Oil and Gas
Properties.  In the event any Loan Party intends to Dispose of any Oil or Gas
Properties or any Equity Interests in any Subsidiary pursuant to
Section 8.02(d) with a PV-9 Value in excess of (x) prior to the Initial
Borrowing Base Termination Date, $2,500,000 and (y) after the Initial Borrowing
Base Termination Date $5,000,000, written notice of such disposition at least
ten (10) Business Days prior thereto (or such shorter period of time as the
Administrative Agent may in its sole and absolute discretion agree in writing),
the price thereof, the anticipated date of closing and the PV-9 Value of the Oil
and Gas Properties to be disposed, and any other details thereof reasonably
requested by the Administrative Agent;

 

(m)                             Notice of Permitted Additional Debt Issuance and
Amendments.  Written notice, at least five (5) Business Days (or such shorter
period as the Administrative Agent may in its sole and absolute discretion
agree) prior to the incurrence of any Indebtedness incurred in reliance on
Section 8.05(l), of the principal amount thereof and the anticipated date of
closing, together with the most recent drafts of each material document pursuant
to which such Indebtedness is to be incurred, and prompt delivery to the
Administrative Agent of each such material document following the incurrence of
any such Indebtedness.  Additionally, the Borrower will promptly deliver to the
Administrative Agent copies of each material amendment, modification or waiver
to any such material document;

 

(n)                                 Notice of Derivative Liquidation.  In the
event that any Loan Party receives any notice of early termination of any
Derivative Contract to which it is a party from

 

84

--------------------------------------------------------------------------------


 

any of its counterparties, or any Derivative Contract to which any such Person
is a party is subject to a Derivative Liquidation, prompt written notice of the
receipt of such early termination notice or such Derivative Liquidation (and in
the case of a voluntary Derivative Liquidation of any Derivative Contract, no
less than five (5) Business Days’ prior written notice thereof), as the case may
be (a “Derivative Cancellation Notice”), setting forth in reasonable detail (and
otherwise subject to the Borrower’s good faith estimate), (x) the effect of such
Derivative Liquidation on the aggregate notional volume of crude oil, natural
gas and natural gas liquids, subject to such Person’s Derivative Contracts and
(y) the amount of net cash proceeds received by such Person as a result of such
Derivative Liquidation, and (z) the aggregate notional volume of crude oil,
natural gas and natural gas liquids affected by such Derivative Liquidation,
together with all other Derivative Liquidations consummated since the most
recent Scheduled Borrowing Base Determination date (or, prior to the first
Scheduled Borrowing Base Determination Date, since the Closing Date), and
certifying whether such volume exceeds three percent (3%) of the aggregate
notional volume of crude oil, natural gas and natural gas liquids subject to the
Derivative Contracts of the Parent, the Borrower and their respective
Subsidiaries in effect as of the most recent Scheduled Borrowing Base
Determination date (or, prior to the first Scheduled Borrowing Base
Determination Date, the Closing Date), and any other details thereof requested
by the Administrative Agent or any Lender;

 

(o)                                 Updated ARIES Database.  Semi-annually,
commencing with the delivery of the Reserve Report as of December 31, 2016,
files containing the then-current ARIES database of the Loan Parties’ Oil and
Gas Properties;

 

(p)                                 Notice of Acquisitions of Oil and Gas
Properties.  Promptly, but in any event within five (5) Business Days, written
notice of any acquisition of Oil and Gas Properties by any Loan Party in one or
a series of related transaction(s) having a PV-9 Value in excess of $5,000,000
or where the consideration paid exceeded $5,000,000;

 

(q)                                 Notice of Casualty Events.  Promptly, but in
any event within five (5) Business Days after the occurrence thereof (or such
later date as the Administrative Agent may in its sole and absolute discretion
agree in writing), written notice of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event, in each case, of any Property of any Loan Party
having a PV-9 Value in excess of (x) prior to the Initial Borrowing Base
Termination Date, $2,500,000, and (y) after the Initial Borrowing Base
Termination Date $5,000,000, and the PV-9 of any Proved Reserves evaluated in
the most recent Reserve Report delivered to the Lenders that are the subject of
any such Casualty Event or potential Casualty Event;

 

(r)                                    Notice of Amendment to Organization
Documents.  Promptly, but in any event within five (5) Business Days after the
execution thereof (or such later date as the Administrative Agent may in its
sole and absolute discretion agree in writing), copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organizational document of
any Loan Party;

 

(s)                                   Lease Operating Statements. Concurrently
with each delivery of financial statements under Section 7.01(a) and (b), Lease
Operating Statements for such calendar quarter; and

 

85

--------------------------------------------------------------------------------


 

(t)                                    Annual Budget.  Within sixty (60) days
following the end of each fiscal year, a copy of the consolidated annual budget
for the Parent, the Borrower and their respective Subsidiaries for the
forthcoming fiscal year, including the consolidated cash flow budget and
operating budget for the Loan Parties, certified as such by a Responsible
Officer of Parent.

 

Notwithstanding anything herein to the contrary, Parent shall be deemed to have
furnished the information required by Sections 7.02(f), 7.02(g), 7.02(k),
7.02(m), 7.02(p), 7.02(q) and 7.02(r) if it shall have timely made the same
available on “EDGAR” and/or through its home page on the worldwide web (at the
date hereof located at http://www.MidstatesPetroleum.com).

 

7.03                        Notices.  Parent and/or Borrower shall promptly
deliver to the Administrative Agent:

 

(a)                                 Defaults.  Written notice of any Responsible
Officer of any Loan Party becoming aware of the occurrence of any Default or
Event of Default;

 

(b)                                 Material Adverse Effect.  Written notice of
any Responsible Officer of any Loan Party becoming aware of any matter that has
resulted or may reasonably be expected to result in a Material Adverse Effect,
including any dispute, litigation, investigation or proceeding which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect;

 

(c)                                  Accounting Changes.  Written notice of any
material change in accounting policies or financial reporting practices by any
Loan Party;

 

(d)                                 Formation and Acquisition of Subsidiaries. 
At least five (5) Business Days’ prior thereto (or such later date as the
Administrative Agent may in its sole and absolute discretion agree in writing),
written notice of the formation or acquisition by any Loan Party of any
Subsidiary;

 

(e)                                  SEC and Other Reporting.  Promptly, and in
any event within five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

 

(f)                                   Title Defects.  All title or other
information received after the Closing Date by any Loan Party which discloses
any material defect in the title to any property included in the Borrowing Base
with a PV-9 Value in excess of $5,000,000.

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein, and stating what action, if any, the Loan
Parties propose to take with respect thereto and at what time.

 

86

--------------------------------------------------------------------------------


 

7.04                        Preservation of Corporate Existence, Etc.  Each of
Parent and Borrower shall, and shall cause its Subsidiaries to:

 

(a)                                 preserve and maintain in full force and
effect its legal existence, and maintain its good standing under the laws of its
state or jurisdiction of incorporation or organization, as applicable, except,
in each case, as otherwise permitted by Section 8.03; and

 

(b)                                 preserve and maintain in full force and
effect all governmental rights, privileges, qualifications, permits, licenses
and franchises necessary for the normal conduct of its business, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

7.05                        Maintenance of Property.  Each of Parent and
Borrower shall, and shall cause its Subsidiaries to:

 

(a)                                 maintain and preserve all its property that
is used or useful in, and material to, its business in good working order and
condition, ordinary wear and tear excepted and shall use the reasonably prudent
standard of care typical in the industry in the operation and maintenance of its
Oil and Gas Properties;

 

(b)                                 promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all
material delay rentals, royalties, expenses and indebtedness accruing under the
lease or other agreements affecting or pertaining to its Oil and Gas Properties
and will do all other things necessary, in accordance with industry standards,
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder, in each case, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect;

 

(c)                                  promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with customary
industry standards, the obligations required by each and all of the assignments,
deeds, leases, sub-leases, contracts and agreements affecting its interests in
its Oil and Gas Properties and other material Properties, in each case, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and

 

(d)                                 to the extent the Borrower is not the
operator of any Property, use commercially reasonable efforts to cause the
operator to comply with this Section 7.05 (it being understood that this shall
not be construed to require any Loan Party to include this Section 7.05 in any
contractual arrangements with such operators).

 

7.06                        Insurance.  Each of Parent and Borrower shall, and
shall cause its Subsidiaries to, maintain, with financially sound and reputable
independent insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances which insurance shall name
Administrative Agent, for the ratable benefit of the Lenders, as “additional
insured” (with respect to liability insurance) and as a “loss payee” (with
respect to any casualty insurance) as applicable.

 

87

--------------------------------------------------------------------------------


 

7.07                        Payment of Obligations.  Each of Parent and Borrower
shall, and shall cause its Subsidiaries to, pay and discharge as the same shall
become due and payable, all of its obligations and liabilities, including:
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets; (b) all lawful claims that, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, having an outstanding aggregate principal amount of more than the
Threshold Amount but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, in each case except where
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Parent, Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (iii) failure to make payment does not  result in a Lien (other than a
Lien permitted by Section 8.01(c)) and (iv) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

 

7.08                        Compliance with Laws.  Each of Parent and Borrower
shall, and shall cause its Subsidiaries to, comply with all Requirements of Law
of any Governmental Authority having jurisdiction over it or its business except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.  Each of Parent and Borrower shall, and shall cause its
Subsidiaries to, maintain in effect and enforce policies and procedures
reasonably designed to promote and achieve compliance by each of Parent,
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents that are acting in connection with this Agreement with
Anti-Corruption Laws and applicable Sanctions in each case, applicable to
Parent, the Borrower and its Subsidiaries.

 

7.09                        Inspection of Property and Books and Records.

 

(a)                                 Each of Parent and Borrower shall, and shall
cause its Subsidiaries to, maintain proper books of record and account, in
which, in all material respects, full, true and correct entries in conformity
with GAAP on an accrual basis consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Person.

 

(b)                                 Each of Parent and Borrower shall, and shall
cause its Subsidiaries to, permit representatives of Administrative Agent or any
Lender to visit and inspect any of their respective properties, to examine their
respective corporate, financial and operating records, to make copies thereof or
abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective directors, officers, and independent public
accountants, all at the expense of such Loan Party and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to such Person; provided, however, at any time that an
Event of Default exists Administrative Agent or any Lender may do any of the
foregoing at the expense of Parent and Borrower at any time during normal
business hours and without advance notice.

 

7.10                        Environmental Laws.  Each of Parent and Borrower
shall, and shall cause its Subsidiaries to, conduct its operations and keep and
maintain its Oil and Gas Properties in compliance with all Environmental Laws
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

88

--------------------------------------------------------------------------------


 

7.11                        Use of Proceeds.  Borrower shall use the proceeds of
the Loans and the Letters of Credit (a) for general corporate purposes of Parent
and its Subsidiaries; (b) to support the capital expenditure programs of Parent
and its Subsidiaries; and (c) to finance the acquisition and development of Oil
and Gas Properties.

 

7.12                        Further Assurances.  Each of Parent and Borrower
shall, and shall cause its Subsidiaries to, promptly cure any defects in the
creation and issuance of each Lender’s Note and the execution and delivery of
this Agreement, the Security Documents, the Guaranties, if any, or any other
instruments referred to or mentioned herein or therein to which such Person is a
party.  Each of Parent and Borrower at its expense will promptly do all acts and
things, and will execute and file or record, all instruments reasonably
requested by Administrative Agent, to establish, perfect, maintain and continue
the perfected security interests of Administrative Agent in or the Lien of
Administrative Agent on the Collateral.  Borrower will pay the costs and
expenses of all filings and recordings and all searches deemed necessary by
Administrative Agent to establish and determine the validity and the priority of
the Liens created or intended to be created by the Security Documents; and each
of Parent and Borrower shall, and shall cause its Subsidiaries to, satisfy all
other claims and charges that in the reasonable opinion of Administrative Agent
might prejudice, impair or otherwise affect any of the Collateral or any Lien
thereon in favor of Administrative Agent for the benefit of the Issuing Lender
and the Lenders.

 

7.13                        Compliance with ERISA.  If after the Closing Date
any Loan Party sponsors or maintains a Pension Plan or has an obligation to make
contributions to a Multiemployer Plan, each of Parent and Borrower shall, and
shall cause its Subsidiaries to (a) maintain such Pension Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state law and (b) make all required contributions to such
Pension Plan and to such Multiemployer Plan, but excluding any failures under
(a) and (b) above that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

7.14                        Subsidiary Guarantors.  Parent and/or Borrower shall
(i) notify the Administrative Agent of the formation or acquisition of each
Subsidiary pursuant to Section 7.03(d), (ii) cause each such Subsidiary to
(A) execute and deliver to Administrative Agent a Guaranty and such other
Security Documents within twenty (20) days of such formation or acquisition and
as otherwise necessary for Parent and Borrower to comply with Article IV,
(B) pledge all of the Equity Interests of such Subsidiary (including, without
limitation, delivery of original stock certificates evidencing the Equity
Interests of such Subsidiary, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof, if
applicable) and (C) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.

 

7.15                        Accounts.  The Loan Parties shall maintain all of
their respective operating and other depository and securities accounts (other
than Excluded Accounts) in one or more Controlled Accounts (which shall provide
for the activation of exclusive control only upon an Event of Default).  The
Borrower will, and will cause each Loan Party to, until the proceeds of any
Loans are transferred to a third party in accordance with the Loan Documents,
hold the proceeds of any Loans made under this Agreement in a Controlled
Account.  The Borrower shall

 

89

--------------------------------------------------------------------------------


 

give the Administrative Agent prompt written notice of any Excluded Account
opened after the Closing Date.

 

7.16                        Title Information.

 

(a)                                 On or before the delivery to Administrative
Agent of each Reserve Report required by Section 7.02(c), Parent and/or Borrower
will deliver title information in form and substance reasonably acceptable to
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Reserve Report that were not included in the immediately preceding Reserve
Report, so that Administrative Agent shall have received together with title
information previously delivered to Administrative Agent, satisfactory title
information on at least 80% of the total value of the Loan Party’s Proved
Reserves evaluated by the most recent Reserve Report that are mortgaged as
Collateral.

 

(b)                                 If Parent or Borrower has provided title
information for additional properties under Section 7.16(a), Parent and/or
Borrower shall, within 60 days of notice from Administrative Agent that title
defects or exceptions exist with respect to such additional properties, either
(i) cure any such title defects or exceptions (including defects or exceptions
as to priority) which are not Permitted Liens raised by such information,
(ii) substitute acceptable Mortgaged Properties with no title defects or
exceptions except for Permitted Liens having an equivalent value or
(iii) deliver title information in form and substance acceptable to
Administrative Agent so that Administrative Agent shall have received, together
with title information previously delivered to Administrative Agent,
satisfactory title information on at least 80% of the total value of the Loan
Party’s Proved Reserves evaluated by the most recent Reserve Report that are
mortgaged as Collateral.

 

(c)                                  If Parent and Borrower are unable to cure
any title defect requested by Administrative Agent to be cured within the 60-day
period or Parent and Borrower do not comply with the requirements to provide
acceptable title information covering at least 80% of the total value of the
Loan Party’s Proved Reserves evaluated by the most recent Reserve Report that
are mortgaged as Collateral, such circumstance shall not be a Default, but
instead Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by Administrative Agent or the Required Lenders. 
To the extent that Administrative Agent or the Required Lenders are not
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed (or if such title defect is incapable of being cured, upon notice of
such title defect to Borrower) such unacceptable Mortgaged Property shall not
count toward the 80% requirement, and Administrative Agent may send a notice to
Parent, Borrower and the Revolving Lenders that the then outstanding Borrowing
Base shall be reduced by an amount as determined by the Required Lenders to
cause Parent and Borrower to be in compliance with the requirement to provide
acceptable title information on 80% of the total value of the Loan Party’s
Proved Reserves.  This new Borrowing Base shall become effective immediately
after receipt of such notice.

 

7.17                        Keepwell.  The Parent hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under any Derivative Contract with any Lender

 

90

--------------------------------------------------------------------------------


 

Derivative Party or any Guaranty in respect of any obligations or other
liabilities under a Derivative Contract with any Lender Derivative Party
(provided, however, that the Parent shall only be liable under this Section 7.17
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 7.17 or otherwise voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Obligor under
this Section 7.17 shall remain in full force and effect until the Security
Termination Date.  The Parent intends that this Section 7.17 constitute, and
this Section 7.17 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

7.18                        Collateral Account.  On the Closing Date, Borrower
shall fund a cash collateral account that shall be maintained at the
Administrative Agent (the “Collateral Account”) in an amount equal to
$40,000,000.  The documentation with respect to the Collateral Account shall be
acceptable to the Administrative Agent in its sole discretion.  Borrower shall
have no authority to access funds in the Collateral Account until five
(5) Business Day following the earliest to occur of (i) the April 2018 Notice
Date, (ii) the Curtailment Determination Notice Date and (iii) the Early
Determination Notice Date (after which, so long as no Borrowing Base Deficiency,
Default or Event of Default then exists, Borrower will have access to the funds,
provided that the Collateral Account shall remain a Controlled Account);
provided, however, that either Borrower or the Required Lenders may at any time
(including prior to the Initial Borrowing Base Termination Date) direct the
Administrative Agent to apply all, but not less than all, of the funds in the
Collateral Account to the repayment of the Revolving Credit Loans, and if any
Credit Exposure remains as a result of any LC Obligations, pay to the
Administrative Agent on behalf of the Revolving Lenders an amount equal to such
excess to Cash Collateralize such LC Obligations pursuant to Section 2.09(g). 
In the event that the Borrower or the Required Lenders directs the
Administrative Agent to repay the Revolving Credit Loans (and Cash Collateralize
any remaining LC Obligations) with funds in the Collateral Account (such amount,
the “Released Funds”), then from such date until the first Business Days
following the earliest to occur of (i) the April 2018 Notice Date, (ii) the
Curtailment Determination Notice Date and (iii) the Early Determination Notice
Date, notwithstanding the amount of the Aggregate Commitment Amount, the
Available Commitment as of such date shall be reduced by the amount of the
Released Funds.  Notwithstanding the foregoing, the Lenders hereby direct the
Administrative Agent to apply the $40,000,000 amount comprising the Released
Funds on the Closing Date to the Revolving Credit Loans of the Lenders on such
date without the need to establish the Collateral Account, and the Parent and
Borrower hereby acknowledge and agree to such application.

 

ARTICLE VIII.
NEGATIVE COVENANTS

 

Until the Security Termination Date:

 

8.01                        Limitation on Liens.  Each of Parent and Borrower
agrees that it shall not, and shall cause its Subsidiaries to not, directly or
indirectly, make, create, incur, assume or suffer to exist any Lien upon or with
respect to any part of its property, whether now owned or hereafter acquired,
other than the following (“Permitted Liens”):

 

91

--------------------------------------------------------------------------------


 

(a)                                 any Lien existing on the Closing Date
securing Indebtedness outstanding on such date described on Schedule 8.01(a) of
this Agreement; provided that (i) such Lien shall not apply to any other
property or asset (other than after-acquired property of the same type securing
such Indebtedness) of the Parent, the Borrower or any Subsidiary and (ii) such
Lien shall secure only those obligations of the Parent, the Borrower or any
Subsidiary which it secures on the Closing Date;

 

(b)                                 any Lien created under any Loan Document;

 

(c)                                  Liens for taxes, fees, assessments or other
governmental charges that are not delinquent or remain payable without penalty,
or to the extent that non-payment thereof is permitted by Section 7.07 that are
being contested in good faith and by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property subject
thereto; and for which adequate reserves have been maintained in accordance with
GAAP, and for which the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other similar Liens arising in the
ordinary course of business securing obligations which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(e)                                  Liens consisting of pledges or deposits
required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(f)                                   easements, rights-of-way, restrictions,
defects or other exceptions to title and other similar encumbrances incurred in
the ordinary course of business that, in the aggregate, are not substantial in
amount, are not incurred to secure Indebtedness, and that do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of such Loan Party’s businesses;

 

(g)                                  Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by such Loan Party, (ii) such Loan Party maintains (subject to
such right of set off) dominion and control over such account(s), and (iii) such
deposit account is not intended by such Loan Party to provide cash collateral to
the depository institution;

 

(h)                                 any usual and customary Liens arising under
Oil and Gas leases for royalty payments not yet due and payable and reciprocal
liens arising under operating agreements for joint interest billings not yet due
and payable or that are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto, and for which adequate reserves have been
maintained in accordance with GAAP;

 

92

--------------------------------------------------------------------------------


 

(i)                                     [Reserved];

 

(j)                                    Liens on fixed or capital assets
(including office equipment, data processing equipment and motor vehicles)
acquired, constructed or improved by Parent, Borrower or any Subsidiary;
provided that (i) such Liens secure Indebtedness permitted by Section 8.05(b),
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of Parent, Borrower or any other Subsidiaries (other than proceeds and
accessions and additions to such property); and

 

(k)                                 Liens on insurance policies and proceeds
thereof securing insurance premium financing permitted under
Section 8.05(m) under customary terms and conditions, provided that no such Lien
may extend to or cover any property other than the insurance being acquired with
such financing, the proceeds thereof and any unearned or refunded insurance
premiums related thereto;

 

provided that (1) Liens described in clauses (c) through (i) and in clause
(k) shall remain “Permitted Liens” only for so long as no action to enforce such
Lien has been commenced, (2) no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of any Permitted Lien, and
(3) except in the case of clauses (b) and (j), the term “Permitted Lien” shall
not include any Lien securing Indebtedness.

 

8.02                        Disposition of Assets.  Each of Parent and Borrower
agrees that it shall not, and shall cause its Subsidiaries to not, directly or
indirectly enter into any agreement to sell, assign, farm-out, convey, exchange
or otherwise transfer (each a “Disposition”) any asset or in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’ Equity Interests to any
Person except for:

 

(a)                                 the sale of hydrocarbons in the ordinary
course of business; farmouts of undeveloped acreage and assignments in
connection with such farmouts;

 

(b)                                 if no Default, Event of Default or Borrowing
Base Deficiency has occurred and is continuing or would result therefrom, the
Disposition of Oil and Gas Properties to which no Proved Reserves are
attributed;

 

(c)                                  the Disposition of equipment that is
obsolete or no longer necessary for the business of such Loan Party or is
replaced by equipment of at least comparable value and use;

 

(d)                                 the Disposition (including Casualty Events
and Asset Swaps) of any Oil and Gas Property or any interest therein or any
Equity Interest of any Subsidiary owning Oil and Gas Properties; provided that:

 

(i)                                     (other than in respect of Casualty
Events) the consideration received in respect of such Disposition shall be equal
to or greater than the fair market

 

93

--------------------------------------------------------------------------------


 

value of the Oil and Gas Property, interest therein or Equity Interest subject
of such Disposition (as such value is reasonably determined by Parent or
Borrower and certified in a certificate of a Responsible Officer of Parent or
Borrower delivered to the Administrative Agent);

 

(ii)                                  Parent or Borrower shall have provided
Administrative Agent notice of such Disposition not less than ten (10) Business
Days prior to the consummation thereof (or such shorter period of time as the
Administrative Agent may in its sole and absolute discretion agree in writing)
to the extent required by Section 7.02(l) (provided that in the case of any
Asset Swap in which the Borrower requests that the acquired properties be
included in the Borrowing Base, Borrower shall give notice pursuant to
Section 2.04(f)(ii));

 

(iii)                               if such Disposition results in the Combined
Disposition/Derivative Threshold being exceeded (which, in the case of any
permitted Asset Swap, shall be determined based upon the net negative effect (if
any) on the Borrowing Base as described below), the Borrowing Base shall be
reduced, effective immediately upon such Disposition, by an amount equal to
(x) the Borrowing Base Value assigned to all such Oil and Gas Property by the
Administrative Agent and the Required Lenders Disposed during such period (less
the Borrowing Base Value of any Oil and Gas Property received in an Asset Swap
during such period, if any, up to (but not in excess of) the Borrowing Base
Value of the Disposed Oil and Gas Properties), plus (y) in the case of
Dispositions after the Initial Borrowing Base Termination Date, the Borrowing
Base Value assigned to Derivative Liquidations during such period, and the
Borrower shall within two (2) Business Days following the consummation of such
Disposition make a prepayment of the amount of such Borrowing Base Deficiency
and the net cash proceeds from such Disposition shall be applied within two
(2) Business Days following the receipt by the Parent, Borrower and any of their
respective Subsidiaries of the net cash proceeds of such Disposition to any
Borrowing Base Deficiency;

 

(iv)                              if such Disposition is of a Subsidiary owning
Oil and Gas Properties, such Disposition shall include all the Equity Interests
of such Subsidiary;

 

(v)                                 no Default or Event of Default exists or
would result from such Disposition;

 

(vi)                              except in the case of any Asset Swap permitted
herein, prior to the Initial Borrowing Base Termination Date, 100% and otherwise
75%, of the consideration received in respect of such Disposition shall be cash
or Cash Equivalents; and

 

(vii)                           no such Disposition (whether pursuant to one
transaction or a series of related transactions) is a Disposition of all or
substantially all of the Oil and Gas Properties (whether pursuant to a
Disposition of all, but not less than all, of the Equity Interests of any
Subsidiary or otherwise);

 

provided, further, that to the extent that the Parent is notified by the
Administrative Agent that a Borrowing Base Deficiency could result from an
adjustment to the Borrowing Base resulting

 

94

--------------------------------------------------------------------------------


 

from such Disposition, after the consummation of such Disposition(s), the Parent
and/or the Borrower shall have received net cash proceeds, or shall have cash on
hand, sufficient to eliminate any such potential Borrowing Base Deficiency;

 

(e)                                  provided no Default, Event of Default or
Borrowing Base Deficiency exists or would result therefrom Dispositions of
Properties (excluding Oil and Gas Properties and Equity Interests) not otherwise
permitted by Section 8.02(a) through (d) having a fair market value not to
exceed $5,000,000 in the aggregate during any 12-month period;

 

(f)                                   Liens permitted by Section 8.01,
investments permitted by Section 8.04 and Restricted Payments permitted by
Section 8.09;

 

(g)                                  Dispositions of property from any Loan
Party to another Loan Party;

 

(h)                                 sales or discounts of overdue accounts
receivable in the ordinary course of business, in connection with the compromise
or collection thereof, and not in connection with any financing transaction; and

 

(i)                                     the sale or issuance of any Subsidiary’s
Equity Interests to the Borrower or any wholly-owned Subsidiary Guarantor;

 

provided, however, than any Disposition (excluding Casualty Events) pursuant to
this Section 8.02 (other than clauses (c) and (g)) shall be for fair market
value.  Notwithstanding anything to the contrary herein contained, (i) the
Borrower shall use the net cash proceeds, if any, of any Disposition made while
a Borrowing Base Deficiency exists to reduce such Borrowing Base Deficiency, and
(ii) any Disposition of Properties included in the Borrowing Base or the Equity
Interests of any Subsidiary owing Properties included in the Borrowing Base,
shall be permitted only by Section 8.02(d).  Neither the Parent, Borrower nor
any Subsidiary will discount, sell, pledge or assign any notes payable to it,
accounts receivable or future income except for Dispositions permitted by
Section 8.02(h).

 

In the case of any proposed Asset Swap involving the Disposition of Proved
Reserves:  (i) the Borrower shall give the Administrative Agent prior written
notice pursuant to Section 7.02(l) of the Proved Reserves to be Disposed,
(ii) if the Borrower requests that the properties to be received in exchange for
the Disposed properties be included in the Borrowing Base, the Borrower shall
comply with Section 2.04(f)(ii) and the Revolving Lenders shall establish any
net adjustment to be made in the Borrowing Base after giving effect to such
Asset Swap; (iii) to the extent the net adjustment in the Borrowing Base results
in the Combined Disposition/Derivative Threshold being exceeded, the Borrower
shall make any prepayment required by Section 8.02(d)(iii); and (iv) if the
Proved Reserves to be Disposed have a PV-9 Value in excess of $30,000,000, the
prior written consent of the Required Lenders shall be required.

 

8.03                        Consolidations and Mergers.

 

(a)                                 None of Parent, Borrower or any Subsidiary
will acquire all or substantially all the assets of any other Person, or merge
into or with or consolidate with any other Person or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially

 

95

--------------------------------------------------------------------------------


 

all of its assets, or all or substantially all of the Equity Interests of any
Subsidiary (in each case, whether now owned or hereafter acquired) or liquidate
or dissolve, unless (i) Parent, Borrower or a Guarantor shall be the surviving
entity in such merger or consolidation or acquiror in any such disposition (and,
in the case of any merger or consolidation including both (x) the Borrower and
(y) the Parent or any other Guarantor, the Borrower shall be the surviving
entity unless the surviving entity expressly assumes the Borrower’s obligations
and such surviving entity is a Person organized under the laws of a U.S. state);
(ii) substantially all of the assets of such Person in such merger,
consolidation or acquisition shall be related to Borrower’s Principal Business;
(iii) after giving effect to such transaction, the Loan Parties comply with
Section 8.10; (iv) before and after giving effect to such transaction there is
no Default or Event of Default, including under Section 9.01; (v) such Person
will become a Guarantor (and grantor or mortgagor, to the extent required) under
Section 7.14 and (vi) the Loan Parties comply with Section 8.04(c), (e) or (j),
as applicable.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) any Subsidiary may dispose of its assets or properties to, or
issue Equity Interests to, any Loan Party pursuant to Section 8.02 and (ii) any
investment permitted by Section 8.04 may be structured as a merger,
consolidation or amalgamation.

 

8.04                        Loans and Investments.  Each of Parent and Borrower
agrees that it shall not, and shall cause its Subsidiaries to not, purchase or
acquire or make any commitment for any Equity Interest of any Person or
investments in direct ownership interests in additional Oil and Gas Properties,
related Properties and gas gathering systems, or make any advance, loan or
extension of credit or capital contribution, to or any other investment in, any
Person, except for:

 

(a)                                 investments in Cash Equivalents;

 

(b)                                 accounts or notes receivable arising from
the grant of trade credit in the ordinary course of business;

 

(c)                                  (i) investments among the Loan Parties and
(ii) investments made after the Initial Borrowing Base Termination Date by
Borrower or any Guarantor in Equity Interests of Persons who, after giving
effect to such investment, become wholly-owned Subsidiaries, in each case, so
long as before and after giving effect to such investment (1) the Loan Parties
comply with Section 8.10, (2) before and after giving effect to such transaction
there is no Default or Event of Default, including under Section 9.01 and,
(3) such Person will become a Guarantor (and grantor or mortgagor, to the extent
required) under Section 7.14;

 

(d)                                 investments (including, without limitation,
capital contributions) in general or limited partnerships or other types of
entities not constituting Subsidiaries (each a “venture”) entered into by
Parent, Borrower or a Subsidiary with others in the ordinary course of business;
provided that (i) any such venture is organized under the laws of a jurisdiction
in the United States, (ii) any such venture is engaged in a Principal Business
and (iii) such venture interests acquired and capital contributions made (valued
as of the date such interest was acquired or the contribution made) do not
exceed, in the aggregate, at any time outstanding an amount equal to $2,000,000;

 

96

--------------------------------------------------------------------------------


 

(e)                                  investments in direct ownership interests
in additional Oil and Gas Properties, related Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements that are usual and customary in the oil and gas
exploration and production business located within the onshore geographic
boundaries of the United States of America (and, for avoidance of doubt,
excluding any investment in a venture or other Equity Interest investment);
provided that prior to the Initial Borrowing Base Termination Date, any such
investments in excess of $40,000,000 in the aggregate shall be subject to the
limitations on Capital Expenditures set forth in Part II.C of Appendix II;

 

(f)                                   loans or advances to employees, officers
or directors in the ordinary course of business of Parent, Borrower or any
Subsidiary, in each case only as permitted by applicable law, but in any event
not to exceed $200,000 in the aggregate at any time outstanding;

 

(g)                                  investments received in settlement of debts
arising from investments permitted under this Section 8.04 owing to Parent,
Borrower or any Subsidiary received as satisfaction or potential satisfaction of
such debts or as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such debts or upon the enforcement of any Lien in favor of
Parent, Borrower or any Subsidiary;

 

(h)                                 any investment permitted by Section 8.03;

 

(i)                                     other investments of a type not
otherwise described in this Section 8.04 not to exceed, in the aggregate, at any
time outstanding $2,000,000 (valued as of the date of such investment); and

 

(j)                                    prior to the Initial Borrowing Base
Termination Date, Permitted Acquisitions.

 

8.05                        Limitation on Indebtedness.  Each of Parent and
Borrower agrees that it shall not, and shall cause its Subsidiaries to not,
create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to any Indebtedness, except:

 

(a)                                 Indebtedness incurred pursuant to the Loan
Documents;

 

(b)                                 Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (b) shall not exceed $2,500,000 at any
time outstanding (and Permitted Refinancing Debt in respect thereof);

 

(c)                                  Indebtedness associated with any Surety
Instrument required by Requirements of Law in connection with the operation of
the Oil and Gas Properties;

 

(d)                                 unsecured intercompany Indebtedness between
Parent and Borrower, or between Parent or Borrower and any Subsidiary, or
between Subsidiaries, in each case to the extent permitted by Section 8.04(c);
provided that such Indebtedness is not held, assigned,

 

97

--------------------------------------------------------------------------------


 

transferred, negotiated or pledged to any Person other than Parent, Borrower or
one of Parent’s wholly-owned direct or indirect Subsidiaries, and, provided,
further, that any such Indebtedness owed by either Borrower or a Guarantor shall
be subordinated to the Obligations on terms set forth in the Guaranty;

 

(e)                                  endorsements of negotiable instruments for
collection in the ordinary course of business and Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

 

(f)                                   Guaranty Obligations in respect of
Indebtedness of Parent, Borrower or such Subsidiary otherwise permitted
hereunder (provided that if the Indebtedness being guaranteed under this
Section 8.05(f) is subordinated to the Obligations, such Guaranty Obligations
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness);

 

(g)                                  current liabilities, taxes and assessments
incurred in the ordinary course of business;

 

(h)                                 Indebtedness of Parent and Borrower set
forth in Schedule 8.05(h), and any Permitted Refinancing Debt in respect
thereof;

 

(i)                                     Indebtedness in respect of insurance
premium financing for insurance being acquired or maintained by Parent, Borrower
or any Subsidiary under customary terms and conditions not to exceed annual
premium amounts;

 

(j)                                    provided no Event of Default or Borrowing
Base Deficiency then exists or would result from the incurrence thereof, other
unsecured Indebtedness of a type not otherwise described in this Section 8.05
not to exceed $25,000,000 in aggregate principal amount at any one time
outstanding;

 

(k)                                 to the extent constituting Indebtedness,
Contingent Obligations permitted by Section 8.08; and

 

(l)                                     after the Initial Borrowing Base
Termination Date, additional unsecured Indebtedness, so long as:

 

(i)                                     the Borrower shall have complied with
Section 7.02(m) hereof;

 

(ii)                                  on a pro forma basis after giving effect
to the incurrence of such Indebtedness:

 

(A)                               no Default, Event of Default or Borrowing Base
Deficiency shall exist before or after giving effect thereto;

 

(B)                               the ratio of Total Net Indebtedness to EBITDA
for the most recently ended period of four fiscal quarters for which the
financial statements referred to in Sections 7.01(a) and (b) have been provided
shall not exceed 2.75:1.00, in each case, as if such additional Indebtedness had

 

98

--------------------------------------------------------------------------------


 

been incurred and outstanding as of the first day of such four fiscal quarter
period (and, if applicable, with EBITDA calculated on an annualized basis as
provided in Appendix II); and

 

(C)                               the Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate certifying as to the foregoing and
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with item (B) above.

 

(iii)                               such Indebtedness shall not have a maturity
date (or any scheduled amortization payment or any scheduled or mandatory
prepayments, redemptions, repayments, or defeasance of principal for any
consideration or payment of a sinking fund obligation) prior to the date that is
one year after the Stated Maturity Date (other than customary change of control
or asset sale tender offer provisions);

 

(iv)                              upon the incurrence of such unsecured
Indebtedness, the Borrowing Base is automatically reduced by an amount equal to
25% of the stated principal amount (without giving effect to any original issue
discount) of any such Indebtedness;

 

(v)                                 the net cash proceeds from the issuance of
such Indebtedness are applied within two (2) Business Day following the
incurrence of such Indebtedness to any Borrowing Base Deficiency that results
from the Borrowing Base being reduced due to the incurrence of such Indebtedness
as set forth in Section 2.04(f)(i), and any Permitted Refinancing Debt in
respect thereof:

 

(m)                             Indebtedness of Parent, the Borrower or any
Subsidiary consisting of obligations contained in firm transportation or supply
agreements or other take/ship or pay contracts, in each case, arising in the
ordinary course of business and permitted by Section 8.17; and

 

(n)                                 obligations (contingent or otherwise) of the
Parent, the Borrower or any Subsidiary existing or arising under any Derivative
Contract permitted under Section 8.12.

 

8.06                        Transactions with Affiliates.  Each of Parent and
Borrower agrees that it shall not, and shall cause its Subsidiaries to not,
enter into any transaction with or make any payment or transfer to any Affiliate
of Parent or Borrower, except in the ordinary course of business and upon fair
and reasonable terms no less favorable to such Person than would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of Parent or
Borrower; provided that the foregoing restriction shall not apply to
(a) transactions between or among Loan Parties; (b) Restricted Payments
permitted by Section 8.09; and (c) any transactions listed on Schedule 8.06.

 

8.07                        Margin Stock.  Borrower shall not use any portion of
the Loan proceeds, directly or indirectly, to purchase or carry Margin Stock.

 

99

--------------------------------------------------------------------------------


 

8.08                        Contingent Obligations.  Each of Parent and Borrower
agrees that it shall not, and shall cause its Subsidiaries to not, create,
incur, assume or suffer to exist any Contingent Obligations except:

 

(a)                                 endorsements for collection or deposit in
the ordinary course of business;

 

(b)                                 obligations under plugging bonds,
performance bonds and fidelity bonds issued for the account of such Loan Party’s
obligations to indemnify or make whole any surety and similar agreements
incurred in the ordinary course of business;

 

(c)                                  this Agreement and the other Loan
Documents, and Derivative Contracts permitted or required pursuant to
Section 8.12 with any Acceptable Counterparty; and

 

(d)                                 obligations under transportation contracts,
joint operating agreements, farm-in agreements and other similar agreements
typical in the Oil and Gas industry.

 

8.09                        Restricted Payments.  Each of Parent and Borrower
agrees that it shall not, and shall cause its Subsidiaries to not, purchase,
redeem, defease, cancel, terminate or otherwise acquire for value any of its
Equity Interests and will not return any capital to its equity holders or
declare or pay any dividend or distribution, or make any distribution of assets
or property to its equity holders, including any sinking fund or similar deposit
on account thereof (collectively “Restricted Payments”); except:

 

(a)                                 Parent may declare and make dividends or
distributions with respect to its Equity Interests (excluding Disqualified
Equity Interests) payable solely in additional membership interests of its
Equity Interests;

 

(b)                                 in the ordinary course of its business,
Parent, the Borrower and any Subsidiary may make Restricted Payments pursuant to
and in connection with stock option plans or other benefit plans or arrangements
for directors, management, employees or consultants of Parent, the Borrower and
its Subsidiaries; and Parent, Borrower and each Subsidiary may repurchase Equity
Interests held by an employee, officer or director (or their estates, trusts,
family members or former spouses) upon the death, disability, retirement or
termination of employment of the applicable employee, officer or director or
pursuant to any benefit or employee plan; provided that the aggregate amount of
payments under this clause (b) in any fiscal year of the Borrower shall not
exceed $1,000,000; provided, further, that any Restricted Payments permitted
(but not made) pursuant to this clause (b) in any prior fiscal year may be
carried forward to any subsequent fiscal year (subject to an annual cap of no
greater than $2,000,000);

 

(c)                                  any Subsidiary may make Restricted Payments
to Parent, Borrower or any Guarantor, and Borrower may make Restricted Payments
to Parent; and

 

(d)                                 Parent may make payments of dividends to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or in connection with any dividend, split or
combination thereof.

 

100

--------------------------------------------------------------------------------


 

8.10                        Change in Business.  Each of Parent and Borrower
agrees that it shall not, and shall cause its Subsidiaries to not engage in any
business or activity other than the Principal Business and any activities
reasonably incidental thereto.  The Parent, the Borrower and their respective
Subsidiaries will not acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties or businesses not located within the geographical onshore
boundaries of the United States of America.  Notwithstanding anything herein to
the contrary, in no event shall the Parent, the Borrower or any Subsidiary,
create, acquire or own any interest in (i) any Subsidiary organized under the
laws of any jurisdiction other than jurisdictions within the United States of
America, (ii) any foreign joint venture or (iii) any Subsidiary other than a
wholly owned Subsidiary.

 

8.11                        Prepayment or Redemption of Other Indebtedness. 
Parent and Borrower shall not, nor will either permit any of its Subsidiaries
to, optionally prepay, redeem, repurchase or defease all or any portion of
Indebtedness permitted under Section 8.05(l) (including any Guaranty Obligations
in respect thereof), except that Borrower may prepay any such Indebtedness:

 

(a)                                 with the proceeds of any substantially
concurrent issuance (other than to a Subsidiary) of Equity Interests of Parent
(other than Disqualified Equity Interests);

 

(b)                                 with the proceeds of Permitted Refinancing
Debt incurred to refinance such Indebtedness; and

 

(c)                                  by converting such Indebtedness into Equity
Interests of Parent (other than Disqualified Equity Interests);

 

provided that, after giving pro forma effect to such prepayment, redemption,
repurchase or defeasance and any concurrent incurrence of Indebtedness with
respect thereto, the Parent shall be in compliance with Section 9.01, and no
Default or Event of Default or Borrowing Base Deficiency exists or would result
therefrom (and the Borrower shall deliver to the Administrative Agent an
Officer’s Certificate certifying as to the foregoing and setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the foregoing).

 

8.12                        Derivative Transactions.  Each of Parent and
Borrower shall not and shall not permit any Subsidiaries to enter into any
Derivative Transactions except:

 

(a)                                 Derivative Transactions entered into with
the purpose and effect of hedging prices on Oil and Gas that is expected to be
produced from the Oil and Gas Properties of the Parent, Borrower or their
respective Subsidiaries provided that:

 

(i)                                     no such Derivative Transaction shall
limit or reduce such market price risk during any period that is more than
forty-eight (48) months after the date on which the Parent, the Borrower or such
Subsidiary entered into such Derivative Transaction;

 

(ii)                                  the notional volumes of such Derivative
Transactions for Oil, when aggregated with all Derivative Transactions for Oil
permitted under this Section 8.12(a)

 

101

--------------------------------------------------------------------------------


 

then in effect (other than (i) put option contracts that are not related to
corresponding calls, collars or swaps, and (ii) basis differential swaps on
volumes already hedged pursuant to other Derivative Transactions), do not exceed
for each month following the execution of such Derivative Transactions the
Maximum Hedging Percentage;

 

(iii)                               the notional volumes of such Derivative
Transactions for Gas, when aggregated with all Derivative Transactions for Gas
permitted under this Section 8.12(a) then in effect (other than (i) put option
contracts that are not related to corresponding calls, collars or swaps, and
(ii) basis differential swaps on volumes already hedged pursuant to other
Derivative Transactions), do not exceed, for each month following the execution
of such Derivative Transactions the Maximum Hedging Percentage;

 

(iv)                              the notional volumes of such Derivative
Transactions for Natural Gas Liquids (“NGLs”), when aggregated with all
Derivative Transactions for NGLs permitted under this Section 8.12(a) then in
effect (other than (i) put option contracts that are not related to
corresponding calls, collars or swaps, and (ii) basis differential swaps on
volumes already hedged pursuant to other Derivative Transactions), do not
exceed, for each month following the execution of such Derivative Transactions
the Maximum Hedging Percentage;

 

(v)                                 in no event shall any Derivative Contract
contain any requirement, agreement or covenant for the Parent, the Borrower or
any respective Subsidiary thereof to post collateral, credit support (including
a letter of credit) or margin to secure their obligations under such Derivative
Contract or to cover market exposures, provided that this sentence shall not
(i) prevent an Acceptable Counterparty that is a Revolving Lender or an
Affiliate of a Revolving Lender (or that was a Revolving Lender or an Affiliate
of a Revolving Lender at the time that it entered into such Derivative Contract)
from requiring the obligations under its Derivative Contract with any Loan Party
to be secured by the Liens granted to the Administrative Agent under the
Security Documents pursuant to such Security Documents, or (ii) prohibit any
Loan Party from being party to any Derivative Contract with an Acceptable
Counterparty that contains a requirement, agreement or covenant for any Person
other than a Loan Party to post collateral, credit support (including a letter
of credit) or margin to secure such Loan Party’s obligations under such
Derivative Contract or to cover market exposures; and

 

(vi)                              each such contract shall be with an Acceptable
Counterparty.

 

(b)                                 Derivative Transactions with an Acceptable
Counterparty entered into to hedge or manage the interest rate exposure on a
principal amount of Indebtedness of Parent, Borrower or any Subsidiary not to
exceed 100% of the then outstanding Loan principal amount and not for
speculative purposes and no such contract with a counterparty other than a
Lender Derivative Party requires Parent, Borrower or any Subsidiary to put up
assets, letters of credit, or any other security against the event of its
nonperformance prior to actual default by Parent, Borrower or such Subsidiary in
performing obligations thereunder, provided that this sentence shall not
(i) prevent an Acceptable Counterparty that is a Revolving Lender or an
Affiliate of a Revolving Lender (or that was a Revolving Lender or an Affiliate
of a Revolving Lender at the

 

102

--------------------------------------------------------------------------------


 

time that it entered into such Derivative Contract) from requiring the
obligations under its Derivative Transaction with any Loan Party to be secured
by the Liens granted to the Administrative Agent under the Security Documents
pursuant to such Security Documents or (ii) prohibit any Loan Party from being
party to any Derivative Transaction with an Acceptable Counterparty that
contains a requirement, agreement or covenant for any Person other than a Loan
Party to post collateral, credit support (including a letter of credit) or
margin to secure such Loan Party’s obligations under such Derivative Contract to
cover market exposure.

 

(c)                                  For avoidance of doubt, in the event the
Parent, the Borrower or any respective Subsidiary thereof enters into a
Derivative Transactions with any of the Lenders or any Affiliate of the Lenders,
the Contingent Obligation evidenced under such Derivative Transactions shall not
be applied against such Lender’s Commitment nor against the Credit Exposure. 
Any obligations to any Lender Derivative Party incurred under any Derivative
Transactions shall be treated as an Obligation pari passu and secured pro rata
under the Security Documents with all Obligations otherwise incurred hereunder
or under the other Loan Documents and the Parent and the Borrower covenants and
agrees that payment on each and all of such Derivative Transactions shall be
secured by liens on the Collateral under the Security Documents.

 

(d)                                 If a Derivative Liquidation occurs and
results in the Combined Disposition/Derivative Threshold being exceeded, then
(i) the Borrower shall provide notice thereof to Administrative Agent pursuant
to Section 7.02(n), and (ii) concurrently with such notice the Required Lenders
shall have the right to adjust the Borrowing Base in an amount equal to (x) the
Borrowing Base Value of the Derivative Liquidations during such period, plus
(y) the Borrowing Base Value assigned to the disposition of such Oil and Gas
Property included in the Combined Disposition/Derivative Threshold.  Until such
time as the Borrowing Base is redetermined or Administrative Agent advises
Borrower that the Borrowing Base will not be modified, Borrower shall retain
funds in an amount equal to the proceeds, if any, attributable to the Derivative
Liquidation of such Derivative Transaction.  In the event that the Borrowing
Base is redetermined causing the Credit Exposure to exceed the redetermined
Borrowing Base; Borrower shall within two (2) Business Day of notice of such
deficiency make a prepayment of the deficiency amount.

 

(e)                                  If, after the end of any calendar month,
the Borrower determines that the aggregate volume of all commodity hedging
transactions for which settlement payments were calculated in such calendar
month exceeded 100% of actual production of crude oil and natural gas,
calculated separately, in such calendar month, then the Parent or the Borrower
shall within five (5) Business Days of such determinations terminate, create
off-setting positions, allocate volumes to other production for which the
Parent, the Borrower or any Subsidiaries is marketing, or otherwise unwind
existing Derivative Contracts such that, at such time, future hedging volumes
will not exceed 100% of reasonably anticipated projected production for the
then-current and any succeeding calendar months.

 

For purposes of this Section 8.12, forecasts of projected production shall equal
the projections for “proved developed producing reserves” of each of crude oil
and natural gas as set out in the most recent Reserve Report delivered to the
Administrative Agent as internally revised in good faith to account for any
increase or reductions therein anticipated based on information obtained

 

103

--------------------------------------------------------------------------------


 

by the Parent and the Borrower subsequent to the publication of such Reserve
Report, including the Parent and  the Borrower’s internal forecasts of
production decline rates for existing wells and additions to or deletions from
anticipated future production from new wells and acquisitions coming on stream
or failing to come on stream and dispositions of Oil and Gas Properties.

 

8.13                        Sales and Leasebacks.  Neither Parent nor Borrower
nor any Subsidiary will enter into any arrangement, directly or indirectly, with
any Person whereby Parent, Borrower or any Subsidiary shall sell or transfer any
of its property, whether now owned or hereafter acquired, and whereby Parent,
Borrower or any Subsidiary shall then or thereafter rent or lease as lessee such
property or any part thereof or other property which Parent, Borrower or any
Subsidiary intends to use for substantially the same purpose or purposes as the
property sold or transferred.

 

8.14                        Limitations on Leases.  Neither Parent nor Borrower
nor any Subsidiary will create, incur, assume or permit to exist any obligation
for the payment of rent or hire of property of any kind whatsoever (real or
personal, but excluding Capital Leases, leases of Hydrocarbon Interests, and
other leases of oil and gas field equipment entered into in the ordinary course
of business), under leases or lease agreements which would cause the aggregate
amount of all payments made by Parent, Borrower and the Subsidiaries pursuant to
all such lease or lease agreements to exceed $2,000,000 in any period of twelve
(12) consecutive calendar months during the life of such leases.

 

8.15                        Subsidiaries.  Each of Parent and Borrower shall
not, and shall not permit any Subsidiary to, create any additional Subsidiaries
unless (i) Parent or Borrower gives Administrative Agent at least five
(5) Business Days prior written notice thereof, pursuant to Section 7.03(d),
(ii) such Subsidiary becomes a Guarantor and complies with Section 7.14 and
(iii) any Investment in such Subsidiary is permitted by Section 8.04.

 

8.16                        Restrictive Agreements.  Neither Parent nor Borrower
nor any Subsidiary will create, incur, assume or permit to exist any contract,
agreement or understanding which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its property in favor of
Administrative Agent or restricts any Subsidiary from paying dividends to
Borrower or Parent or restricts Parent from making any capital contribution to
Borrower, or which requires the consent of or notice to other Persons in
connection therewith, or to make or repay loans or advances to the Parent, the
Borrower or any respective Subsidiary thereof or to guarantee Indebtedness of
the Parent, the Borrower or any other respective Subsidiary thereof or transfer
any of its properties to any Loan Party or the ability of any Loan Party to
amend or otherwise modify this Agreement or any other Loan Document, other than:
(a) this Agreement and the Security Documents; (b) instruments creating or
governing Capital Lease Obligations, purchase money obligations or other secured
Indebtedness permitted by this Agreement, but then only on the asset subject of
such Capital Lease, purchase money obligation or Indebtedness; and (c) customary
non-assignment provisions or restrictions in easements, leases and other
contracts, in each case entered into in the ordinary course of business, to the
extent such provisions restrict the transfer or assignment thereof.

 

8.17                        Take-or-Pay or Other Prepayments.  Except as
otherwise set forth on Schedule 6.12, no Loan Party will permit to exist any gas
imbalances, take-or-pay or other

 

104

--------------------------------------------------------------------------------


 

prepayments with respect to the Oil and Gas Properties of any Loan Party that
would require such Loan Party to deliver Hydrocarbons at some future time
without then or thereafter receiving full payment therefore to exceed two
percent (2%) of the annual production of Oil and Gas produced from such Oil and
Gas Properties which would require any Loan Party to deliver Hydrocarbons
produced from such Oil and Gas Properties from the most recent calendar year,
each on an Mcf equivalent basis, in the aggregate, listed in the most recently
delivered Reserve Report, in each case, other than transportation and cost
savings arrangements.

 

8.18                        Sanctions and Anti-Corruption Laws. Each of Parent
and Borrower will not, and will not permit any of its Subsidiaries to, request
any Loan or Letter of Credit or use the proceeds of any Loan or Letter of Credit
(a) to fund, finance or facilitate any activities of or business with any
Sanctioned Person or in any Sanctioned Country, (b) that will result in a
violation by any Person party to this Agreement of Sanctions or (c) that would
in any manner violate any Anti- Corruption Laws.

 

8.19                        Curtailment Covenant.  Each of Parent and Borrower
will not, and will not permit any of its Subsidiaries to, suffer to exist a
Negative Effect upon the hydrocarbon production volumes of the Loan Parties.  In
the event this Section 8.19 is breached (i) prior to the occurrence of any event
of the types described in clauses (b) through (d) of the definition the Initial
Borrowing Base Termination Date, the Administrative Agent and the Required
Lenders shall promptly redetermine the Borrowing Base pursuant to
Section 2.04(f)(iii), or (ii) after the occurrence of the Initial Borrowing Base
Termination Date as a result of the occurrence of any event of the types
described in clauses (b) through (d) of the definition thereof, Borrower shall
provide prompt written notice thereof to the Administrative Agent and the
Administrative Agent shall reserve all rights to request a Special Borrowing
Base Determination pursuant to Section 2.04(e).

 

8.20                        Marketing Activities.  The Parent or the Borrower
will not, and will not permit any of their respective Subsidiaries to, engage in
marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (a) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (b) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Parent or the Borrower and their respective
Subsidiaries that the Parent or the Borrower or one of their respective
Subsidiaries has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (c) other contracts for the purchase and/or sale
of Hydrocarbons of third parties (i) which have generally offsetting provisions
(i.e., corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (ii) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.

 

8.21                        Amendments to Organizational Documents.  Each of the
Parent and Borrower shall not, and shall not permit any of its respective
Subsidiaries to, amend, supplement or otherwise modify (or permit to be amended,
supplemented or modified) its organizational documents in any respect that could
reasonably be expected to be materially adverse to the

 

105

--------------------------------------------------------------------------------


 

interests of the Administrative Agent or the Lenders without the consent of the
Administrative Agent.

 

8.22                        Changes in Fiscal Periods.  Each of the Parent and
the Borrower shall not, and shall not permit any of its respective Subsidiaries
to have its fiscal year end on a date other than December 31 or change its
method of determining fiscal quarters without the consent of the Administrative
Agent.

 

ARTICLE IX.
FINANCIAL COVENANTS

 

Until the Security Termination Date:

 

9.01                        Financial Covenants.  Each of Parent and Borrower
shall maintain and comply with such financial covenants as required under
Appendix II.

 

ARTICLE X.
EVENTS OF DEFAULT

 

10.01                 Event of Default.  Any of the following shall constitute
an “Event of Default”:

 

(a)                                 Non-Payment.  Any Loan Party fails to pay,
when and as required to be paid herein, any amount of principal or interest of
any Loan or any amount of principal under any Matured LC Obligation, or fails to
pay within five (5) Business Days of when due any fee or other amount payable
hereunder or under any other Loan Document; or

 

(b)                                 Representation or Warranty.  Any
representation or warranty by any Loan Party made or deemed made herein, in any
other Loan Document, or which is contained in any certificate, document or
financial or other statement by any Loan Party or any Responsible Officer
thereof, furnished at any time under this Agreement or in or under any other
Loan Document, is incorrect in any material respect (or, in the case of
representations and warranties already qualified by materiality or Material
Adverse Effect, incorrect in any respect) on or as of the date made or deemed
made; or

 

(c)                                  Specific Defaults.  Any Loan Party fails to
perform, observe or comply with any term, covenant or agreement applicable to
such Loan Party, contained in any of Sections 7.03(a), 7.04, (as to existence),
7.11, 7.15, 7.18, Article VIII (other than 8.19) or Article IX; or

 

(d)                                 Cross-Default.  Any Loan Party (i) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness having an
aggregate outstanding principal amount of more than the Threshold Amount and
such failure continues after the applicable grace or notice period, if any,
specified in the relevant document on the date of such failure; or (ii) fails to
perform, observe or comply with any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness, if the effect of such failure, event or condition is
to cause, or to permit the holder or holders of such Indebtedness or beneficiary
or beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder

 

106

--------------------------------------------------------------------------------


 

or holders or beneficiary or beneficiaries) to cause such Indebtedness to be
declared to be due and payable prior to its stated maturity; or (iii) any
counterparty invokes an early termination as the result of a default or event of
default under any Derivative Contract with Parent, Borrower or any Subsidiary
and the net liabilities of Parent, Borrower or such Subsidiary thereunder exceed
the Threshold Amount; or

 

(e)                                  Other Defaults.  Any Loan Party fails to
perform, observe or comply with any other term or covenant applicable to such
Loan Party contained in this Agreement (other than Section 8.19) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after the earlier of (i) the date upon which a Responsible Officer of
any Loan Party knew or reasonably should have known of such failure or (ii) the
date upon which written notice thereof is given to Borrower by Administrative
Agent; or

 

(f)                                   Insolvency; Voluntary Proceedings.  Any
Loan Party (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) commences any Insolvency
Proceeding with respect to itself; or (iii) takes any action to effectuate or
authorize any of the foregoing; or

 

(g)                                  Involuntary Proceedings.  (i) Any
involuntary Insolvency Proceeding is commenced or filed against any Loan Party
or any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against all or a substantial part of any Loan Party’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Loan Party admits the material allegations of a
petition against it or any of its Subsidiaries in any Insolvency Proceeding, or
an order for relief is ordered in any Insolvency Proceeding; or (iii) any Loan
Party acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its property or business;
or

 

(h)                                 Judgments.  One or more judgments, orders,
decrees or arbitration awards is entered against any Loan Party involving in the
aggregate a liability (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) as to any single or
related series of transactions, incidents or conditions in excess of the
Threshold Amount, and the same shall remain unsatisfied, unvacated and unstayed
pending appeal for a period of thirty (30) days after the entry thereof; or

 

(i)                                     Change of Control.  There occurs a
Change of Control, or

 

(j)                                    Invalidity of Loan Documents.  The Loan
Documents, or any of them, after delivery thereof, shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms, or,
with respect to the Security Documents, cease to create a valid and perfected
Lien of the priority required thereby on any of the Collateral purported to be
covered thereby except (in the case of Collateral other than Equity Interest or
cash) if such Collateral has a book value (or in the case of Oil and Gas
Properties a PV-9 Value) not in excess of 1% of the then effective

 

107

--------------------------------------------------------------------------------


 

Borrowing Base, except to the extent permitted by the terms of this Agreement or
any Loan Document, or

 

(k)                                 ERISA Events.  An ERISA Event shall have
occurred that when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.

 

10.02                 Remedies.  If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may with the
consent of, the Majority Lenders:

 

(a)                                 declare the Commitments to be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans and all interest and other amounts to be due and payable; and

 

(c)                                  exercise all rights and remedies available
to it under the Loan Documents or applicable law and without presentment,
demand, protest, notice of intention to accelerate, notice of acceleration or
any other notice of any kind, all of which are hereby expressly waived by the
Loan Parties; provided, however, that upon the occurrence of any event specified
in Section 10.01(f) or (g) with respect to Parent or Borrower, the obligation of
the Lenders to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of Administrative
Agent or any Lenders.

 

10.03                 Set-off.  In addition to any rights and remedies of
Administrative Agent, Issuing Lender or any Lender provided by law, if an Event
of Default exists, each of the Administrative Agent, each Issuing Lender and
each Lender, and each of their respective Affiliates, is authorized, and may
instruct Administrative Agent to, at any time and from time to time, without
prior notice to any Loan Party, any such notice being waived by each Loan Party
to the fullest extent permitted by law, set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other obligations (of whatsoever kind, including, without limitation,
Derivative Obligations) at any time owing by, any Issuing Lender or Lender, or
any Affiliate thereof, to or for the credit or the account of any Loan Party
against any and all Loan Obligations owing to such Issuing Lender or Lender, or
any Affiliate thereof, now or hereafter existing, irrespective of whether the
Administrative Agent, such Issuing Lender, such Lender or such Affiliate shall
have made demand under this Agreement or any Loan Document and although such
Loan Obligations may be contingent or unmatured.  Upon the occurrence and during
the continuance of any Event of Default, Administrative Agent, any Issuing
Lender, any Lender or any Affiliate of any of them is hereby authorized to
foreclose upon, offset, appropriate, and apply, at any time and from time to
time, without notice to any Loan Party, any and all items hereinabove referred
to against the Loan Obligations then due and payable; provided that in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of
Section 2.14(a)(ii) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, each Issuing Lender, each Lender (and any Affiliate
thereof), and (y) the Defaulting Lender shall provide promptly to the
Administrative

 

108

--------------------------------------------------------------------------------


 

Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each of the
Administrative Agent, any Issuing Lender, any Lender (for itself or for its
respective Affiliate, if applicable) agrees promptly to notify Borrower after
any such set-off and application made by such Person; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.  Notwithstanding anything herein to the contrary, there shall
be no right of set-off with respect to amounts held in revenue accounts
established by any Loan Party attributable to third party working interest or
royalty interest owners.

 

10.04                 Payments Set Aside.  To the extent that any Loan Party
makes a payment to Administrative Agent for the benefit of the Lenders or to any
Lender, or Administrative Agent or any Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lenders in
their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then to the extent of
such recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred.

 

10.05                 Rights Not Exclusive.  The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.

 

10.06                 Application of Proceeds.  After the exercise of any of the
remedies provided for in Section 10.02 (or after the Commitments have
automatically terminated and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Loan Obligations
accrued hereunder, have automatically become due and payable and the LC Loan
Obligations have automatically been required to be Cash Collateralized under
Section 2.09(g)), and notwithstanding anything contained herein or in any of the
Loan Documents to the contrary (including the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing any Obligations
granted on the Collateral or the existence of any intervening third party liens)
and notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, any applicable real estate laws, or any other applicable law or
the Loan Documents or any defect or deficiencies in the Liens securing the
Obligations or any other circumstance whatsoever (including, without limitation,
the existence of any intervening third party liens), all proceeds received by
the Administrative Agent or any Lender shall be applied:

 

(i)                                     FIRST, to the reimbursable expenses of
Administrative Agent incurred in connection with such sale or other realization
upon the Collateral, until the same shall have been paid in full;

 

(ii)                                  SECOND, to the fees and other reimbursable
expenses of Administrative Agent, Swing Line Lender and each Issuing Lender then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

 

109

--------------------------------------------------------------------------------


 

(iii)                               THIRD, to all reimbursable expenses, if any,
of the Revolving Lenders then due and payable pursuant to any of the Loan
Documents, until the same shall have been paid in full;

 

(iv)                              FOURTH, to the fees and interest then due and
payable to Revolving Lenders under the terms of this Agreement, until the same
shall have been paid in full;

 

(v)                                 FIFTH, to the aggregate outstanding
principal amount of the Revolving Credit Loans, the LC Obligations, the Cash
Management Obligations and any other Derivative Obligations due and owing in
respect of Derivative Contracts, until the same shall have been paid in full,
allocated pro rata among the holders of such Obligations based on their
respective pro rata shares of the aggregate amount of such Revolving Credit
Loans, the LC Obligations, the Cash Management Obligations and any other
Derivative Obligations;

 

(vi)                              SIXTH, to the Administrative Agent for (A) the
payment in full of all outstanding and non-contingent Obligations in accordance
with the terms of this Agreement, it being understood that obligations in
respect to Derivative Contracts that have been terminated are outstanding, and
(B) additional Cash Collateral for the aggregate amount of all outstanding
Letters of Credit until the aggregate amount of all Cash Collateral held by
Administrative Agent pursuant to this Agreement is at least 105% of the LC
Obligations after giving effect to the foregoing clause SIXTH;

 

(vii)                           SEVENTH, to the holders of junior Liens on the
Collateral; and

 

(viii)                        EIGHTH, thereafter to the Borrower and the other
Loan Parties or their successors or assigns or as a court of competent
jurisdiction may direct.

 

Notwithstanding the foregoing, Cash Management Obligations and Obligations in
respect of Derivative Contracts shall be excluded from the application described
above if Administrative Agent has not received written notice thereof, together
with such supporting documentation as Administrative Agent may request, from the
Cash Management Bank or the Lender Derivative Party, as the case may be.  Each
Cash Management Bank of Lender Derivative Party that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of Administrative Agent pursuant to
the terms of Article XI hereof for itself and its Affiliates as if a “Lender”
party hereto.

 

The application of proceeds and payment priorities set forth in this
Section 10.06 shall be deemed to constitute a subordination agreement within the
scope and meaning of Section 510(a) of the Bankruptcy Code.  Without limiting
the generality of the foregoing, cash payments or distributions with respect to,
or otherwise on account of, any portion of the Obligations made in any
insolvency or liquidation proceeding (whether or not denominated as
post-petition interest payments, adequate protection payments, distributions
under any subsequent plan of reorganization, or otherwise, and whether or not
such payments or distributions are otherwise authorized pursuant to the other
provisions of this Agreement) shall be turned over (if not

 

110

--------------------------------------------------------------------------------


 

otherwise distributed directly) to the Administrative Agent and shall be
distributed and applied pursuant to the priorities set forth in this
Section 10.06.

 

Notwithstanding the foregoing, amounts received from the Borrower or any other
Loan Party that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder shall not be applied to
any Excluded Derivative Obligations; provided, however, that appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation of the proceeds of Collateral otherwise set forth above
in this Section.

 

ARTICLE XI.
ADMINISTRATIVE AGENT

 

11.01                 Appointment and Authorization.

 

(a)                                 Each Revolving Lender irrevocably appoints
SunTrust Bank as Administrative Agent and authorizes it to take such actions on
its behalf and to exercise such powers as are delegated to Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto.  Administrative Agent
may perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by
Administrative Agent.  Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article XI shall apply to any such sub-agent, attorney-in-fact
or Related Party and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

(b)                                 Each Issuing Lender shall act on behalf of
the Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith until such time and except for so long as
Administrative Agent may agree at the request of the Required Lenders to act for
such Issuing Lender with respect thereto; provided that each Issuing Lender
shall have all the benefits and immunities (i) provided to Administrative Agent
in this Article XI with respect to any acts taken or omissions suffered by such
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the application and agreements for letters of credit
pertaining to the Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article XI included such Issuing Lender with respect to
such acts or omissions and (ii) as additionally provided in this Agreement with
respect to such Issuing Lender.

 

11.02                 Certain Rights of Administrative Agent.  If Administrative
Agent shall request instructions from the Required Lenders or the Majority
Lenders, as the case may be, with respect to any action or actions (including
the failure to act) in connection with this Agreement, Administrative Agent
shall be entitled to refrain from such act or taking such act unless and until
it shall have received instructions from such Lenders, and Administrative Agent
shall not incur liability to any Person by reason of so refraining.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Administrative Agent as a result of

 

111

--------------------------------------------------------------------------------


 

Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders or the Majority Lenders, as the
case may be, where required by the terms of this Agreement.

 

11.03                 Liability of Administrative Agent.  Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, (a) Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that Administrative Agent is required to exercise in writing by the Required
Lenders or the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.01), provided that Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Loan Documents, Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Parent, Borrower or any of their respective Subsidiaries that is communicated to
or obtained by Administrative Agent or any of its Affiliates in any capacity. 
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders or the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.01) or in the absence of its own gross negligence or
willful misconduct.  Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care.  Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to Administrative Agent by
Borrower or any Lender, and Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.  Administrative Agent may
consult with legal counsel (including counsel for Borrower) concerning all
matters pertaining to such duties.

 

11.04                 Reliance by Administrative Agent.

 

(a)                                 Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument,

 

112

--------------------------------------------------------------------------------


 

document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person.  Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  Administrative
Agent may consult with legal counsel (including counsel for Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Article V, each Revolving Lender that has made
available to Administrative Agent its Pro Rata Share of the initial Loan or
subsequent Loan, as the case may be, shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
either sent by Administrative Agent to such Revolving Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Revolving Lender as a
condition precedent to such initial Loan or subsequent Loan, as applicable.

 

11.05                 Withholding Tax.  To the extent required by any applicable
law, Administrative Agent may withhold from any interest payment to any Lender
an amount equivalent to any applicable withholding tax.  If the IRS or any other
Governmental Authority asserts a claim that Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify
Administrative Agent (to the extent that Administrative Agent has not already
been reimbursed by Parent or Borrower and without limiting the obligation of
Parent and Borrower to do so pursuant to Section 12.04 or Section 12.05, as
applicable) fully for all amounts paid, directly or indirectly, by
Administrative Agent as tax or otherwise, including penalties and interest,
together with all reasonable out-of-pocket expenses incurred, including
reasonable out-of-pocket legal expenses.

 

11.06                 Credit Decisions.  Each of the Lenders, the Swing Line
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon Administrative Agent, any Issuing Lender or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each of
the Lenders, the Swing Line Lender and each Issuing Lender also acknowledges
that it will, independently and without reliance upon Administrative Agent, any
Issuing Lender or any other Lender and based on such documents and information
as it has deemed appropriate, continue to make its own decisions in taking or
not taking any action under or based on this Agreement, any related agreement or
any document furnished hereunder or thereunder.

 

11.07                 INDEMNIFICATION.  Whether or not the transactions
contemplated hereby are consummated, the Lenders and any Affiliates of the
Lenders shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of the Loan Parties and without limiting the
obligation of the Loan Parties to do so pursuant to Section 12.04 or
Section 12.05, as applicable), pro rata according to each respective Lender’s
Pro Rata Share,

 

113

--------------------------------------------------------------------------------


 

each Agent-Related Person from and against any and all Indemnified Liabilities
INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR BE CAUSED BY THE
NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE OF SUCH
AGENT-RELATED PERSONS; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Persons of any portion of such Indemnified
Liabilities to the extent the same arise from (a) the gross negligence or
willful misconduct of any Agent-Related Person as determined by a final judgment
of a court of competent jurisdiction or (b) a claim or action asserted by one or
more other Agent-Related Persons.  Without limitation of the foregoing, each
Lender shall reimburse Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorney costs) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document or any
document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Loan Parties.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Administrative
Agent.

 

11.08                 Administrative Agent in Individual Capacity.  The bank
serving as Administrative Agent shall have the same rights and powers under this
Agreement and any other Loan Document in its capacity as a Lender as any other
Lender and may exercise or refrain from exercising the same as though it were
not Administrative Agent; and the terms “Lenders”, “Required Lenders”, “Majority
Lenders”, or any similar terms shall, unless the context clearly otherwise
indicates, include Administrative Agent in its individual capacity.  The bank
acting as Administrative Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with Borrower or any
Subsidiary or Affiliate of Borrower as if it were not Administrative Agent
hereunder.  The Lenders acknowledge that, pursuant to such activities,
Administrative Agent or its Affiliates may receive information regarding the
Loan Parties (including information that may be subject to confidentiality
obligations in favor of the Loan Parties) and acknowledge that the Agent-Related
Persons shall be under no obligation to provide such information to them.

 

11.09                 Successor Administrative Agent.

 

(a)                                 Administrative Agent may resign by giving no
less than 30 days’ prior notice thereof to the Lenders and Borrower.  Upon any
such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent, subject to approval by Borrower provided that no
Default or Event of Default shall exist at such time.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof having a commercial capital surplus of at least $500,000,000.

 

(b)                                 Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative

 

114

--------------------------------------------------------------------------------


 

Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents.  If, within
45 days after written notice is given of the retiring Administrative Agent’s
resignation under this Section, no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation shall become effective,
(ii) the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents and (iii) the Majority Lenders
shall thereafter perform all duties of the retiring Administrative Agent under
the Loan Documents until such time as the Majority Lenders appoint a successor
Administrative Agent as provided above.  After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as Administrative Agent.

 

(c)                                  In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, and if any Event
of Default has arisen from a failure of Borrower to comply with
Section 2.14(a)(v), then any Issuing Lender and the Swing Line Lender may, upon
prior written notice to Borrower and Administrative Agent, resign as Issuing
Lender or as Swing Line Lender, as the case may be, effective at the close of
business Atlanta, Georgia time on a date specified in such notice (which date
may not be less than five (5) Business Days after the date of such notice).

 

11.10                 Authority of Administrative Agent to Release Collateral
and Liens.  Each Revolving Lender (on behalf of itself in its capacity as a
Lender and on behalf of itself and its Affiliates that may be Cash Management
Banks and/or Lender Derivative Parties from time to time) and each Issuing
Lender hereby authorizes Administrative Agent to (a) release any Lien on any
Collateral granted to or held by Administrative Agent (i) upon the Security
Termination Date, (ii) that is permitted to be sold or otherwise disposed of or
released pursuant to the terms of the Loan Documents, and (iii) subject to
Section 12.01, if approved, authorized or ratified in writing by the Majority
Lenders, (b) subordinate any Lien on any Collateral to the holder of any Lien on
such property that is permitted by Section 8.01(j), and (c) release any
Guarantor from its obligations under its Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents, and
each Lender (on behalf of itself in its capacity as a Lender and on behalf of
itself and its Affiliates that may be Cash Management Banks and/or Lender
Derivative Parties from time to time) and the Issuing Lender hereby authorizes
Administrative Agent to execute and deliver to Borrower, at Borrower’s sole cost
and expense, any and all releases of Liens, termination statements, assignments
or other documents reasonably requested by Borrower in connection with any of
the foregoing.

 

11.11                 Posting of Approved Electronic Communications.

 

(a)                                 Each of Parent and Borrower hereby agrees,
unless directed otherwise by Administrative Agent or unless the electronic mail
address referred to below has not been provided by Administrative Agent to
Parent or Borrower, that it will, or will cause its Subsidiaries to, provide to
Administrative Agent all information, documents and other materials that it is
obligated to furnish to Administrative Agent or the Lenders pursuant to the Loan
Documents, including all notices, requests, financial statements, financial and
other reports,

 

115

--------------------------------------------------------------------------------


 

certificates and other information materials (all such communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to Administrative Agent to an electronic mail address as
directed by Administrative Agent.

 

(b)                                 Borrower further agrees that Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE INDEMNIFIED PERSONS (AS DEFINED IN SECTION 12.05) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF
THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE
ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF
ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY INDEMNIFIED PERSON IS FOUND IN A FINAL
RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PERSON’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
(DETERMINED BY A COURT HAVING COMPETENT JURISDICTION BY A FINAL JUDGMENT NOT
SUBJECT TO FURTHER APPEAL).

 

(d)                                 Administrative Agent agrees that the
confirmed receipt of the Communications by Administrative Agent at its e-mail
address set forth above, during its normal business hours, shall constitute
effective delivery of the Communications to Administrative Agent for purposes of
the Loan Documents.  Each Lender agrees that receipt of notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

(e)                                  Nothing herein shall prejudice the right of
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

116

--------------------------------------------------------------------------------


 

11.12      Filing of Proof of Claims.

 

(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or any other Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Loan
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and Administrative Agent and its agents and counsel and all other
amounts due the Lenders, the Issuing Bank and Administrative Agent under
Section 12.04 or 12.05) allowed in such judicial proceeding; and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(b)           Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each Issuing Lender to make such payments to
Administrative Agent and, if Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 12.04 or 12.05.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding.

 

ARTICLE XII.
MISCELLANEOUS

 

12.01      Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by any Loan Party therefrom, shall be effective unless the same shall
be in writing and signed by the Majority Lenders (or by Administrative Agent at
the written request of the Majority Lenders) and the Loan Parties party to such
Loan Document and acknowledged by Administrative Agent, and then any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment,
modification, termination or consent shall do any of the following:

 

117

--------------------------------------------------------------------------------


 

(a)           increase or extend the Commitment of any Revolving Lender (or
reinstate any Commitment terminated pursuant to Section 10.02), or increase the
maximum amount of Letters of Credit, without the consent of each Revolving
Lender affected thereby;

 

(b)           postpone the final maturity of any Revolving Loan, or postpone or
delay any date fixed by this Agreement or any Loan Document for the payment of
principal, interest, fees or other amounts due to the Revolving Lenders (or any
of them) hereunder or under any other Loan Document, in each case without the
consent of each Revolving Lender adversely affected thereby; provided that a
Scheduled Borrowing Base Determination may be postponed by the Required Lenders;
provided further that it is understood that any waiver (or amendment or
modification that would have the effect of a waiver) of the right of the
Required Lenders to adjust (through a reduction of) the Borrowing Base or the
amount of such adjustment in the form of a reduction to the Borrowing Base
pursuant to Section 2.04(f) in connection with the occurrence of a relevant
event giving rise to such right shall require the consent of the Required
Lenders;

 

(c)           reduce the principal of, or the rate of interest specified herein
on any Revolving Loan or any fees or other amounts payable hereunder or under
any other Loan Document (other than as a result of waiving the applicability of
any post-default increases in interest rates) without the consent of each
Revolving Lender adversely affected thereby;

 

(d)           change (i) the definition of Required Lenders, Majority Lenders or
the definition of Pro Rata Share without the consent of each Revolving Lender,
or (ii) change, in any manner, any other specified percentage of the Lenders
required to take any other action under this Agreement without the consent of
each Lender;

 

(e)           amend this Section 12.01 or any provision of this Agreement that
by its terms, expressly requires the approval or concurrence of each Lender or
each Lender affected thereby, in each case without the consent of each Lender or
each such Lender, respectively;

 

(f)            release all, or substantially all, of the Collateral or release
all, or substantially all, of the Guarantors from their obligations under their
respective Guaranties, in each case without the consent of each Revolving Lender
(except, in any such case, to the extent such action is permitted to be taken by
Administrative Agent pursuant to Section 11.10);

 

(g)           increase the Borrowing Base pursuant to Section 2.04 or by
amending the definition of Borrowing Base, or extend the Initial Borrowing Base
Termination Date, without the consent of each Revolving Lender, or maintain or
decrease the Borrowing Base pursuant to Section 2.04 or by amending the
definition of Borrowing Base, without the consent of Revolving Lenders
constituting Required Lenders; or

 

(h)           change Sections 2.11 or 10.06, or the definitions of “Cash
Management Bank”, “Cash Management Agreement”, “Lender Derivative Party” or
“Obligations” in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Revolving Lender adversely
affected thereby.

 

In addition, it is further provided that (i) any amendment, modification,
termination or waiver of any of the provisions contained in Section 5.01 shall
be effective only if evidenced by a writing

 

118

--------------------------------------------------------------------------------


 

signed by or on behalf of all of the Revolving Lenders, (ii) no amendment,
waiver or consent shall, unless in writing and signed by each applicable Issuing
Lender affect the rights or duties of any Issuing Lender under this Agreement or
any LC Related Document, (iii) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent or Swing Line Lender affect the
rights or duties of Administrative Agent or Swing Line Lender under this
Agreement or any other Loan Document, and (iv) the Fee Letter may be amended or
modified or the provisions thereof waived by the parties thereto.

 

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders, all Revolving Lenders, or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, and the principal amount of any Loan of any Defaulting
Lender may not be reduced or final maturity extended, without the consent of
such Lender (it being understood, for avoidance of doubt, that no Defaulting
Lender shall have any right to approve or disapprove any increase, decrease or
reaffirmation of the Borrowing Base) and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender,
and (ii) the Administrative Agent may with the consent of the Borrower amend,
modify or supplement the Loan Documents to effectuate an increase to the
Borrowing Base where such Defaulting Lender does not consent to an increase to
its Commitment, including not increasing the Borrowing Base by the portion
thereof applicable to the Defaulting Lender.

 

12.02      Notices.

 

(a)           Subject to the limitations set forth in Section 12.02(d) below,
Borrower is authorized to receive on behalf of all Loan Parties all notices to
any Loan Party from Administrative Agent or any Lender at the address, facsimile
number and electronic mail address for Borrower set out on Appendix I; and all
notices to Administrative Agent or any Lender shall be sent to Administrative
Agent or such Lender, as the case may be, at Administrative Agent’s or such
Lender’s respective address, facsimile number and electronic mail address set
forth on Appendix I or, in the case of any Lender that becomes a party to this
Agreement after the date hereof, as set forth in such Lender’s Administrative
Questionnaire.

 

(b)           All notices, requests, consents and other communications required
or permitted hereunder or under any other Loan Document shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, or (subject to Section 12.02(d) below) transmitted by
electronic mail, to the address, facsimile number, or electronic mail address
specified for notices; or, as directed to Borrower, the Lenders or
Administrative Agent, to such other address as shall be designated by such
Person in a written notice to the other parties, and as directed to any other
party, at such other address as shall be designated by such party in a written
notice to Borrower, the Lenders and Administrative Agent.

 

(c)           All such notices, requests, consents and other communications
shall be deemed to be given or made, and shall be effective, upon the earlier to
occur of (i) actual receipt

 

119

--------------------------------------------------------------------------------


 

by the intended recipient or (ii) (A) if delivered by hand or by courier, when
signed for by the intended recipient or an authorized representative of such
recipient (or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery); (B) if delivered by certified mail, the third Business Day
after the date on which such certified mail, postage prepaid was deposited in
the U.S. mail; (C) if delivered by facsimile, when transmitted in legible form
by facsimile machine (or, if transmitted on a day that is not a Business Day, on
the next succeeding Business Day); and (D) if delivered by electronic mail or
via internet or intranet websites (which form of delivery is subject to the
provisions of Section 12.02(d) below), when delivered (or, if delivered on a day
that is not a Business Day, on the next succeeding Business Day); provided,
however, that notice and other communications to Administrative Agent or any
Lender pursuant to Article II or Article X shall not be effective until actually
received by Administrative Agent or such Lender.

 

(d)           Electronic communications shall be subject to Section 11.11.

 

(e)           Any agreement of Administrative Agent and the Lenders herein to
receive certain notices by telephone, electronic mail, or facsimile is solely
for the convenience and at the request of the Loan Parties.  Administrative
Agent and the Lenders shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by such Loan Party to give such notice and
Administrative Agent and the Lenders shall not have any liability to Borrower or
other Loan Party on account of any action taken or not taken by Administrative
Agent or any Lender in reliance upon such telephonic or facsimile notice.  The
obligation of Borrower to repay the Loans shall not be affected in any way or to
any extent by any failure by Administrative Agent and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by Administrative Agent and the Lenders to be contained in
the telephonic or facsimile notice.

 

12.03      No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

12.04      Costs and Expenses.  Parent and Borrower shall, jointly and
severally:

 

(a)           whether or not the transactions contemplated hereby are
consummated, pay or reimburse Administrative Agent within five (5) Business Days
after demand (or on the Closing Date if sooner) for all reasonable costs and
expenses incurred by Administrative Agent in connection with the development,
preparation, negotiation, execution, delivery and administration (both before
and after the Closing Date and including advice of counsel to the Administrative
Agent as to the rights and agreements of Administrative Agent, each Issuing
Lender, the Swing Line Lender or any Lender) of, and any amendment, supplement,
waiver or modification to (in each case, whether or not consummated), this
Agreement, any Loan Document and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Administrative

 

120

--------------------------------------------------------------------------------


 

Agent (which, as of the Closing Date, is Mayer Brown LLP) and one counsel in
each appropriate local jurisdiction;

 

(b)           pay or reimburse Administrative Agent and each Lender within five
(5) Business Days after demand for all costs and expenses (including attorney
costs) incurred by it in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or any other Loan
Document (including in connection with any “workout” or restructuring regarding
the Loans, and including in any Insolvency Proceeding or appellate proceeding).

 

12.05      INDEMNITY.  Whether or not the transactions contemplated hereby are
consummated, Parent and Borrower, jointly and severally, hereby indemnify and
hold Administrative Agent, the Agent-Related Persons, each Issuing Lender, Swing
Line Lender, each Lender, and each of their respective Related Parties (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including attorneys’ fees and expenses) of
any kind or nature whatsoever which may at any time (including at any time
following repayment of the Loans, and the termination, resignation or
replacement of Administrative Agent or the replacement of any Lender), be
imposed on, incurred by or asserted against any Indemnified Person in any way
relating to or arising out of this Agreement or any document contemplated by or
referred to herein, or the transactions contemplated hereby, or any action taken
or omitted by any Indemnified Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to or
arising out of this Agreement or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”) WHETHER OR NOT SUCH INDEMNIFIED
LIABILITIES ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED PERSON’S NEGLIGENCE
IN WHOLE OR IN PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS WHICH RESULT
FROM THE SOLE, JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED
PERSON, OR ANY ONE OR MORE OF THEM; provided, that no Loan Party shall have any
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities to the extent that (i) a court having competent jurisdiction shall
have determined by a final judgment (not subject to further appeal) that any
loss for which indemnification is sought resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Person (or that of its
Affiliates, partners, directors, officers, employees, agents, counsel,
attorneys-in-fact or advisors, in each case that are controlled by such
Indemnified Person or acting under the instructions of such Indemnified Person),
(ii) a court having competent jurisdiction shall have determined by a final
judgment (not subject to further appeal) that any loss for which indemnification
is sought resulted from a material breach of the Loan Documents by any such
Indemnified Person (or that of its Affiliates, partners, directors, officers,
employees, agents, counsel, attorneys-in-fact or advisors, in each case that are
controlled by such Indemnified Person or acting under the instructions of such
Indemnified Person), or (iii) any loss for which indemnification is sought
resulted from a dispute among or between Indemnified Persons (other than any
claims against Administrative Agent in its capacity as such) (and not, directly
or indirectly, from acts or omissions of any Loan Party or any of their
respective Subsidiaries), and, to the extent Parent or Borrower has paid any
expenses or made any indemnification payments with respect to items

 

121

--------------------------------------------------------------------------------


 

covered by clauses (i), (ii), or (iii) above, Parent or Borrower, as applicable,
shall be entitled to reimbursement of such amounts from the applicable party
whose expenses were paid or who obtained indemnification; provided, however, no
indemnity shall be afforded under this Section 12.05 in respect of any property
for any occurrence arising from the acts or omissions of Administrative Agent or
any Lender during the period after which such Person, its successors or assigns,
or their agents or representatives, shall have obtained possession of such
property (whether by foreclosure or deed in lieu of foreclosure, as
mortgagee-in-possession or otherwise).

 

To the extent permitted by applicable law, neither Borrower nor Parent nor any
Indemnified Person shall assert, and each of Borrower and Parent (and
Administrative Agent, Swing Line Lender, each Issuing Lender and each Lender, on
behalf of itself and its Related Parties) waives, any claim against any
Indemnified Person or any Loan Party, on any theory of liability for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) arising out of, in connection with or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof; provided, that the foregoing shall not limit the ability of
any Indemnified Person to recover from the Parent or Borrower any Indemnified
Liabilities resulting from a claim by a third party on any theory of liability
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages).

 

The agreements in this Section shall survive payment of all other Obligations
and termination of this Agreement.

 

12.06      ENVIRONMENTAL INDEMNIFICATION.  In addition to the indemnifications
hereunder and under any other Loan Documents, Parent and Borrower, jointly and
severally, hereby indemnify, protect and hold each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, proceedings, costs, expenses
(including, without limitation, all attorneys’ fees and legal expenses whether
or not suit is brought) and disbursements of any kind or nature whatsoever which
may at any time be imposed on, incurred by, or asserted against such Indemnified
Person, with respect to or as a direct or indirect result of the violation by
any Loan Party of any Environmental Law; or with respect to or as a direct or
indirect result of any Loan Party’s use, generation, manufacture, production,
storage, release, threatened release, discharge, disposal or presence in
connection with the Mortgaged Properties of a hazardous substance including,
without limitation, (a) all damages of any such use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence, or (b) the costs of any reasonably required or necessary environmental
investigation, monitoring, repair, cleanup or detoxification and the preparation
and implementation of any closure, remedial or other plans (all the foregoing,
collectively, the “Indemnified Environmental Liabilities”).  PARENT AND BORROWER
AGREE, JOINTLY AND SEVERALLY, TO INDEMNIFY AND HOLD EACH INDEMNIFIED PERSON
HARMLESS AS PROVIDED IN THIS SECTION 12.06, WHETHER OR NOT THE INDEMNIFIED
ENVIRONMENTAL LIABILITIES ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED
PERSON’S NEGLIGENCE IN WHOLE OR IN PART, INCLUDING, WITHOUT LIMITATION, THOSE
INDEMNIFIED ENVIRONMENTAL LIABILITIES WHICH RESULT FROM THE SOLE, JOINT,
CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE

 

122

--------------------------------------------------------------------------------


 

INDEMNIFIED PERSON, OR ANY ONE OR MORE OF THEM.  The provisions of and
undertakings and indemnification set forth in this Section 12.06 shall survive
(x) the satisfaction and payment of the Obligations and termination of this
Agreement, and (y) the release of any Liens securing the Obligations or the
extinguishment of such Liens by foreclosure or action in lieu thereof; provided,
that no Loan Party shall have any obligation hereunder to any Indemnified Person
with respect to Indemnified Environmental Liabilities to the extent that (i) a
court having competent jurisdiction shall have determined by a final judgment
(not subject to further appeal) that any loss for which indemnification is
sought resulted from (A) the bad faith, gross negligence or willful misconduct
of such Indemnified Person (or that of its Affiliates, partners, directors,
officers, employees, agents, counsel, attorneys-in-fact or advisors, in each
case that are controlled by such Indemnified Person or acting under the
instructions of such Indemnified Person), or (B)  a material breach of the Loan
Documents by any such Indemnified Person (or that of its Affiliates, partners,
directors, officers, employees, agents, counsel, attorneys-in-fact or advisors,
in each case that are controlled by such Indemnified Person or acting under the
instructions of such Indemnified Person), or (iii) any loss for which
indemnification is sought resulted from a dispute among or between Indemnified
Persons (other than any claims against Administrative Agent in its capacity as
such) (and not, directly or indirectly, from acts or omissions of any Loan Party
or any of their respective Subsidiaries), and, to the extent Parent or Borrower
has paid any expenses or made any indemnification payments with respect to items
covered by clauses (i) or (ii) above, Parent or Borrower, as applicable, shall
be entitled to reimbursement of such amounts from the applicable party whose
expenses were paid or who obtained indemnification; provided, further, no
indemnity shall be afforded under this Section 12.06 in respect of any property
for any occurrence arising from the acts or omissions of Administrative Agent,
any Lender or any of their respective Affiliates during the period after which
such Person, its successors or assigns, or their agents or representatives,
shall have obtained possession of such property (whether by foreclosure or deed
in lieu of foreclosure, as mortgagee-in-possession or otherwise).

 

12.07      Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Loan Party may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Administrative Agent, Issuing Lender and each Lender.

 

12.08      Assignments, Participations, etc.  No Lender may transfer, pledge,
assign, sell any participation in, or otherwise encumber its portion of the Loan
Obligations except as permitted by clauses (a) or (b) below.

 

(a)           Any Lender may (subject to the provisions of this section, in
accordance with applicable law, in the ordinary course of its business, and at
any time) sell to one or more Persons (other than (A) Parent, Borrower or any
Permitted Holder, or any of their respective Affiliates or Subsidiaries, (B) any
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) or (C) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (C)) (each a “Participant”) participating interests in its portion of the
Loan Obligations, in which case the selling Lender shall remain a Lender under
the Loan Documents, the Participant shall not become a Lender under the Loan
Documents, and the selling Lender’s obligations under the

 

123

--------------------------------------------------------------------------------


 

Loan Documents shall remain unchanged.  Any Lender selling a participation
hereunder shall remain solely responsible for the performance of its obligations
and shall remain the holder of its share of the outstanding Loan for all
purposes under the Loan Documents.  The Loan Parties and Administrative Agent
shall continue to deal solely and directly with a Lender that has sold a
participation hereunder in connection with that Lender’s rights and obligations
under the Loan Documents, and each such Lender must retain the sole right and
responsibility to enforce due obligations of the Loan Parties.  Subject to the
following, each Lender may obtain (on behalf of its Participants) the benefits
of Article XII with respect to all participations in its part of the Loan
Obligations outstanding from time to time so long as no Loan Party is obligated
to pay any amount in excess of the amount that would be due to that Lender under
Article XII calculated as though no participations have been made.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the proviso to
Section 12.01 that affects such Participant.  Each Lender that sells a
participation shall, acting solely for this purpose as a nonfiduciary agent of
Borrower, maintain a register in the United States on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  Borrower and Administrative Agent shall have inspection rights
with respect to such Participant Register (upon reasonable prior notice to the
applicable Lender) solely for purposes of demonstrating that such Loans or other
obligations under the Loan Documents are in “registered form” for purposes of
the Code.

 

(b)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.  Each Lender may upon the written consent of Administrative Agent (which
consent shall not be unreasonably withheld or delayed), each Issuing Lender and
Swing Line Lender and, if no Event of Default exists, with the consent of
Borrower (which consent shall not be unreasonably withheld or delayed) assign to
one or more assignees (each an “Assignee”) all or any part of its rights and
obligations under the Loan Documents so long as (i) the assignor Lender and
Assignee execute and deliver to Administrative Agent an assignment and
assumption agreement in substantially the form of Exhibit E (an “Assignment and
Acceptance Agreement”) and pay to Administrative Agent a processing fee in the
amount set forth on Appendix I, (ii) the Assignee acquires an identical
percentage interest in the Commitment of the assignor Lender and an identical
percentage of the interests in the outstanding Loan held by such assignor
Lender, (iii) except in the case of an assignment to another Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, any
partial assignment shall be in an amount equal to $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, (iv) the conditions (including,
without limitation, (x) minimum amounts of the Commitment that may be assigned

 

124

--------------------------------------------------------------------------------


 

or that must be retained, (y) receipt by Administrative Agent of a processing
and recordation fee of $3,500 and (z) receipt by Administrative Agent of an
Administrative Questionnaire unless the Assignee is already a Lender) for that
assignment set forth in the applicable Assignment and Acceptance Agreement are
satisfied, and (v) no such assignment shall be made to (A) Parent, Borrower or
any Permitted Holder, or any of their respective Affiliates or Subsidiaries,
(B) any natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person) or (C) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (C); provided, that the consent of Administrative Agent and of
Borrower shall not be required in the case of any assignment to a Lender, an
Affiliate of a Lender or an Approved Fund.  The “Effective Date” in each
Assignment and Acceptance Agreement must (unless a shorter period is agreeable
to Borrower and Administrative Agent) be at least five (5) Business Days after
it is executed and delivered by the assignor Lender and Assignee to
Administrative Agent and Borrower for acceptance.  Once an Assignment and
Acceptance Agreement is accepted by Administrative Agent and Borrower, then,
from and after the Effective Date stated therein (i) the Assignee automatically
shall become a party to this Agreement and, to the extent provided in that
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
under the Loan Documents, (ii) the assignor Lender, to the extent provided in
that Assignment and Acceptance Agreement, shall be released from its obligations
to fund Borrowings under this Agreement and its reimbursement obligations under
this Agreement and, in the case of an Assignment and Acceptance Agreement
covering all of the remaining portion of the assignor Lender’s rights and
obligations under the Loan Documents, that Lender ceases to be a party to the
Loan Documents, (iii) Borrower shall execute and deliver to the assignor Lender
and Assignee the appropriate Notes in accordance with this Agreement following
the transfer, (iv) upon delivery of the Notes under clause (iii) preceding, the
assignor Lender shall return to Borrower all Notes previously delivered to that
Lender under this Agreement, and (v) Schedule 2.01 shall automatically be deemed
to be amended to reflect the name, address, telecopy number, and Commitment of
Assignee and the remaining Commitment (if any) of the assignor Lender, and
Administrative Agent shall prepare and circulate to the Loan Parties and the
Lenders an amended Schedule 2.01 reflecting those changes.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent, each Issuing Lender, Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full ratable portion (in accordance with its Pro Rata Share)
of all Loans and participations in Letters of Credit and Swing Line Loans. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph,

 

125

--------------------------------------------------------------------------------


 

then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(c)           Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance Agreement delivered to it and a register for the recordation of the
names and addresses, the Commitments, and the principal amount (and stated
interest) of the Loans of each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and Borrower, Administrative Agent, the Issuing Lender and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Borrower, the Issuing Lender and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

12.09      Interest.  It is the intention of the parties hereto to comply with
applicable usury laws; accordingly, notwithstanding any provision to the
contrary in this Agreement, the Notes or in any of the other Loan Documents
securing the payment hereof or otherwise relating hereto, in no event shall this
Agreement, the Notes or such other Loan Documents require the payment or permit
the payment, taking, reserving, receiving, collection, or charging of any sums
constituting interest under applicable laws, if any, which exceed the maximum
amount permitted by such laws.  If any such excess interest is called for,
contracted for, charged, taken, reserved, or received in connection with the
Loans evidenced by the Notes or in any of the Loan Documents securing the
payment thereof or otherwise relating thereto, or in any communication by
Administrative Agent or any Lender or any other person to Borrower or any other
person, or in the event all or part of the principal or interest thereof shall
be prepaid or accelerated, so that under any of such circumstances or under any
other circumstance whatsoever the amount of interest contracted for, charged,
taken, reserved, or received on the amount of principal actually outstanding
from time to time under the Notes shall exceed the maximum amount of interest
permitted by applicable usury laws, then in any such event it is agreed as
follows: (i) the provisions of this paragraph shall govern and control,
(ii) neither Borrower nor any other person or entity now or hereafter liable for
the payment and performance of the Obligations shall be obligated to pay the
amount of such interest to the extent such interest is in excess of the maximum
amount of interest permitted by applicable usury laws, (iii) any such excess
which is or has been received notwithstanding this paragraph shall be credited
against the then unpaid principal balance of the Notes or, if the Notes have
been or would be paid in full, refunded to Borrower, and (iv) the provisions of
this Agreement, the Notes and the other Loan Documents securing the payment
hereof and otherwise relating hereto, and any communication to Borrower, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of executing any other document, to the maximum lawful rate allowed
under applicable laws as now or hereafter construed by courts having
jurisdiction hereof or thereof.  Without limiting the foregoing, all
calculations of the rate of the interest contracted for, charged, taken,
reserved, or received in connection with the Notes or this Agreement which are
made for the purpose of determining whether such rate exceeds the maximum lawful
rate shall be made to the extent permitted by applicable laws by amortizing,
prorating, allocating and spreading during the period of the full term of the
Loans, including all prior and subsequent renewals and extensions, all interest
at any time contracted for, charged, taken, reserved, or received.  The terms of
this

 

126

--------------------------------------------------------------------------------


 

paragraph shall be deemed to be incorporated in every document and communication
relating to the Notes, the Loans or any other Loan Document.

 

12.10      Counterparts and Facsimile or Electronic Signatures.

 

(a)           This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.  The Loan Documents may be transmitted and/or signed by
facsimile or in electronic (i.e., “pdf” or “tif”) format.  The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties and Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or electronic format document or signature.

 

(b)           The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

12.11      Severability.  The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

12.12      No Third Parties Benefited.  This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Loan Parties, the Lenders, the Issuing Lender, Administrative Agent and the
Agent-Related Persons and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.

 

12.13      Governing Law.  This Agreement, the Notes, the Security Documents,
the Guaranties, if any, and the other Loan Documents shall be governed by,
construed and interpreted in accordance with, the laws of the State of New York,
except (i) to the extent that federal laws of the United States of America apply
or (ii) to the extent otherwise indicated in the Loan Documents.

 

12.14      SUBMISSION TO JURISDICTION.  With respect to any and all disputes
arising hereunder, or under the Notes, the Security Documents, the other Loan
Documents, or any of the other instruments and documents executed in connection
herewith or therewith not settled, each party hereby irrevocably and
unconditionally:

 

127

--------------------------------------------------------------------------------


 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, any Note and any document to which it is
a party, or for recognition and enforcement of any judgment in respect of any
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York (Borough of Manhattan), the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts, and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form and mail), postage prepaid, to it at its address
specified in Appendix I;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction;

 

(e)           agrees that service upon it or its authorized agent shall, to the
fullest extent permitted by law, constitutes valid and effective personal
service upon it, as the case may be, and that the failure of any such authorized
agent to give any notice of such service to it shall not impair or affect in any
way the validity of such service or any judgment rendered in any action or
proceeding based thereon; and

 

(f)            waives, to the fullest extent permitted by applicable law, any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of this
agreement or any document related hereto.

 

12.15      Confidentiality.  Administrative Agent and each of the Lenders agree
to keep confidential (and to cause their respective affiliates, officers,
directors, employees, agents and representatives to keep confidential) all
Information, as defined below.  Notwithstanding the foregoing, Administrative
Agent and the Lenders will be permitted to disclose Information (i) to the
extent required by applicable laws, rules, orders and regulations or by any
subpoena or similar legal process, (ii) to their respective Subsidiaries,
Affiliates or counsel (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (iii) to bank
examiners, auditors, accountants or any regulatory authority, including any
self-regulatory agencies or bodies, (vi) to the extent such Information becomes
publicly available other than as a result of a breach of this Agreement or any
agreement entered into pursuant to clause (v) below, (v) to any Assignee or
Participant (or prospective Assignee or Participant) or any actual or
prospective party (or its Related Parties) to any swap or derivative or other
transaction under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, in each case so long as such
Assignee or Participant (or prospective Assignee or Participant) or such actual
or prospective counterparty first specifically agrees in a writing furnished to
and for the benefit of Parent and Borrower to be bound by the terms of this
Section 12.15 or by an agreement containing substantially similar provisions;
(vi) to

 

128

--------------------------------------------------------------------------------


 

the extent that Parent or Borrower shall have consented in writing to such
disclosure; (vii) in any suit, action or proceeding relating to this Agreement
or any other Loan Document, or in connection with protecting or exercising any
of its claims, rights, remedies or interests under or in connection with any
Loan or Loan Documents or any Collateral, or doing any of the foregoing for or
on behalf of its Affiliates, officers, employees, agents or representatives;
(viii) to any rating agency; or (ix) to the CUSIP Service Bureau or any similar
organization.

 

For purposes of this Section 12.15, “Information” means all information received
from the Parent, the Borrower or any Subsidiary relating to the Parent, the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Parent,
the Borrower or any Subsidiary; provided that, in the case of information
received from the Parent, the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

12.16      USA PATRIOT Act Notice.  Each Lender that is subject to the Act and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act.

 

12.17      NO ORAL AGREEMENTS.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

12.18      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

129

--------------------------------------------------------------------------------


 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

12.19      No Fiduciary Relationship.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each of
Parent and Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by Administrative Agent, the
Arranger, the Lenders and the Issuing Lenders are arm’s-length commercial
transactions between Parent, Borrower and their Affiliates, on the one hand, and
Administrative Agent, the Arranger, the Lenders and the Issuing Lenders, on the
other hand, (B) each of Parent and Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of Parent and Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) Administrative Agent, the
Arranger, each Lender and each Issuing Lender each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Parent, Borrower or any of their respective Affiliates, or any
other Person and (B) neither Administrative Agent nor the Arranger, Lender or
Issuing Lender has any obligation to Parent, Borrower or any their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, the Arranger, the Lenders and the Issuing Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of Parent and Borrower and their
respective Affiliates, and neither Administrative Agent nor the Arranger, Lender
or Issuing Lender has any obligation to disclose any of such interests to
Parent, Borrower or their respective Affiliates.  To the fullest extent
permitted by law, each of Parent and Borrower hereby waives and releases any
claims that it may have against Administrative Agent, the Arranger, any Lender
or any Issuing Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

12.20      Collateral Matters.

 

(a)           The benefit of the Security Documents and the provisions of this
Agreement and the other Loan Documents relating to the Collateral shall also
extend to, secure and be available on a pro rata basis (as set forth in
Section 10.06) to (i) each Lender Derivative Party with respect to any
Obligations of Parent, Borrower or any Subsidiary arising under

 

130

--------------------------------------------------------------------------------


 

Derivative Transactions with a Lender Derivative Party and (ii) each Cash
Management Bank with respect to any Cash Management Obligations of Parent,
Borrower or any Subsidiary arising under Cash Management Agreements with a Cash
Management Bank, in each case, until the Security Termination Date (and
notwithstanding that the outstanding Loan Obligations have been repaid in full
and the Commitments have terminated); provided that with respect to any
Derivative Transaction with a Lender Derivative Party that is secured at such
time as the counterparty thereto is not a Lender or an Affiliate of a Lender or
the outstanding Loan Obligations have been repaid in full and the Commitments
have terminated, the provisions of Article XI shall also continue to apply to
such counterparty in consideration of its benefits hereunder and each such
counterparty shall, if requested by Administrative Agent, promptly execute and
deliver to Administrative Agent all such other documents, agreements and
instruments reasonably requested by Administrative Agent to evidence the
continued applicability of the provisions of Article XI.  Notwithstanding the
foregoing, no Lender Derivative Party and no Cash Management Bank shall have any
voting or consent rights under this Agreement or any Security Document as a
result of the existence of Obligations owed to it under any Derivative
Transactions, Derivative Contracts or Cash Management Agreements that are
secured by any Security Document.

 

(b)           Anything contained in any of the Loan Documents to the contrary
notwithstanding, Borrower, Administrative Agent and each Lender, for itself and
on behalf of its Affiliates party to any Derivative Contract or any Cash
Management Agreement, hereby agree that (i) no Lender (and no Affiliate of any
Lender) party to any Derivative Contract or Cash Management Agreement shall have
any right individually to realize upon any of the Collateral or to enforce the
Security Documents or any Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents and any
Guaranty may be exercised solely by Administrative Agent, and (ii) in the event
of a foreclosure by Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, Administrative Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Majority Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Administrative Agent at such sale or other disposition.  By accepting the
benefit of the Liens granted pursuant to the Security Documents, each lender not
party hereto (on behalf of itself and its Affiliates) hereby agrees to the terms
of this Section 12.20.

 

12.21      Effect and Mechanics of Agreement.  Concurrently with the occurrence
of the Closing Date, each of the transactions, conversions, exchanges,
continuations, commitments and elections described in Recital E above shall have
been implemented, and the Pre-Petition RBL shall be replaced and superseded by
this Agreement and shall no longer be in force and effect; provided that (a) the
parties hereto acknowledge and agree that the Liens created by the mortgages and
deeds of trust securing the Pre-Petition RBL and the Security Documents (as
defined in the Pre-Petition RBL) shall be carried forward to secure the
applicable Obligations and evidenced by the Security Documents and have not been
released or impaired in any way, (b) the Administrative Agent, in its capacity
as administrative agent under the Pre-Petition RBL

 

131

--------------------------------------------------------------------------------


 

and as holder, mortgagee or beneficiary of the collateral under or pursuant to
the Loan Documents (as defined in the Pre-Petition RBL) hereby assigns,
transfers and conveys to the Administrative Agent, without recourse or warranty,
all Liens granted to it in connection with the Pre-Petition RBL, (c) the
Existing Letters of Credit shall be deemed issued under this Agreement and
(d) any and all provisions of the Pre-Petition RBL (including, without
limitation, all indemnities, participations, disclaimers and waivers) that by
their express terms survive the termination or expiration of the Pre-Petition
RBL shall continue to survive unaffected by this Agreement or the effectiveness
hereof (and, for the avoidance of doubt, each Revolving Lender) has and does
hereby ratify, confirm and adopt such provisions, indemnities, participations,
disclaimers and waivers.

 

12.22      Release.  The Parent and Borrower, for and on behalf of themselves
and their affiliates, restate and reaffirm on the Closing Date the releases
granted to the Lenders and the Administrative Agent in the Plan of
Reorganization and Confirmation Order, copies of such releases as approved by
the Bankruptcy Court, are attached thereto as Exhibit J.

 

12.23      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[The Remainder of this Page Intentionally Left Blank.
Signature Pages to Follow.]

 

132

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

MIDSTATES PETROLEUM COMPANY LLC,

 

a Delaware limited liability company, as Borrower

 

 

 

 

 

 

By:

/s/Nelson M. Haight

 

 

Name:

Nelson M. Haight

 

 

Title:

Executive Vice President and Chief Financial

 

 

 

Officer

 

 

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.,

 

a Delaware corporation, as Parent

 

 

 

 

 

 

 

By:

/s/Nelson M. Haight

 

 

Name:

Nelson M. Haight

 

 

Title:

Executive Vice President and Chief Financial

 

 

 

Officer

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Administrative Agent,

 

as Swing Line Lender and as an Issuing Lender

 

 

 

 

 

By:

/s/Janet R. Naifeh

 

 

Name:

Janet R. Naifeh

 

 

Title:

Senior Vice President

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

REVOLVING LENDERS:

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/Janet R. Naifeh

 

 

Name:

Janet R. Naifeh

 

 

Title:

Senior Vice President

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/C. Mark Hedrick

 

 

Name:

C. Mark Hedrick

 

 

Title:

Managing Director

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/Mark Brewster

 

 

Name:

Mark Brewster

 

 

Title:

Vice President

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/Josh Rosenthal

 

 

Name:

Josh Rosenthal

 

 

Title:

Authorized Signatory

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/Stephen J. Jones

 

 

Name:

Stephen J. Jones

 

 

Title:

Senior Vice President

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BLT V LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/Robert Healey

 

 

Name:

Robert Healey

 

 

Title:

Authorized Signatory

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

 

 

 

 

By:

/s/Kevin Newman

 

 

Name:

Kevin Newman

 

 

Title:

Vice President

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/Brice Le Foyer

 

 

Name:

Brice Le Foyer

 

 

Title:

Director

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/Leslie P. Vowell

 

 

Name:

Leslie P. Vowell

 

 

Title:

Attorney-in-Fact

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

By:

/s/David M. Bornstein

 

 

Name:

David M. Bornstein

 

 

Title:

Director

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE LOAN FUNDING LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/Michael Wotanowski

 

 

Name:

Michael Wotanowski

 

 

Title:

Authorized Signatory

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By:

/s/Terry Donovan

 

 

Name:

Terry Donovan

 

 

Title:

Managing Director

 

Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

This Appendix I is attached to and made a part of the Credit Agreement.  All
capitalized terms not otherwise defined in this Appendix I are defined in the
Credit Agreement.

 

SunTrust as Administrative Agent, Swing

Line Lender, Issuing Lender and Lender:

 

303 Peachtree Street

25th Floor

Mail Code 7662

Atlanta, Georgia 30308

 

Attn: Doug Weltz, Agency Services

Phone: (404) 813-5156

Fax: (404) 495-2170

Agency.services@suntrust.com

 

Borrower and Parent:

 

MIDSTATES PETROLEUM COMPANY LLC

 

Midstates Petroleum Company, Inc.

321 South Boston, Suite 1000

Tulsa, OK 74103

 

Attn: Nelson M. Haight

Phone: (918)-947-4631

Email: Nelson.Haight@midstatespetroleum.com

 

Appendix I - Page 1 of 3

--------------------------------------------------------------------------------


 

1.                                      LOAN TERMS

 

A.                                    Default Rate: In the case of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in
Section 2.05(b)(i) or, in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in Section 2.05(b)(i).

 

2.                                      REPORTING REQUIREMENTS/BORROWING BASE
DATES (Sections 2.04, 7.01 and 7.02):

 

A.                                    Annual Financial Report due date: Within
90 days following the end of each fiscal year of Parent commencing with the
fiscal year ending December 31, 2016.

 

B.                                    Quarterly Financial Report due dates:
Within 45 days following the end of each of the first three fiscal quarters of
Parent in each fiscal year, commencing with the quarter ending September 30,
2016.

 

C.                                    Monthly Financial Report due dates: By
December 15, 2016, with respect to the calendar month ending October 31, 2016,
and within 30 days after the end of each of the first 11 months of each fiscal
year, other than October 31, 2016 and other than the last month of any fiscal
quarter, commencing with the month ending November 30, 2016.

 

D.                                    Third Party Reserve Reports delivered in
connection with Scheduled Borrowing Base Determination due dates: March 1 of
each year, commencing on March 1, 2017, prepared as of December 31 of each year.

 

E.                                     In-House Reserve Reports delivered in
connection with Scheduled Borrowing Base Determination due dates: September 1 of
each year, commencing on September 1, 2016, prepared as of June 30 of each year.

 

F.                                      Scheduled Borrowing Base Determination
Dates: each October 1 and April 1 of each year.

 

3.                                      ADDITIONAL CLOSING CONDITIONS
(Section 5.01(k)):

 

A.                                    No Material Adverse Change. No event,
development or circumstance has occurred or shall then exist that has resulted
in, or could reasonably be expected to have, a Material Adverse Effect.

 

B.                                    No Litigation. No litigation, arbitration
or similar proceeding shall be pending seeking to enjoin or prevent the
transactions contemplated by this Agreement.

 

C.                                    No Legal Prohibition.  The transactions
contemplated by this Agreement and the other Loan Documents shall be permitted
by applicable law and regulation and such laws and regulations shall not subject
Administrative Agent, any Lender, or any Loan Party to any Material Adverse
Effect.

 

Appendix I - Page 2 of 3

--------------------------------------------------------------------------------


 

D.                                    Budget; Financial Projections.  Parent
shall have delivered to Administrative Agent a budget and financial projections
for the period of five years following the Closing Date in form and substance
reasonably satisfactory to Administrative Agent.

 

E.                                     Approvals.  Administrative Agent shall
have received a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required as of the
Closing Date in connection with the execution, delivery and performance by such
Loan Party and the validity against such Loan Party of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required.

 

F.                                      Know-Your-Client.  Each Lender shall
have received all information it has requested from the Loan Parties and that is
required to be delivered to such Lender pursuant to Section 12.16.

 

G.                                    [Reserved].

 

H.                                   Minimum Remaining Cash and Cash Equivalents
on Hand.  Parent and Borrower shall have not less than $110,000,000.00 on hand
after giving effect to the repayment on the Closing Date of outstanding
principal on loans under the Pre-Petition RBL.

 

I.                                        Release of Liens.  The Administrative
Agent shall have received evidence reasonably satisfactory to it that all Liens
except those permitted by Section 8.01 have been (or on the Closing Date will
be) terminated, and UCC termination statements related thereto have been
delivered to the Administrative Agent.

 

Appendix I - Page 3 of 3

--------------------------------------------------------------------------------


 

APPENDIX II

 

I.                                        Definitions

 

All capitalized terms not otherwise defined in this Appendix II are defined in
the Senior Secured Credit Agreement.  The following terms have the following
meanings:

 

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (i) subject to the proviso in Section 8.04(e), all expenditures
(paid in cash) by the Loan Party during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Loan Party and (ii) prior to the Initial Borrowing Base Termination Date, all
expenditures (paid in cash) in connection with the acquisition of Equity
Interests of any Person pursuant to Section 8.04(c)(ii) (in each case, except to
the extent constituting a Permitted Acquisition); provided, however, that
Capital Expenditures for the Loan Party shall not include:

 

(a)                                 expenditures (other than expenditures for
Acquisitions prior to the Initial Borrowing Base Termination Date) to the extent
they are made with proceeds of the issuance (other than to a Subsidiary) of
common stock of, or a cash capital contribution to, the Parent after the Closing
Date (but excluding any Specified Equity Contribution and any proceeds or
capital contribution to the extent applied to make any advance, loan,
acquisition or other investment under Section 8.04 or any repurchase, redemption
or defeasance pursuant to Section 8.11.(a));

 

(b)                                 expenditures to the extent they are made
with proceeds of insurance settlements, condemnation awards and other
settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Loan Party within
twelve (12) months of receipt of such proceeds (or, if not made within such
period of twelve (12) months, are committed to be made during such period);

 

(c)                                  expenditures that are accounted for as
capital expenditures of such person and that actually are paid for by a third
party (excluding Parent, the Borrower or any Subsidiary thereof) and for which
neither Parent, the Borrower nor any Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other person (whether before, during or after such
period);

 

(d)                                 the book value of any asset owned by such
person prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided,
that (i) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period that such
expenditure actually is made and (ii) such book value shall have been included
in Capital Expenditures when such asset was originally acquired; or

 

(e)                                  the purchase price of equipment purchased
during such period to the extent the consideration therefor consists of any
combination of (i) used or surplus equipment traded in at

 

Appendix II - Page 1 of 4

--------------------------------------------------------------------------------


 

the time of such purchase and (ii) the proceeds of a concurrent sale of used or
surplus equipment, in each case, in the ordinary course of business.

 

“EBITDA” means with respect to Parent, on a consolidated basis for any fiscal
period, without duplication, (i) Net Income plus (ii) depreciation, depletion,
amortization and other noncash items reducing Net Income plus (iii) Interest
Expense plus (iv) income tax expense less (v) all extraordinary or non-recurring
items and any non-cash items increasing Net Income plus (vi) all extraordinary
or non-recurring items and any non-cash items decreasing Net Income plus
(vii) any Specified Equity Contribution made after the Initial Borrowing Base
Termination Date (if any); provided that, with respect to the determination of
Parent’s compliance with the Leverage Ratio set forth in Part II.B of this
Appendix II for any period, EBITDA shall be adjusted to give effect, on a pro
forma basis and consistent with GAAP, to any material acquisitions or
dispositions of Oil and Gas Properties or any interest therein or any Person
owning Oil and Gas Properties made during such period as if such acquisition or
disposition, as the case may be, was made at the beginning of such period.  Any
adjustments to Net Income in the calculation of EBITDA described in clause
(v) or (vi) shall be separately identified and described in substance and detail
reasonably satisfactory to the Administrative Agent.

 

“Interest Expense” means, with respect to Parent, for any fiscal period, the
aggregate amount of all interest expense, amortization or write-off of debt,
discount and debt issuance costs and commissions, discounts and other fees,
expenses and charges associated with Indebtedness paid by Parent and its
Subsidiaries on a consolidated basis in such fiscal period which are classified
as interest expense on the financial statements of Parent, including any
capitalized interest and net costs under Derivative Contracts in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP.

 

“Net Income” means, for any period, the consolidated net income (or net loss) of
Parent for such period determined in accordance with GAAP.

 

“Specified Equity Contribution” means, with respect to a fiscal quarter ending
at any time after the Initial Borrowing Base Termination Date, a cash equity
contribution (such amount, the “Cure Amount”) made to Parent by any Permitted
Holder during the ten (10) Business Day period commencing on and including the
Business Day on which financial statements are required to be delivered for a
fiscal quarter (or if earlier, the date actually delivered), but excluding all
proceeds from the issuance of Disqualified Equity Interests, that is made for
the purpose of curing an Event of Default under Section 9.01.  In the event the
Parent fails to comply with a financial covenant, then from the last day of the
period in respect of which such compliance was tested and at all times
thereafter such contribution will, at the request of Parent, be included in the
calculation of EBITDA, solely for the purposes of determining compliance with
Parent’s financial covenants at the end of such fiscal quarter; provided,
however, (i) in each rolling four-fiscal quarter period, there shall be a period
of at least two fiscal quarters in which no such contribution is made; (ii) the
amount of such contribution shall be not exceed the amount required to cause
Parent to be in compliance with its financial covenants; (iii) there shall be no
more than three such contributions during the term of this Agreement; (iv) all
such contributions shall be disregarded for purposes of determining the ability
of Parent, Borrower or any Subsidiary to take any action permitted by
Article VIII of this Agreement or for any other financial ratio determined under
the Loan Documents other than for determining compliance

 

Appendix II - Page 2 of 4

--------------------------------------------------------------------------------


 

with the financial covenants; and (v) no Lender or Issuing Bank shall be
required to make any extension of credit hereunder during the ten (10) Business
Day period referred to above, unless the Parent has received the Cure Amount. 
If, after giving effect to the foregoing recalculations, the Parent shall then
be in compliance with the requirements of all such financial covenants, the
Parent shall be deemed to have satisfied the requirements of such financial
covenants as of the relevant earlier required date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of any such covenant that had
occurred shall be deemed cured for purposes of this Agreement and the other Loan
Documents.

 

“Total Net Indebtedness” means, as of any date of determination, all
Indebtedness in each case actually owing by Parent, Borrower and the
Subsidiaries on such date and to the extent appearing on the balance sheet of
Parent determined on a consolidated basis in accordance with GAAP minus all
unrestricted cash and Cash Equivalents included in the cash and Cash Equivalents
accounts listed on the consolidated balance sheet of Parent and the Subsidiaries
at such date in an aggregate amount as of such date not to exceed $15,000,000,
without giving effect, as of the end of any period of four (4) fiscal quarters
ending with a fiscal quarter in respect of which a Cure Amount shall have been
paid, to any repayment with the proceeds of such Cure Amount.

 

II.                                   Financial Covenants

 

A.                                    Interest Coverage. As of the last day of
any fiscal quarter, commencing December 31, 2016, the ratio of EBITDA to
Interest Expense for the trailing four fiscal quarters shall not be less than
3.00:1.00; provided that EBITDA and Interest Expense (i) for the fiscal quarter
ended December 31, 2016, shall be equal to EBITDA and Interest Expense,
respectively, for the fiscal quarter ending on such date multiplied by 4,
(ii) for the fiscal quarter ended March 31, 2017, shall be equal to EBITDA and
Interest Expense, respectively, for the two (2) fiscal quarters ending on such
date multiplied by 2 and (iii) for the fiscal quarter ended June 30, 2017, shall
be equal to EBITDA and Interest Expense, respectively, for the three (3) fiscal
quarters ending on such date multiplied by 4/3.

 

B.                                    Leverage Ratio.  As of the last day of any
fiscal quarter, commencing December 31, 2016, the ratio of Total Net
Indebtedness to EBITDA for the trailing four fiscal quarters shall not exceed
(i) with respect to any fiscal quarter ending on or prior to the Initial
Borrowing Base Termination Date, 2.25:1.00, and (ii) with respect to any fiscal
quarter ending after to the Initial Borrowing Base Termination Date, 3.00:1.00;
provided that (i) EBITDA for the fiscal quarter ended December 31, 2016, shall
be equal to EBITDA for the fiscal quarter ending on such date multiplied by 4,
(ii) EBITDA for the fiscal quarter ended March 31, 2017, shall be equal to
EBITDA for the two fiscal quarters ending on such date multiplied by 2, and
(iii) EBITDA for the fiscal quarter ended June 30, 2017, shall be equal to
EBITDA for the three fiscal quarters ending on such date multiplied by 4/3.

 

C.                                    Capital Expenditures.  Beginning with the
quarter ended December 31, 2016, Capital Expenditures incurred shall be capped
at (a) for the 6 months ending December 31, 2016, $50,000,000, (b) for the
fiscal year ending December 31, 2017, $81,000,000, (c) for the fiscal year
ending December 31, 2018, $85,000,000 and (d) for the fiscal year ending

 

Appendix II - Page 3 of 4

--------------------------------------------------------------------------------


 

December 31, 2019, $78,000,000; provided, however, that (x) Capital Expenditures
in an aggregate amount up $10,000,000 and used solely for purposes of mitigating
the consequences of a Regulatory Curtailment issued by the Oklahoma Corporation
Commission and (y) Capital Expenditures in an aggregate amount not exceeding
fifteen percent (15%) of the amount of Permitted Acquisition Consideration for
each Permitted Acquisition, may be excluded for purposes of calculating Capital
Expenditures for purposes of the covenant.

 

If the maximum amount of Capital Expenditures permitted (a) for the 6 months
ending December 31, 2016 (as specified above) exceeds the amount of Capital
Expenditures actually made in such six month period (any such excess amount for
such six month period up to $10,000,000, the “Initial Excess Amount”) or (b) for
any Fiscal Year (as specified above) exceeds the amount of Capital Expenditures
actually made in such Fiscal Year (any such excess amount for such Fiscal Year
up to $10,000,000, the “Excess Annual Amount” and, together with the Initial
Excess Amount, the “Excess Amount”), then such Excess Amount may be carried
forward to the next succeeding Fiscal Year (the “Succeeding Fiscal Year”);
provided, that the Excess Amount applicable to a particular Succeeding Fiscal
Year may not be carried forward to another Fiscal Year.  Capital Expenditures
made by the Loan Parties in any Fiscal Year shall be deemed to reduce (x) first,
the Excess Amount carried over from the immediately preceding Fiscal Year, and
(y) then, the maximum amount provided for above for such Fiscal Year.

 

D.                                    Liquidity.  From and after the Initial
Borrowing Base Termination Date, the Parent, the Borrower and their Subsidiaries
shall at all times maintain Liquidity equal to at least 20% of the then
effective Borrowing Base.  “Liquidity” means the aggregate amount of
unrestricted cash and Cash Equivalents included in the cash and Cash Equivalents
accounts listed on the consolidated balance sheet of Parent and the Subsidiaries
at such date plus, if positive, the aggregate Available Commitments then
available to be drawn in accordance with this Agreement, or if a Borrowing Base
Deficiency shall then exist, minus the amount of any such Borrowing Base
Deficiency; provided that any amount in the Collateral Account (if any) during
the five (5) Business Day period following the earliest to occur of (i) the
April 2018 Notice Date, (ii) the Curtailment Determination Notice Date and
(iii) the Early Determination Notice Date, shall constitute unrestricted cash or
Cash Equivalents (as applicable) notwithstanding the Borrower’s inability to
access such amount during such period.

 

Appendix II - Page 4 of 4

--------------------------------------------------------------------------------


 

APPENDIX III

 

Affiliates of, or any funds or partnerships managed by, any of the following:

 

1.                                      Fir Tree Partners

 

2.                                      Avenue Capital Management II, L.P.

 

3.                                      Pine River Capital Management L.P.

 

4.                                      Waddell & Reed

 

5.                                      Sound Point Capital Management, LP

 

6.                                      Artisan Partners Limited Partnership

 

7.                                      Marble Ridge Capital LP

 

8.                                      Apollo Capital Management, L.P.

 

9.                                      Aristeia Capital, L.L.C.

 

10.                               Centerbridge Partners, L.P.

 

11.                               Cerberus Capital Management, L.P.

 

Appendix III - Page 1 of 1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SECURITY DOCUMENTS

 

1.                                      Personal Property.  Pledge and Security
Agreement covering (i) all of the equity interests owned by the Loan Parties in
each of their respective Subsidiaries, if any, and (ii) the personal property
described therein, including all accounts receivable, inventory, contract rights
and general intangibles of the Loan Parties (the “Pledge and Security
Agreement”).

 

2.                                      Real Property.  Deed of Trust, Mortgage,
Assignment of Production, Security Agreement, Fixture Filing and Financing
Statement, from Borrower to Administrative Agent for the benefit of the Lenders
and the other secured parties, covering Borrower’s Oil and Gas Properties set
forth therein (as amended or supplemented, the “Mortgages”).

 

3.                                      Financing Statements

 

Parent and Borrower (Pledge and Security Agreement):

 

Delaware Secretary of State

 

Borrower (Mortgages):

 

Jurisdiction:

 

Initial File No.:

 

Initial File Date:

Allen Parish, LA

 

02-20120215

 

3/26/12

Ascension Parish, LA

 

03-43945

 

3/26/12

Beauregard Parish, LA

 

06-030817

 

7/12/07

Beauregard Parish, LA

 

06-038874

 

3/26/12

Calcasieu Parish, LA

 

10-43613

 

7/16/07

Calcasieu Parish, LA

 

10-73954

 

3/28/12

Orleans Parish, LA

 

36-1056360

 

6/20/11

Rapides Parish, LA

 

40-113384

 

3/26/12

Orleans Parish, LA

 

36-1056360

 

6/20/11

 

4.                                      Control Agreements

 

Wells Fargo Bank, N.A.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

EXISTING LETTERS OF CREDIT

 

Issuer

 

Issuance Date

 

LC Number

 

Amount

 

Beneficiary Name(s)

 

Expiry Date

 

SunTrust Bank

 

4/20/2015

 

70000902

 

1,940,747.00

 

RLI INSURANCE COMPANY

 

5/31/2017

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND
PRO RATA SHARES

 

Revolving Lender

 

Commitment Amount

 

Pro Rata Share

 

 

 

 

 

 

 

SunTrust Bank

 

$

22,504,761.90

 

13.23809523810

%

Bank of America, N.A.

 

$

20,238,095.24

 

11.90476190476

%

Royal Bank of Canada

 

$

18,457,142.86

 

10.85714285714

%

Société Générale

 

$

18,457,142.86

 

10.85714285714

%

Morgan Stanley Senior Funding, Inc.

 

$

21,533,333.33

 

12.66666666667

%

Goldman Sachs Bank USA

 

$

12,304,761.90

 

 7.23809523810

%

The Bank of Nova Scotia

 

$

12,304,761.90

 

 7.23809523810

%

Natixis

 

$

11,900,000.00

 

 7.00000000000

%

Capital One, National Association

 

$

10,766,666.67

 

 6.33333333333

%

KeyBank National Association

 

$

10,766,666.67

 

 6.33333333333

%

BLT V LLC

 

$

 8,095,238.10

 

 4.76190476267

%

Credit Suisse Loan Funding LLC

 

$

 2,671,428.57

 

 1.57142857066

%

 

 

 

 

 

 

Total:

 

$

170,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Subsidiaries and Equity Investments

 

 

 

Subsidiaries

 

% of Equity Interest Owned

 

Midstates Petroleum Company, Inc. (Parent)

 

Midstates Petroleum Company, LLC

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 6.05

 

Closing Date Litigation and Title Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.12

 

Closing Date Gas Imbalances

 

Ship or Pay Obligations

 

Calendar Quarter

 

Minimum Gross NGL Volumes (BBLS
Per Day)

 

 

 

 

 

4th quarter 2016

 

5,460

 

1st quarter 2017

 

5,460

 

2nd quarter 2017

 

5,460

 

3rd quarter 2017

 

5,460

 

4th quarter 2017

 

5,460

 

1st quarter 2018

 

5,250

 

2nd quarter 2018

 

5,250

 

3rd quarter 2018

 

5,250

 

4th quarter 2018

 

5,250

 

1st quarter 2019

 

4,760

 

2nd quarter 2019

 

4,760

 

3rd quarter 2019

 

4,760

 

4th quarter 2019

 

4,760

 

1st quarter 2020

 

4,410

 

2nd quarter 2020

 

4,410

 

3rd quarter 2020

 

4,410

 

4th quarter 2020

 

4,410

 

1st quarter 2021

 

3,570

 

2nd quarter 2021

 

3,570

 

3rd quarter 2021

 

3,570

 

4th quarter 2021

 

3,570

 

1st quarter 2022

 

3,360

 

2nd quarter 2022

 

3,360

 

3rd quarter 2022

 

3,360

 

4th quarter 2022

 

3,360

 

1st quarter 2023

 

2,800

 

2nd quarter 2023

 

2,800

 

 

--------------------------------------------------------------------------------


 

Schedule 6.14

 

Closing Date Liabilities

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.24

 

Closing Date Marketing Contracts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.25

 

Closing Date Derivative Contracts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.26

 

Closing Date Excluded Accounts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8.01(a)

 

Closing Date Outstanding Liens

 

(1) Liens released pursuant to the Chapter 11 Plan in connection with emergence
from the Chpater 11 proceedings, but which may not have been released of record
on or before the Closing Date.

 

(2)  The following notice filings of purchase money financings or lessor Liens:

 

Secured Party

 

Date Filed

 

Jurisdiction

 

Collateral

 

Filing #

Courson Oil &Gas, Inc

 

3/20/2015

 

Delaware

 

Specific equipment

 

20151179869

 

 

 

 

 

 

 

 

 

Odessa Pumps & Equipment, Inc.

 

5/2/2016

 

Oklahoma

 

Specific equipment

 

20160502020445830, 20160502020445880, and 20160502020445900

 

 

 

 

 

 

 

 

 

Odessa Pumps & Equipment, Inc.

 

5/2/2016

 

Texas

 

Specific equipment

 

16-0014084903

 

--------------------------------------------------------------------------------


 

Schedule 8.05(h)

 

Closing Date Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8.06

 

Closing Date Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

 

October 21, 2016

 

$                                

 

FOR VALUE RECEIVED, the undersigned, Midstates Petroleum Company LLC, a Delaware
limited liability company (“Maker”), promises to pay to
                            (herein called “Payee”, which term shall herein in
every instance refer to any owner or holder of this Note) the sum of
               DOLLARS ($          ), or so much thereof as may be advanced to
Maker by Payee from time to time, together with interest on the principal hereof
outstanding until maturity, said principal and interest being payable in lawful
money of the United States of America as more particularly provided in that
certain Senior Secured Credit Agreement of even date herewith, between Maker,
Midstates Petroleum Company, Inc.,  as parent (“Parent”), SunTrust Bank, as
administrative agent (the “Administrative Agent”) for the banks designated as
parties thereto (the “Lenders”) and the Lenders, as such may be amended or
restated from time to time (the “Credit Agreement”).  Capitalized terms used,
but not otherwise defined, herein shall have the meaning given such terms in the
Credit Agreement.  As provided in the Credit Agreement, this Note is a revolving
line of credit note and prior to the Termination Date, Maker may borrow, repay
and reborrow under this Note subject to the terms and limitations set forth in
the Credit Agreement.

 

Maker may prepay this Note in whole or in part as provided in the Credit
Agreement without being required to pay any penalty or premium for such
privilege.  All prepayments hereunder, whether designated as payments of
principal or interest, shall be applied in accordance with the Credit Agreement.

 

Maker and any and all sureties, guarantors and endorsers of this Note and all
other parties now or hereafter liable hereon, severally waive grace, demand,
presentment for payment, protest, notice of any kind (including, but not limited
to, notice of dishonor, notice of protest, notice of intention to accelerate and
notice of acceleration) and diligence in collecting and bringing suit against
any party hereto and agree (i) to all extensions and partial payments, with or
without notice, before or after maturity, (ii) to any substitution, exchange or
release of any security now or hereafter given for this Note, (iii) to the
release of any party primarily or secondarily liable hereon, and (iv) that it
will not be necessary for Payee, in order to enforce payment of this Note, to
first institute or exhaust Payee’s remedies against Maker or any other party
liable therefor or against any security for this Note.

 

If any sum payable under this Note or under the Credit Agreement is not paid
when due (whether the same becomes due by acceleration or otherwise) and this
Note is placed in the hands of an attorney for collection or enforcement of this
Note or the Credit Agreement, or if this Note is collected through any legal
proceedings, including, but not limited to suit, probate, insolvency or
bankruptcy proceedings, Maker agrees to pay all reasonable attorneys’ fees and
all reasonable expenses of collection and costs of court.

 

Regardless of any provision contained in this Note or any other Loan Document
executed or delivered in connection therewith, Payee shall never be deemed to
have contracted for or be

 

1

--------------------------------------------------------------------------------


 

entitled to receive, collect or apply as interest on this Note (whether termed
interest herein or deemed to be interest by judicial determination or operation
of law), any amount in excess of the Highest Lawful Rate (hereafter defined),
and, in the event that Payee ever receives, collects or applies as interest any
such excess, such amount which would be excessive interest shall be applied to
the reduction of the unpaid principal balance of this Note, and, if the
principal balance of this Note is paid in full, any remaining excess shall
forthwith be paid to Maker.  In determining whether or not the interest paid or
payable under any specific contingency exceeds the Highest Lawful Rate, Maker
and Payee shall, to the maximum extent permitted under applicable law,
(a) characterize any non principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (b) exclude voluntary pre payments and the effect thereof, and
(c) spread the total amount of interest throughout the entire contemplated term
of this Note so that the interest rate is uniform throughout such term; provided
that if this Note is paid and performed in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Highest Lawful Rate, if any, then Payee or any
holder hereof shall refund to Maker the amount of such excess, or credit the
amount of such excess against the aggregate unpaid principal balance of all
advances made by Payee or any holder hereof under this Note at the time in
question.

 

Maker warrants that this Note is executed solely for business or commercial
purposes, other than agricultural purposes and warrants that it is not a
consumer lending transaction primarily for personal, family or household
purposes.

 

Any check, draft, money order or other instrument given in payment of all or any
portion hereof may be accepted by Payee and handled in collection in the
customary manner, but the same shall not constitute payment hereunder or
diminish any rights of Payee except to the extent that actual cash proceeds of
such instrument are unconditionally received by Payee.

 

Except to the extent required by federal law, this Note shall be governed by and
construed under the laws of the State of New York.

 

This Note is given in renewal of, and in full substitution and replacement for,
the Notes dated                     , in the original principal amount of
$                   , made by the Maker and payable to the order of Payee.

 

 

MIDSTATES PETROLEUM COMPANY LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

— MAKER —

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Date:                                          , 201    

 

SunTrust Bank, as Administrative Agent (the “Administrative Agent”) for the
Lenders (as defined) under that certain Senior Secured Credit Agreement dated as
of October 21, 2016 (as the same may be amended, modified or restated from time
to time, the “Credit Agreement”)

 

Gentlemen:

 

Midstates Petroleum Company LLC (“Borrower”) hereby refers to the Credit
Agreement and hereby gives you notice irrevocably, pursuant to Section 2.02 of
the Credit Agreement, of the Borrowing(s) specified below:

 

1.

Effective Amount:

$

 

 

 

2.

Borrowing Base:

$

 

 

 

3.

Borrowing Base Utilization Percentage (Effective Amount / Borrowing Base):

 

 

4.

Current Pricing Level (after giving effect to Requested Loan and/or Letter of
Credit on Loan Advance Date) (I, II, III or IV):

 

 

5.

Requested Dollar amount:

$

 

 

 

6.

Requested Loan Type and applicable Dollar amount:

 

 

 

 

 

Rate Selection

 

 

 

 

 

(a)

Base Rate Loan for

$

 

 

 

 

 

(b)

LIBOR Loan with Interest Period of.

 

 

 

 

 

 

 

(i)                                     one month for

$

 

 

 

 

 

 

(ii)                                  two months for

$

 

 

 

 

 

 

(iii)                               three months for

$

 

 

 

 

 

 

(iv)                              six months for

$

 

 

 

 

 

 

(v)                                 twelve months (if available) for

$

 

1

--------------------------------------------------------------------------------


 

7.

The Loan herein requested is to be received in immediately available funds on
                     201  (“Loan Advance Date”) in the following account:

 

 

 

Bank Name:

 

 

 

ABA Number:

 

 

 

Account Title:

 

 

 

Account Number:

 

 

 

 

8.

Requested Letter of Credit:

 

 

 

 

(a)

Amount of Letter of Credit

$

 

 

 

(b)

Beneficiary

 

 

 

 

(c)

Issuer’s LC Application complete

Yes / No

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Loan/Letters of
Credit, before and after giving effect thereto and to the application of the
proceeds therefrom:

 

(a)                                 The representations and warranties in
Article VI of the Credit Agreement are true and correct in all material respects
(except for representations and warranties already qualified by materiality or
Material Adverse Effect, which shall be true and correct), as though made on and
as of the date hereof and the date of the proposed Borrowing(s) or issuance of
the proposed Letter(s) of Credit (except to the extent such representations and
warranties expressly refer to an earlier date in which case they shall be true
and correct in all material respects, except for representations and warranties
already qualified by materiality or Material Adverse Effect, which shall be true
and correct as of such earlier date);

 

(b)                                 no Default or Event of Default has occurred
and is continuing, or would result from such proposed Borrowing(s);

 

(c)                                  the aggregate outstanding principal amount
of all Obligations shall not exceed the Maximum Loan Amount;

 

(d)                                 At the time of and immediately after giving
effect to such Borrowing(s) or the issuance of such Letter(s) of Credit, as
applicable, the Credit Exposure shall not exceed the Borrowing Base then in
effect; and

 

(e)                                  At the time of such Borrowing, and after
giving effect thereto, the Consolidated Cash Balance shall not exceed the
Consolidated Cash Balance Threshold (or, if the Borrower has provided at least
five (5) Business Days (or such shorter period as the Administrative Agent shall
agree) prior written

 

2

--------------------------------------------------------------------------------


 

notice in sufficient detail of a bona fide direct or indirect acquisition of Oil
and Gas Properties permitted under the Credit Agreement in the ordinary course
of business, a greater amount requested by the Borrower to be used on the date
of such Borrowing to fund the purchase price of such acquisition (provided that
after consummation of such acquisition, the Consolidated Cash Balance shall not
exceed the Consolidated Cash Balance Threshold)).

 

Borrower agrees that if prior to the time of the making of the
Borrowing(s) and/or issuance of Letter(s) of Credit requested hereby any matter
certified to by it will not be true and correct at such time as if then made, it
will immediately so notify Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

Capitalized terms used herein without definition have the meanings assigned to
them in the Credit Agreement.

 

 

Midstates Petroleum Company LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Date:                         , 201    

 

SunTrust Bank, as Administrative Agent (the “Administrative Agent”) for the
Lenders (as defined) under that certain Senior Secured Credit Agreement dated as
of October 21, 2016 (as the same may be amended, modified or restated from time
to time, the “Credit Agreement”)

 

Gentlemen:

 

MIDSTATES PETROLEUM COMPANY LLC, a Delaware limited liability company
(“Borrower”) hereby refers to the Senior Secured Credit Agreement and hereby
gives you notice irrevocably, pursuant to Section 2.03 of the Credit Agreement,
of the conversion or continuation of the Loan specified below:

 

1.

Effective Amount:

$

 

 

 

2.

Borrowing Base:

$

 

 

 

3.

Borrowing Base Utilization Percentage (Effective Amount / Borrowing Base):

 

 

4.

Current Pricing Level (after giving effect to Continuation/Conversion on
Continuation/Conversion Date) (I, II, III or IV):

 

 

5.

Loan to be converted or continued:

 

 

 

 

(1)

Amount:

$

 

 

 

(2)

Loan Date:

            , 201

 

 

 

(3)

Existing Loan Type:

Check applicable blank

 

 

 

 

(a)

Base Rate

 

 

 

 

 

 

(b)

LIBOR with an Interest Period of:

 

 

 

 

 

 

 

(i)                                     one month

 

 

 

 

 

 

 

(ii)                                  two month

 

 

 

 

 

 

 

(iii)                               three months

 

 

1

--------------------------------------------------------------------------------


 

 

 

(iv)                              six months

 

 

 

 

 

 

 

(v)                                 twelve months (if available)

 

 

 

 

 

(4)

Date Loan matures:

               , 201    

 

 

 

6.

Proposed conversion or continuation date:               , 201   (the
“Continuation/Conversion Date”).

 

 

7.

Loan described in (1) above is to be converted or continued as follows:

 

 

(1)

Amount:

$

 

 

 

(2)

Loan Date:

              , 201    

 

 

 

(3)

Requested Loan Type and applicable Dollar amount:

 

 

 

 

 

(a)

Base Rate for

$                   

 

 

 

 

 

(b)

LIBOR with an Interest Period of:

 

 

 

 

 

 

 

(i)                                     one month

 

 

 

 

 

 

 

(ii)                                  two month

 

 

 

 

 

 

 

(iii)                               three months

 

 

 

 

 

 

 

(iv)                              six months

 

 

 

 

 

 

 

(v)                                 twelve months (if available)

 

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Conversion/Continuation Date, before and
after giving effect to the Conversion/Continuation Date of the Loans as herein
specified:

 

(a)                                 The representations and warranties in
Article VI of the Credit Agreement are true and correct in all material respects
(except for representations and warranties already qualified by materiality or
Material Adverse Effect, which shall be true and correct), as though made on and
as of the date hereof and the date of the proposed Borrowing(s) or issuance of
the proposed Letter(s) of Credit (except to the extent such representations and
warranties expressly refer to an earlier date in which case they shall be true
and correct in all material respects, except for representations and warranties
already qualified by materiality or Material Adverse Effect, which shall be true
and correct as of such earlier date);

 

(b)                                 no Default or Event of Default has occurred
and is continuing, or would result from such Conversion/Continuation;

 

(c)                                  the aggregate outstanding principal amount
of all Obligations (other than Supplemental Letter of Credit Obligations to the
extent that such Supplemental Letter of Credit

 

2

--------------------------------------------------------------------------------


 

Obligations do not exceed the Supplemental Letter of Credit Maximum Amount in
the aggregate) shall not exceed the Borrowing Base;

 

(d)                                 At the time of and immediately after giving
effect to such Borrowing(s) or the issuance of such Letter(s) of Credit, as
applicable, the Credit Exposure shall not exceed the Borrowing Base then in
effect; and

 

(e)                                  At the time of such Borrowing, and after
giving effect thereto, the Consolidated Cash Balance shall not exceed the
Consolidated Cash Balance Threshold (or, if the Borrower has provided at least
five (5) Business Days (or such shorter period as the Administrative Agent shall
agree) prior written notice in sufficient detail of a bona fide direct or
indirect acquisition of Oil and Gas Properties permitted under the Credit
Agreement in the ordinary course of business, a greater amount requested by the
Borrower to be used on the date of such Borrowing to fund the purchase price of
such acquisition (provided that after consummation of such acquisition, the
Consolidated Cash Balance shall not exceed the Consolidated Cash Balance
Threshold)).

 

Borrower agrees that if prior to the time of the conversion or continuation of
the Loan requested hereby any matter certified to by it will not be true and
correct at such time as if then made, it will immediately so notify
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

Capitalized terms used herein without definition have the meanings assigned to
them in the Credit Agreement.

 

 

Midstates Petroleum Company LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

This Certificate is delivered pursuant to Section 7.02(b) of that certain Senior
Secured Credit Agreement dated as of October 21, 2016 (as same may be amended,
modified, renewed or restated from time to time the “Credit Agreement”), between
Midstates Petroleum Company, Inc., (“Parent”), Midstates Petroleum Company LLC,
a Delaware limited liability company (the “Borrower”), SunTrust Bank, as
administrative agent for the Lenders (the “Administrative Agent”) and the
financial institutions from time to time party thereto (the “Lenders”), which
Credit Agreement is in full force and effect on the date hereof.  Terms which
are defined in the Credit Agreement are used herein with the meanings given them
in the Credit Agreement.  Together herewith, the undersigned Responsible Officer
of the Parent is furnishing to Administrative Agent the Borrower’s financial
statements (the “Financial Statements”).

 

The undersigned Responsible Officer of Parent, in such capacity, hereby
represents, warrants, and acknowledges to Administrative Agent and each of the
Lenders that the officer of the Parent signing this instrument is the duly
elected, qualified and acting officer as indicated below such officer’s
signature.

 

1.                                      Financial Statements.  The undersigned
hereby further represents, warrants and acknowledges to Administrative Agent and
each of the Lenders that:

 

(a)                                 attached hereto as Schedule A are the
calculations showing Borrower’s compliance as of [insert last day of applicable
fiscal quarter/year] with the requirements of Section 9.01 of the Credit
Agreement [and/or Borrower’s non-compliance as of such date with the
requirements of Section 9.01 of the Credit Agreement]; and

 

(b)                                 on [insert last day of applicable fiscal
quarter/year], Borrower was, and on the date hereof Borrower is, in full
compliance with the disclosure requirements of Section 7.03 of the Credit
Agreement, and no Default otherwise existed on [insert last day of applicable
fiscal quarter/year] or otherwise exists on the date of this Certificate [except
for Default(s) under Section(s)     of the Credit Agreement, which [is/are] more
fully described on a schedule attached hereto].

 

The officer of the Parent signing this instrument hereby certifies that he or
she has reviewed the Loan Documents and the Financial Statements and has
otherwise consulted with the financial and operating officers of Borrower as is
in his or her opinion necessary to enable him or her to express an informed
opinion with respect to the above representations, warranties and
acknowledgments of Borrower, and, to the best of their knowledge, such
representations, warranties, and acknowledgments are true, correct and complete.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument is executed as of              , 20  .

 

 

Midstates Petroleum Company, a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Financial Covenant Calculations
as of                                   

 

(Section 9.01 of the Credit Agreement)

 

1.

Interest Coverage*

 

 

 

 

a.

Actual:

(i)

EBITDA

$

 

 

 

 

 

 

 

 

 

(ii)

Interest Expense

$

 

 

 

 

 

 

 

 

 

(iii)

Interest Coverage (1.a(i)/1.a(ii))

             to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

b.

Required:

 

 

3.00 to 1.00

 

 

 

 

 

 

2.

Leverage Ratio*

 

 

 

 

 

 

 

 

 

 

a.

Actual:

(i)

Total Net Indebtedness

$

 

 

 

 

 

 

 

 

 

(ii)

EBITDA

$

 

 

 

 

 

 

 

 

 

(iii)

(2.a(i)/2.a(ii))

             to 1.00

 

 

 

 

 

 

 

b.

Compliance:

 

 

o yes                o no

 

 

 

 

 

 

--------------------------------------------------------------------------------



*

To be tested on an annualized 4 quarter rolling basis.

 

Certificate Prepared by:

 

 

 

 

 

Name:  

 

 

 

 

 

Title:  

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated as of
                         , 201  , is made between
                                    (the “Assignor”) and
                                    (the “Assignee”).

 

R E C I T A L S

 

WHEREAS, Assignor is party to that certain Senior Secured Credit Agreement,
dated as of October 21, 2016 (as the same may be amended, modified or restated
from time to time, the “Credit Agreement”), among Midstates Petroleum
Company, Inc., a Delaware corporation (“Parent”), Midstates Petroleum Company
LLC, a Delaware limited liability company (“Borrower”), the financial
institutions from time to time party thereto (the “Lenders”), and SunTrust Bank
(the “Administrative Agent”), as administrative agent for the Lenders from time
to time party to the Credit Agreement, (terms defined in the Credit Agreement
are used herein with the same meaning); and

 

WHEREAS, Assignor wishes to assign to Assignee part of the rights and
obligations of Assignor under the Credit Agreement in respect of its Commitment,
together with a corresponding portion of each of its outstanding Loans in a
total amount equal to                      Dollars (U.S. $          ) (the
“Assigned Amount”) on the terms listed on Annex I hereto and subject to the
conditions set forth herein and in the Credit Agreement, and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.                                      Assignment and Assumption.

 

(a)                                 Before giving effect to this Agreement,
Assignor’s (a) Commitment is $               , (b) aggregate principal amount of
its outstanding Loans is $             , (c) aggregate principal amount of its
outstanding L/C Obligations is $                and (d) Pro Rata Share is
     %.  With effect on and after the Effective Date (as defined in Section 4
hereof), Assignor hereby sells and assigns to Assignee, and Assignee hereby
purchases and assumes from Assignor, the Assigned Amount, which shall be equal
to            percent (     %) (the “Assignee’s Percentage Share”) of all of
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, Assignee’s Percentage Share of Assignor’s (i) Commitment, and
(ii) outstanding Loans.  After giving effect to this Agreement on the Effective
Date, the Commitment, outstanding Loans and Pro Rata Share of Assignor and
Assignee, respectively, are set forth as follows:

 

1

--------------------------------------------------------------------------------


 

 

 

Outstanding
Loans

 

Pro Rata Share

 

Commitment

 

Assignor

 

$

 

 

 

%

$

 

 

Assignee

 

$

 

 

 

%

$

 

 

 

The assignment set forth in this Section 1(a) shall be without recourse to, or
representation or warranty (except as expressly provided in this Agreement) by,
Assignor.

 

(b)                                 With effect on and after the Effective Date,
Assignee shall be a party to the Credit Agreement, shall become a “Lender” for
all purposes as therein defined and contemplated, and shall succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Credit Agreement with a Commitment in the amount and with the Pro Rata Share
set forth above for Assignee.  Assignee agrees that it is bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto, and that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.  It is the intent of the parties hereto that
(i) the Commitment of Assignor shall, as of the Effective Date, be reduced by
Assignee’s Percentage Share and (ii) Assignor shall relinquish its rights and be
released from its obligations under the Credit Agreement to the extent such
obligations have been assumed by Assignee.

 

2.                                      Payments.

 

(a)                                 As consideration for the sale, assignment
and transfer contemplated in Section 1 hereof, Assignee shall pay to Assignor on
the Effective Date in immediately available funds an amount equal to
                          Dollars ($     ), representing Assignee’s Percentage
Share of the principal amount of all Loans previously made, and currently owned,
by Assignor under the Credit Agreement and outstanding on the Effective Date.

 

(b)                                 Assignee further agrees to pay to
Administrative Agent a processing or transfer fee in the amount of $3,500.00.

 

(c)                                  To the extent payment to be made by
Assignee pursuant to Section 2(a) hereof is not made when due, Assignor shall be
entitled to recover such amount together with interest thereon at the Federal
Funds Rate per annum accruing from the date such amounts were due.

 

3.                                      Reallocation of Payments.  Any interest,
commissions, fees and other payments accrued to but excluding the Effective Date
with respect to Assignor’s Commitment Percentage of the Loans shall be for the
account of Assignor.  Any interest, fees and other payments accrued on and after
the Effective Date with respect to the Assigned Amount shall be for the account
of Assignee.  Each of Assignor and Assignee agree that it will hold in trust for
the other party any interest, commissions, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.  Assignor’s and Assignee’s obligations to make the payments referred to
in this Section 3 are non-assignable.

 

2

--------------------------------------------------------------------------------


 

4.                                      Effective Date; Notices; Note.

 

(a)                                 The effective date for this Agreement shall
be                           (the “Effective Date”); provided that the following
conditions precedent have been satisfied on or before the Effective Date:

 

(i)                                     this Agreement shall be executed and
delivered by Assignor and Assignee;

 

(ii)                                  the consent of Borrower and Administrative
Agent shall have been duly obtained in the form set forth on Annex II hereof,
and shall be in full force and effect as of the Effective Date;

 

(iii)                               Assignee shall pay to Assignor all amounts
due to Assignor under this Agreement; and

 

(iv)                              the processing or transfer fee referred to in
Section 2(b) shall have been paid to Administrative Agent.

 

(b)                                 Promptly following the execution of this
Agreement, Assignor shall deliver to Administrative Agent for acceptance by
Administrative Agent, the notices, agreements or other documents as may be
required under the Credit Agreement.

 

(c)                                  Promptly following payment by Assignee of
the consideration as provided in Section 2 hereof, Assignor shall deliver its
promissory note(s) to Administrative Agent and shall request that new notes be
issued to Assignor and Assignee dated the Effective Date to properly reflect the
respective amounts of the Loans held by each party.

 

[5.                                  Administrative Agent [INCLUDE ONLY IF
ASSIGNOR IS ADMINISTRATIVE AGENT].

 

(a)                                 Assignee hereby appoints and authorizes
Assignor to take such action as Administrative Agent on its behalf and to
exercise such powers under the Credit Agreement as are delegated to
Administrative Agent by the Lenders pursuant to the terms of the Credit
Agreement.

 

(b)                                 Assignee shall assume no duties or
obligations held by Assignor in its capacity as Administrative Agent under the
Credit Agreement.]

 

6.                                      Representations and Warranties.

 

(a)                                 Assignor represents and warrants that (i) it
is the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any lien, security interest or other
adverse claim; (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Agreement and any other documents required or permitted to be
executed or delivered by it in connection with this Agreement and to fulfill its
obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Agreement, and apart
from any agreements or undertaking or filings required by the Credit Agreement,
no further action by, or

 

3

--------------------------------------------------------------------------------


 

notice to, or filing with, any person is required of it for such execution,
delivery or performance; and (iv) this Agreement has been duly executed and
delivered by it and constitutes the legal, valid and binding obligations of
Assignor, enforceable against Assignor in accordance with the terms hereof,
except subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b)                                 Assignor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto.  Assignor makes no representation or warranty in connection with, and
assumes no responsibility with respect to, the solvency, financial condition or
statements of Borrower or any guarantor or the performance or observance by
Borrower or any guarantor of any of its respective obligations under the Credit
Agreement or any other instrument or document furnished in connection therewith.

 

(c)                                  Assignee represents and warrants that
(i) it is duly organized and existing and it has full power and authority to
take, and has taken, all action necessary to execute and deliver this Agreement
and any other documents required or permitted to be executed or delivered by it
in connection with this Agreement, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Agreement; and apart from any agreements or
undertaking or filings required by the Credit Agreement, no further action by,
or notice to, or filing with, any person is required of it for such execution,
delivery or performance; (iii) this Agreement has been duly executed and
delivered by it and constitutes the legal, valid and binding obligations of
Assignee, enforceable against Assignee in accordance with the terms hereof,
except subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles; (iv) it is eligible under
the Credit Agreement to be an assignee in accordance with the terms hereof; and
(v) that it has received a copy of the Credit Agreement and the exhibits and
schedules thereto, and has received (or waived the requirement that it receive)
copies of each of the documents which were required to be delivered under the
Credit Agreement as a condition to the making of the Loans thereunder.

 

7.                                      Further Assurances.  Assignor and
Assignee each hereby agree to execute and deliver such other instruments, and
take such other action, as either party may reasonably request in connection
with the transactions contemplated by this Agreement, including, without
limitation, the delivery of any notices or other documents or instruments to
Borrower, Administrative Agent or any guarantor which may be required in
connection with the assignment and assumption contemplated hereby.

 

8.                                      Indemnity.  Assignee agrees to indemnify
and hold harmless Assignor against any and all losses, costs, expenses
(including, without limitation, reasonable attorneys’ fees and the allocated
costs and expenses for in-house counsel) and liabilities incurred by Assignor in
connection with or arising in any manner from the non-performance by Assignee of
any obligation assumed by Assignee under this Agreement.

 

4

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous.

 

(a)                                 Any amendment or waiver of any provision of
this Agreement shall be in writing signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Agreement shall be without prejudice to any rights with
respect to any other or further breach hereof.

 

(b)                                 All payments made hereunder shall be made
without any set-off or counterclaim.

 

(c)                                  All communications among the parties or
notices in connection herewith shall be in writing and mailed, hand-delivered or
transmitted by facsimile as follows: (i) if to Assignor or Assignee, at their
respective addresses or facsimile numbers set forth on the signature
pages hereof and (ii) if to Borrower, Administrative Agent or any guarantor, at
their respective addresses or facsimile numbers set forth in the Credit
Agreement or to such other address or facsimile number as shall be designated in
a written notice given in accordance with the Credit Agreement.  All such
communications and notices shall be effective upon receipt.  Assignee specifies
as Lending Office(s) the office(s) set forth beneath its name on the signature
pages hereof.

 

(d)                                 Assignor and Assignee shall each pay its own
costs and expenses incurred in connection with the negotiation, preparation,
execution and performance of this Agreement.

 

(e)                                  The representations and warranties made
herein shall survive the consummation of the transactions contemplated hereby.

 

(f)                                   Subject to the terms of the Credit
Agreement, this Agreement shall be binding upon and inure to the benefit of
Assignor and Assignee and their respective successors and assigns; provided,
however, that no party shall assign its rights hereunder without the prior
written consent of the other party, Administrative Agent and Borrower and any
purported assignment, absent such consents, shall be void.  The preceding
sentence shall not limit or enhance the right of Assignee to assign or
participate all or part of Assignee’s Percentage Share and the Assigned Amount
and any outstanding Loans attributable thereto in accordance with the Credit
Agreement.

 

(g)                                  This Agreement may be executed in any
number of counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

(h)                                 This Agreement shall be governed by and
construed in accordance with the law of the State of New York (without regard to
principles of conflicts of law).  Assignor and Assignee each irrevocably submits
to the non-exclusive jurisdiction of any New York state or federal court sitting
in the Southern District of New York over any suit, action or proceeding arising
out of or relating to this Agreement or the Credit Agreement and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court.  Each party to this
Agreement hereby irrevocably waives, to the fullest extent it may effectively do
so, the defense of an inconvenient forum to the maintenance

 

5

--------------------------------------------------------------------------------


 

of such action or proceeding.

 

(i)                                     This Agreement and any agreement,
document or instrument attached hereto or referred to herein integrate all the
terms and conditions mentioned herein or incidental hereto, and together with
the Credit Agreement constitutes the entire agreement and understanding between
the parties hereto and supersedes any and all prior agreements and
understandings related to the subject matter hereof.  In the event of any
conflict between the terms, conditions and provisions of this Agreement and the
Credit Agreement, the terms, conditions and provisions of the Credit Agreement
shall prevail.

 

(j)                                    In the event of any inconsistency between
the provisions of this Agreement and Annex I hereto, this Agreement shall
control.  Headings are for reference only and are to be ignored in interpreting
this Agreement.

 

(k)                                 The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

 

 

- ASSIGNOR –

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

7

--------------------------------------------------------------------------------

 


 

 

Lending Office:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

 

 

– ASSIGNEE –

 

8

--------------------------------------------------------------------------------


 

ANNEX I

 

TO

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

1.

Company:

 

 

 

 

2.

Date of Credit Agreement:                    , 201

 

 

3.

Assignor:

 

 

 

 

 

 

4.

Assignee:

 

 

 

 

5.

Date of Assignment Agreement:                   , 201

 

 

6.

Effective Date:                   , 201

 

 

7.

Fees paid by Assignee to Assignor:

 

 

 

 

8.

Interest paid by Assignee to Assignor:

 

 

 

(i)

Base Rate Loan

 

 

 

 

 

 

 

 

(ii)

LIBOR Loan

 

 

 

 

9.

Payment Instructions:

 

 

 

Assignor:

 

 

 

 

 

 

 

Assignee:

 

 

 

 

10.

Assignee’s Notice

 

 

 

Instructions:

 

 

 

 

11.

Other Information:

 

1

--------------------------------------------------------------------------------


 

ANNEX II

 

TO

 

FORM OF NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

                                                 , 201

 

SunTrust Bank

 

 

 

Administrative Agent

 

 

 

Attn:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Midstates Petroleum Company LLC

 

 

 

Borrower

 

 

 

Attn:

 

 

 

 

 

 

 

 

 

 

 

Dear Sir or Madam:

 

We refer to the Senior Secured Credit Agreement dated as of October 21, 2016,
(the “Credit Agreement”) among Midstates Petroleum Company, Inc., a Delaware
corporation (“Parent”), Midstates Petroleum Company LLC, a Delaware limited
liability company (“Borrower”), the financial institutions from time to time
party thereto (the “Lenders”), and SunTrust Bank, as administrative agent (the
“Administrative Agent”) for the Lenders from time to time party to the Credit
Agreement.  Terms defined in the Credit Agreement are used herein as therein
defined.

 

1.             We hereby give you notice of, and request the consent of Borrower
and Administrative Agent to, the assignment by                      (the
“Assignor”) to                      (the “Assignee”) of     % of the right,
title and interest of Assignor in and to the Credit Agreement (including without
limitation the right, title and interest of Assignor in and to the Commitment of
Assignor and all outstanding Loans made by Assignor).  Before giving effect to
such assignment Assignor’s (a) Commitment is $          , (b) Pro Rata Share

 

1

--------------------------------------------------------------------------------


 

is      % and (c) aggregate principal amount of its outstanding Loans is
$          .  After giving effect to such assignment, Assignor’s and Assignee’s
respective Loans, Commitment and Pro Rata Share are as follows:

 

 

 

Outstanding
Loans

 

Pro Rata Share

 

Commitment

 

Assignor

 

$

 

 

 

%

$

 

 

Assignee

 

$

 

 

 

%

$

 

 

 

2.             Assignee agrees that upon receiving the consent of Borrower and
Administrative Agent to such assignment and from and after the effective date of
the Assignment, Assignee will be bound by the terms of the Credit Agreement,
with respect to the interest in the Credit Agreement assigned to it as specified
above, as fully and to the same extent as if Assignee were the Lender originally
holding such interest in the Credit Agreement.

 

3.             The following administrative details apply to Assignee:

 

(A)          Lending Office:

 

 

 

Assignee:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone:

(  )

 

 

 

 

Facsimile:

(  )

 

 

 

(B)          Notice Address:

 

Assignee:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone:

(  )

 

 

2

--------------------------------------------------------------------------------


 

 

Facsimile:

(  )

 

 

(C)          Payment Instructions:

 

Account No.:

 

 

 

 

 

At:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

 

 

Attention:

 

 

 

4.             Without limiting the generality of Paragraph 2 hereinabove, the
tax forms to be delivered by Assignee pursuant to Section 3.01 of the Credit
Agreement, if any, will be promptly provided in compliance therewith.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

 

 

 

Very truly yours,

 

 

 

 

 

[Name of Assignor]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Name of Assignee]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

SUNTRUST BANK,

 

 

 

 

 

as Administrative Agent, hereby grants its consent

 

 

 

 

 

to the foregoing assignment:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

4

--------------------------------------------------------------------------------


 

Midstates Petroleum Company LLC

 

 

 

a Delaware limited liability company, Borrower

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY

 

[Intentionally Omitted]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF LETTER IN LIEU

 

 

 

 

 

 

 

 

 

 

 

 

Attn: Division Order Department

 

Re:          Letter in Lieu of Transfer Order

 

Gentlemen:

 

MIDSTATES PETROLEUM COMPANY LLC, as Mortgagor (“Mortgagor”), has executed the
mortgages and financing statements described on Exhibit A attached hereto
(collectively, the “Mortgage”) for the benefit of SUNTRUST BANK, as
administrative agent for the Lenders referenced in the Mortgage (“Administrative
Agent”), granting a mortgage on and pledging those certain properties and
certain specified interests of Mortgagor in said properties (the “Pledged
Properties”) described in the Mortgage to secure certain obligations also
described in the Mortgage.  Enclosed is a copy of the Mortgage covering the
Pledged Properties.

 

Exhibit B attached hereto lists the properties which are subject to the Mortgage
for which you are accounting to Mortgagor and the decimal interest in production
heretofore paid to Mortgagor with respect to its interest in each given
property.

 

Pursuant to the assignment of production provision in the Mortgage, Mortgagor
transferred and assigned all of its interests in the Pledged Properties to
Administrative Agent.  Therefore, Mortgagor hereby authorizes and instructs you
that all future payments attributable to Mortgagor’s interest in the Pledged
Properties, which would otherwise be paid to Mortgagor, should be made by check
payable to:

 

SUNTRUST BANK
303 Peachtree Street, 25th Floor
Mail Code 7662
Atlanta, Georgia 30308

 

Attn: Doug Weltz, Agency Services
Phone: (404) 813-5156
Fax: (404) 495-2170
Agency.services@suntrust.com

 

1

--------------------------------------------------------------------------------


 

until notified in writing by Administrative Agent to discontinue such payments. 
Also, Mortgagor hereby requests that you change your records to reflect that
Administrative Agent is entitled to the proceeds of production attributable to
the Pledged Properties.

 

In consideration of your acceptance of this Letter-in-Lieu of Transfer Order,
Administrative Agent and Mortgagor agree as follows:

 

1.             Mortgagor has heretofore executed Transfer or Division Orders to
you covering each of the properties referred to in Exhibit B attached to this
letter.  This letter is being executed by the undersigned in lieu of execution
of separate Transfer or Division Orders.  With respect to proceeds from the sale
of oil, gas and other hydrocarbons as to which you account hereunder,
Administrative Agent agrees that it will be bound by the terms, conditions,
warranties and covenants of all such Transfer or Division Orders heretofore
executed by Mortgagor now in force, with the same effect as though it had
executed the originals thereof; provided, however, the aggregate liability of
Administrative Agent with respect to any warranty, representation, covenant or
indemnification contained therein or in this letter shall be limited to an
amount equal to the amounts disbursed by you to Administrative Agent hereunder.

 

2.             Mortgagor hereby agrees that you are relieved of any
responsibility in connection with the application of the proceeds paid by you to
Administrative Agent as hereinabove specified and payment made by you to
Administrative Agent shall be binding and conclusive as between you and
Mortgagor.

 

In the absence of a question about the enclosed schedule, you are respectfully
requested to make disbursement to Administrative Agent as instructed herein and
NOT TO SUSPEND OR DELAY any payments by virtue of the assignment of production
from Mortgagor to Administrative Agent.  Should you require additional
documentation prior to implementing the manner of disbursement requested herein,
notwithstanding the warranties and indemnifications contained hereinabove,
please suspend disbursements to Mortgagor, pending execution of such additional
documentation as you may reasonably require.

 

In order that we may have a record evidencing your acceptance of this
Letter-in-Lieu of Transfer Order, we request that you execute one copy of this
letter in the space provided below and return the same to Administrative Agent
in the enclosed self-addressed envelope.

 

2

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

MIDSTATES PETROLEUM COMPANY LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SUNTRUST BANK,

 

 

 

a national banking association

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

ACCEPTED this       day of           , 20   .

 

 

 

 

 

 

, Purchaser of Production

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Credit Agreement dated as of
October 21, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Midstates
Petroleum Company, Inc., as parent, Midstates Petroleum Company LLC, as
borrower, SunTrust Bank as administrative agent, swing line lender and an
issuing lender, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date:                                          , 20[  ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Date:                    , 20[  ]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Credit Agreement dated as of
October 21, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Midstates
Petroleum Company, Inc., as parent, Midstates Petroleum Company LLC, as
borrower, SunTrust Bank as administrative agent, swing line lender and an
issuing lender, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date:                                          , 20[  ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Credit Agreement dated as of
October 21, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Midstates
Petroleum Company, Inc., as parent, Midstates Petroleum Company LLC, as
borrower, SunTrust Bank as administrative agent, swing line lender and an
issuing lender, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date:                                          , 20[  ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Senior Secured Credit Agreement dated as of
October 21, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Midstates
Petroleum Company, Inc., as parent, Midstates Petroleum Company LLC, as
borrower, SunTrust Bank as administrative agent, swing line lender and an
issuing lender, and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable,or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date:                                          , 20[  ]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF 13-WEEK CASH FLOW STATEMENT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

RELEASES

 

1

--------------------------------------------------------------------------------

 


 

Releases Provided Under Confirmation Order and Plan of Reorganization

 

1.                                      Releases by Midstates Petroleum
Company, Inc. and Midstates Petroleum Company LLC (together, “Debtors”) Under
Plan of Reorganization:

 

PURSUANT TO SECTION 1123(b) OF THE BANKRUPTCY CODE, AND EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THE PLAN, FOR GOOD AND VALUABLE
CONSIDERATION, INCLUDING THE EFFORTS OF THE RELEASED PARTIES TO FACILITATE THE
EXPEDITIOUS REORGANIZATION OF THE DEBTORS AND THE IMPLEMENTATION OF THE
RESTRUCTURING CONTEMPLATED BY THE PLAN, PURSUANT TO THE CONFIRMATION ORDER AND
ON AND AFTER THE EFFECTIVE DATE, THE RELEASED PARTIES AND THEIR RESPECTIVE
PROPERTIES ARE CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND
FOREVER DEEMED RELEASED, ACQUITTED AND DISCHARGED BY THE DEBTORS, THE
REORGANIZED DEBTORS AND THE ESTATES FROM ANY AND ALL CLAIMS, DEBTS, OBLIGATIONS,
RIGHTS, SUITS, DAMAGES, DEBTS, CAUSES OF ACTION, REMEDIES, AND LIABILITIES
WHATSOEVER, INCLUDING ANY DERIVATIVE CLAIMS ASSERTED OR ASSERTABLE ON BEHALF OF
THE DEBTORS OR THEIR ESTATES, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
MATURED OR UNMATURED, EXISTING OR HEREINAFTER ARISING, IN LAW, EQUITY, CONTRACT,
TORT, OR OTHERWISE, BY STATUTE, VIOLATIONS OF FEDERAL OR STATE SECURITIES LAWS
OR OTHERWISE THAT THE DEBTORS, THE REORGANIZED DEBTORS, THE ESTATES OR THEIR
AFFILIATES WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT
(WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM
OR EQUITY INTEREST OR OTHER ENTITY, BASED ON OR RELATING TO, OR IN ANY MANNER
ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS, THE REORGANIZED DEBTORS, THE
CHAPTER 11 CASES, THE DEBTORS’ RESTRUCTURING, THE PREPETITION DEBT DOCUMENTS,
THE PURCHASE, SALE OR RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE
DEBTORS OR THE REORGANIZED DEBTORS, THE SUBJECT MATTER OF, OR THE TRANSACTIONS
OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN, THE
BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN THE DEBTORS AND ANY RELEASED PARTY,
THE RESTRUCTURING OF CLAIMS AND INTERESTS PRIOR TO OR IN THE CHAPTER 11 CASES,
THE NEGOTIATION, FORMULATION OR PREPARATION OF THE PLAN, THE PLAN SUPPORT
AGREEMENT, THE PLAN SUPPLEMENT, THE DISCLOSURE STATEMENT, THE NEW CREDIT
FACILITY DOCUMENTS AND ANY RELATED AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS,
ANY OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE
TAKING PLACE ON OR BEFORE THE CONFIRMATION DATE.

 

THE FOREGOING RELEASE (1) SHALL NOT APPLY TO ANY EXPRESS CONTRACTUAL OR
FINANCIAL OBLIGATIONS OR ANY RIGHT OR OBLIGATIONS ARISING UNDER OR THAT IS
PART OF THE PLAN OR ANY

 

1

--------------------------------------------------------------------------------


 

AGREEMENTS ENTERED INTO PURSUANT TO, IN CONNECTION WITH OR CONTEMPLATED BY THE
PLAN (INCLUDING THE PLAN SUPPORT AGREEMENT) AND (2) SHALL HAVE NO EFFECT ON THE
LIABILITY OF ANY ENTITY THAT RESULTS FROM ANY SUCH ACT OR OMISSION THAT IS
DETERMINED IN A FINAL ORDER TO HAVE CONSTITUTED FRAUD, GROSS NEGLIGENCE, OR
WILLFUL MISCONDUCT.  FOR THE AVOIDANCE OF DOUBT, THE DEBTORS AND REORGANIZED
DEBTORS WILL CONTINUE TO HONOR ALL POSTPETITION AND POST-EFFECTIVE DATE
OBLIGATIONS UNDER THE NEW CREDIT FACILITY DOCUMENTS AND ANY RELATED
AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS.

 

2.                                      Releases by Midstates Petroleum
Company, Inc. and Midstates Petroleum Company LLC (together, “Debtors”) Under
the Order entered by the Bankruptcy Court titled “Findings of Fact, Conclusions
of Law, and Order Confirming the First Amended Joint Chapter 11 Plan or
Reorganization of Midstates Petroleum Company, Inc. and its Debtor Affiliate”
(hereinafter, the “Order Confirming Plan”):

 

Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan, for good and valuable consideration,
including the efforts of the Released Parties to facilitate the expeditious
reorganization of the Debtors and the implementation of the restructuring
contemplated by the Plan, on and after the Effective Date, each Released Party
and its respective property are conclusively, absolutely, unconditionally,
irrevocably, and forever deemed released, acquitted, and discharged by the
Debtors, the Reorganized Debtors and the Estates from any and all Claims, debts,
obligations, rights, suits, damages, debts, Causes of Action, remedies, and
liabilities whatsoever, including any derivative Claims asserted or assertable
on behalf of the Debtors or their Estates, whether known or unknown, foreseen or
unforeseen, matured or unmatured, existing or hereinafter arising, in law,
equity, contract, tort, or otherwise, by statute, violations of federal or state
securities laws or otherwise that the debtors, the Reorganized Debtors, the
Estates or their Affiliates would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the Holder of
any Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Reorganized Debtors, the
Chapter 11 Cases, the Debtors’ restructuring, the Prepetition Debt Documents,
the purchase, sale or rescission of the purchase or sale of any Security of the
Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between the debtors and any Released Party,
the restructuring of Claims and Interests prior to or in the Chapter 11 Cases,
the negotiation, formulation or preparation of the Plan, the Plan support
agreement, the Plan Supplement, the Disclosure Statement, the New Credit
Facility Documents and any related agreements, instruments, or other documents
(including, for the avoidance of doubt, providing any legal opinion requested by
any Entity regarding any transaction, contract, instrument, documents, or other
agreement contemplated by the Plan or the reliance by any Released Party and/or
DTC on the Plan or the Confirmation Order in lieu of such legal opinion), any
other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Confirmation Date.  Notwithstanding anything to

 

2

--------------------------------------------------------------------------------


 

the contrary in the foregoing,  the release (1) shall not apply to any express
contractual or financial obligations or any right or obligations arising under
or that is part of the Plan or any agreements entered into pursuant to, in
connection with or contemplated by the Plan (including the Plan Support
Agreement) and (2) shall have no effect on the liability of any Entity that
results from any such act or omission that is determined in a Final Order to
have constituted fraud, gross negligence, or willful misconduct.  For the
avoidance of doubt, the Debtors and Reorganized Debtors will continue to honor
all postpetition and post-Effective Date obligations under the New Credit
Facility Documents and any related agreements, instruments, or other documents.

 

Defined Terms:  The terms used in the above releases shall have the definitions
provided for such terms in the approved Plan of Reorganization or in the Order
Confirming Plan, such as:

 

“Released Parties” means, collectively, in each case, solely in its capacity as
such, (a) the Debtors and the Debtors’ current and former officers and
directors; (b) the First Lien Secured Parties; (c) the First Lien Administrative
Agent, Syndication Agent, Co-Documentation Agents, Joint Bookrunners, and Lead
Arranger of the First Lien Credit Facility; (d) the Second Lien Secured Parties;
(e) the Third Lien Secured Parties; (f) the Consenting First Lien Lenders;
(g) Consenting Second Lien Noteholders; (h) the Consenting Cross-Over
Noteholders; (i) the Committee; (j) the Committee members in their capacity as
members of the Committee; (k) to the extent permitted by the Bankruptcy Court in
the Confirmation Order, each Holder of a Claim or Interest entitled to vote on
the Plan that votes to accept the Plan; and (l) with respect to each of the
Entities named in (a) through (k) above, such Entity’s directors, officers,
current and former shareholders (regardless of whether such interests are held
directly or indirectly), partners, managers, trustees, assigns, principals,
members, employees, agents, affiliates, advisory board members, parents,
subsidiaries, predecessors, successors, heirs, executors and assignees,
attorneys, financial advisors, investment bankers, accountants, consultants and
other professionals or representatives; provided, however, that any Holder of a
Claim that, in its Ballot, “opts” out of the release provided in the Plan shall
not be considered to be included in the definition of “Released Parties.”

 

“Releasing Parties” means, collectively, in each case, solely in its capacity as
such, (a) the Debtors and the Debtors’ current and former officers and
directors; (b) the First Lien Secured Parties; (c) the Second Lien Secured
Parties; (d) the Third Lien Secured Parties; (e) each Holder of a Claim entitled
to vote to accept or reject the Plan that (i) votes to accept the Plan or
(ii) votes to reject the Plan but does not affirmatively elect to “opt out” of
being a Releasing Party; (f) to the fullest extent permitted by law, each Holder
of a Claims entitled to vote to accept or reject the Plan that does not vote to
accept or reject the Plan, provided that such Holder does not affirmatively
elect to “opt out” of being a Releasing Party; (g) each Holder of a Claim or
Interest to the maximum extent permitted by law, (h) each Holder of a Claim that
is Unimpaired and presumed to accept the Plan that does not timely object to the
releases set forth in Article VIII.E herein; (i) each Holder of a Claim or
Interest that is deemed to reject the Plan that does not timely object to the
releases set forth in

 

3

--------------------------------------------------------------------------------


 

Article VIII.E herein; and (j) with respect to each of the Entities named in
(a) through (i) above, such Entity’s directors, officers, current and former
shareholders (regardless of whether such interests are held directly or
indirectly), partners, managers, officers, principals, members, employees,
agents, affiliates, advisory board members, parents, subsidiaries, predecessors,
successors, heirs, executors and assignees, attorneys, financial advisors,
investment bankers, accountants, consultants, and other professionals or
representatives.

 

References to Articles and other provisions “herein,” as used in the above
provisions are intended to reference such articles and provisions in the
approved Plan of Reorganization.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT K

 

APRIL 2016 BUSINESS PLAN

 

1

--------------------------------------------------------------------------------

 